EXHIBIT 10.4









$250,000,000


CREDIT AGREEMENT


Dated as of April 28, 2010


among


SIERRA PACIFIC POWER COMPANY d/b/a
NV ENERGY,
as Borrower


and


THE LENDERS PARTY HERETO
and


BANK OF AMERICA, N.A.,
as Administrative Agent, Swingline Lender and an Issuing Bank


BANC OF AMERICA SECURITIES LLC,
WELLS FARGO SECURITIES, LLC,
RBS SECURITIES INC.,
as Joint Lead Arrangers and Joint Book Managers






WELLS FARGO BANK, NATIONAL ASSOCIATION
THE ROYAL BANK OF SCOTLAND PLC
each as a Syndication Agent


and


DEUTSCHE BANK SECURITIES INC.
JPMORGAN CHASE BANK, N.A.
each as a Documentation Agent



 




 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
                                                                      Page


ARTICLE I  DEFINITIONS AND ACCOUNTING
TERMS ..............................................................................................................................
1
Section 1.1                      Certain Defined
Terms ...................................................................................................................................1
Section 1.2                      Computation of Time Periods;
Construction. ............................................................................................ 20
Section 1.3                      Accounting
Matters. ......................................................................................................................................20
Section 1.4                      Letter of Credit
Amounts ...............................................................................................................................20
ARTICLE
II  COMMITMENTS ..............................................................................................................................................................................21
Section
2.1                      Commitments ....................................................................................................................................................21
Section
2.2                      Fees ....................................................................................................................................................................21
Section 2.3                      Reduction of the
Commitments ......................................................................................................................22
Section 2.4                      Computations of
Outstandings ......................................................................................................................22
Section 2.5                      Optional Increase of the
Commitments .........................................................................................................23
ARTICLE
III  LOANS ................................................................................................................................................................................................24
Section 3.1                      Revolving
Loans ...............................................................................................................................................24
Section 3.2                      Conversion of
Loans ........................................................................................................................................26
Section 3.3                      Interest
Periods .................................................................................................................................................
26
Section 3.4                      Other Terms Relating to the Making and
Conversion of
Loans ............................................................... 26
Section 3.5                      Repayment of Loans;
Interest ........................................................................................................................
29
Section 3.6                      Additional Interest on LIBOR Rate
Loans ....................................................................................................
29
Section 3.7                      Default
Rate ....................................................................................................................................................... 29
Section 3.8                      Swingline
Loans ................................................................................................................................................ 30
ARTICLE IV  LETTERS OF
CREDIT .......................................................................................................................................................................
32
Section 4.1                      The Letter of Credit
Commitment. ...................................................................................................................
32
 
Section 4.2
         Procedures for Issuance and Amendment of Letters of Credit; Evergreen
Letters of Credit..................34
 

Section 4.3                      Drawings and Reimbursements; Funding of
Participations. .......................................................................35
Section 4.4                      Repayment of
Participations. ...........................................................................................................................37
Section 4.5                      Obligations
Absolute ........................................................................................................................................37
Section 4.6                      Role of Issuing
Banks .......................................................................................................................................38
Section 4.7                      Applicability of
ISP ...........................................................................................................................................39
Section 4.8                      Letter of Credit
Fees ..........................................................................................................................................39
Section 4.9                      Fronting Fee and Processing Charges Payable to
Issuing Banks .............................................................39
Section 4.10                    Conflict with Issuing Bank
Agreements ........................................................................................................40
Section 4.11                    Letters of Credit Issued for
Subsidiaries .......................................................................................................40
ARTICLE V  PAYMENTS, COMPUTATIONS AND YIELD
PROTECTION ....................................................................................................40
Section 5.1                      Payments and
Computations ..........................................................................................................................40
Section 5.2                      Interest Rate
Determination .............................................................................................................................41
Section
5.3                      Prepayments .......................................................................................................................................................41
Section 5.4                      Yield
Protection ..................................................................................................................................................42
Section 5.5                      Sharing of Payments,
Etc ..................................................................................................................................44
Section
5.6                      Taxes ....................................................................................................................................................................45
ARTICLE VI  CONDITIONS
PRECEDENT ..............................................................................................................................................................47
Section 6.1                      Conditions Precedent to Effectiveness of this
Agreement ..........................................................................47
Section 6.2                      Conditions Precedent to Each Extension of
Credit ........................................................................................49
Section 6.3                      Determinations Under Section
6.1 ....................................................................................................................50
Section 6.4                      Reliance on
Certificates ......................................................................................................................................50
ARTICLE VII  REPRESENTATIONS AND
WARRANTIES ..................................................................................................................................50
Section 7.1                      Representations and Warranties of the
Borrower ..........................................................................................50
 
 
i

--------------------------------------------------------------------------------

 
 
 
ARTICLE VIII  COVENANTS OF THE
BORROWER ..............................................................................................................................................57
Section 8.1                      Affirmative
Covenants ........................................................................................................................................57
Section 8.2                      Negative
Covenants ............................................................................................................................................60
Section 8.3                      Financial
Covenant ..............................................................................................................................................66
ARTICLE
IX  DEFAULTS ............................................................................................................................................................................................67
Section 9.1                      Events of
Default ..................................................................................................................................................67
Section
9.2                      Remedies ................................................................................................................................................................69
Section 9.3                      Rights and Remedies Cumulative; Non-Waiver;
etc .......................................................................................70
Section 9.4                      Crediting of Payments and
Proceeds .................................................................................................................70
Section 9.5                      Administrative Agent May File Proofs of
Claim ..............................................................................................71
ARTICLE X  THE ADMINISTRATIVE
AGENT ........................................................................................................................................................72
Section 10.1                      Appointment and
Authority ..............................................................................................................................72
Section 10.2                      Rights as a
Lender ...............................................................................................................................................72
Section 10.3                      Exculpatory
Provisions .......................................................................................................................................72
Section 10.4                      Reliance by the Administrative
Agent .............................................................................................................73
Section 10.5                      Delegation of
Duties ...........................................................................................................................................73
Section 10.6                      Resignation of Administrative
Agent ..............................................................................................................73
Section 10.7                      Non-Reliance on Administrative Agent and Other
Lenders ........................................................................74
Section 10.8                      No Other Duties,
etc ...........................................................................................................................................74
Section 10.9                      Collateral and Guaranty
Matters .......................................................................................................................75
ARTICLE
XI  MISCELLANEOUS ................................................................................................................................................................................75
Section 11.1                      Amendments,
Etc .................................................................................................................................................75
Section 11.2                      Notices,
Etc ...........................................................................................................................................................76
Section 11.3                      No Waiver of
Remedies ......................................................................................................................................76
Section 11.4                      Costs, Expenses and
Indemnification ...............................................................................................................77
Section 11.5                      Right of Set-off; Payments Set
Aside ...............................................................................................................78
Section 11.6                      Binding
Effect .......................................................................................................................................................79
Section 11.7                      Successors and
Assigns ....................................................................................................................................79
Section
11.8                      Confidentiality ......................................................................................................................................................83
Section 11.9                      Waiver of Jury
Trial .............................................................................................................................................83
Section 11.10                    Governing Law; Submission to
Jurisdiction ....................................................................................................84
Section 11.11                    Relation of the Parties; No
Beneficiary .............................................................................................................84
Section 11.12                    Execution in
Counterparts ...................................................................................................................................84
Section 11.13                    Survival of
Agreement .........................................................................................................................................84
Section 11.14                    Survival of
Indemnities ........................................................................................................................................85
Section 11.15                    Patriot Act
Notice .................................................................................................................................................85
Section
11.16                    Severability ............................................................................................................................................................85
Section 11.17                    Electronic Execution of Assignments and Certain
Other Documents ..........................................................85
Section 11.18                    Defaulting
Lenders ...............................................................................................................................................85
Section 11.19                    Cash
Collateral ......................................................................................................................................................87
Section 11.20                    Press Releases and Related
Matters .................................................................................................................88

 



 


 
 
ii

--------------------------------------------------------------------------------

 

Exhibits


EXHIBIT A-1                                           Form of Revolving Note
EXHIBIT A-2                                           Form of Swingline Note
EXHIBIT A-3                                           Form of Notice of
Revolving Borrowing
EXHIBIT A-4                                           Form of Notice of
Swingline Borrowing
EXHIBIT B                                               Form of Notice of
Conversion
EXHIBIT C                                               Form of Assignment and
Assumption
EXHIBIT D                                              Form of Officer’s
Certificate
EXHIBIT E                                               Form of Secretary’s
Certificate
EXHIBIT F                                               Form of Mark-to-Market
Exposure Certificate




Schedules


SCHEDULE 1.1(A)                                  Existing Letters of Credit
SCHEDULE 1.1(B)                                   Commitments and Percentages
SCHEDULE 7.1(c)                                    Legal Name, Etc.
SCHEDULE 7.1(d)                                   Consents, Authorizations,
Filings and Notices
SCHEDULE 7.1(f)                                    Material Litigation
SCHEDULE 7.1(p)                                   Subsidiaries
SCHEDULE 8.1(d)                                   Contractual Obligations;
Compliance with Law
SCHEDULE 8.2(b)(vi)                             Existing Liens
SCHEDULE 8.2(g)                                   Affiliate Transactions
SCHEDULE 11.2                                      Certain Addresses for
Notices; Applicable Lending Offices





 


 
 
iii

--------------------------------------------------------------------------------

 

THIS CREDIT AGREEMENT, dated as of April 28, 2010 is made by and among:
 
                                (i)            Sierra Pacific Power Company
d/b/a NV Energy, a Nevada corporation (the “Borrower”),


(ii)           the banks and other financial institutions listed on the
signature pages of this Agreement and the other Lenders (as hereinafter defined)
and Issuing Banks (as hereinafter defined) from time to time party hereto, and


(iii)           Bank of America, N.A., as administrative agent (in such
capacity, together with its successors and assigns in such capacity, the
“Administrative Agent”) for the Lenders hereunder, as Swingline Lender and as an
Issuing Bank.




PRELIMINARY STATEMENTS
 
The Borrower has requested that the Lenders provide credit facilities for the
purposes set forth herein, and the Lenders are willing to do so on the terms and
conditions set forth herein.


NOW THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto covenant and agree as follows:


ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS


Section 1.1       Certain Defined Terms.  As used in this Agreement, the
following terms shall have the following meanings:


“Acquired Debt” means, with respect to any specified Person, (a) Indebtedness of
any other Person existing at the time such other Person is merged with or into
or became a Subsidiary of such specified Person, whether or not such
Indebtedness is incurred in connection with, or in contemplation of, such other
Person merging with or into, or becoming a Subsidiary of, such specified Person
and (b) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.


“Administrative Agent” has the meaning assigned to that term in the preamble
hereto.


“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account, as set forth on Schedule 11.2 or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.


“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.
 

 
 
 

--------------------------------------------------------------------------------

 
 
“Aggregate Negative Mark-to-Market Exposure” means, as of any date of
determination, an amount equal to the sum of the Negative Mark-to-Market
Exposure existing on such date of determination under each Hedge Agreement
without giving effect to any netting other than netting as between two or more
Hedge Agreements each by and between the Borrower or any Subsidiary, on the one
hand, and the same legal entity (or any Affiliate thereof), on the other hand,
that is contractually available to the Borrower or such Subsidiary.


“Agreement” means this Credit Agreement, as amended, modified, restated,
supplemented or replaced from time to time in accordance with the terms hereof.


“Applicable Lending Office” means, with respect to each Lender, (a) such
Lender’s Domestic Lending Office, in the case of a Base Rate Loan, and (b) such
Lender’s Eurodollar Lending Office, in the case of a LIBOR Rate Loan.


“Applicable Margin” means, with respect to Loans, Letters of Credit and the
Commitment Fee, the corresponding percentages per annum as set forth below based
on the applicable Secured Debt Ratings:


Level
Secured Debt Rating
Applicable LIBOR Rate Margin
Applicable Base Rate Margin
Commitment Fee
Letter of Credit
Fee
I
A- or higher from S&P/A3 or higher from Moody’s
1.75%
0.75%
0.20%
1.75%
II
BBB+ from S&P/Baa1 from Moody’s
2.00%
1.00%
0.25%
2.00%
III
BBB from S&P/Baa2 from Moody’s
2.25%
1.25%
0.375%
2.25%
IV
BBB- from S&P/Baa3 from Moody’s
2.75%
1.75%
0.500%
2.75%
V
BB+ or lower from S&P/Ba1 or lower from Moody’s/unrated by S&P and Moody’s
3.00%
2.00%
0.625%
3.00%



In all cases in determining the Applicable Margin, the Commitment Fee and the
Letter of Credit Fee, if the Secured Debt Ratings established by the Rating
Agencies shall fall within different levels, the applicable Secured Debt Rating
shall be based on the higher of the two applicable Secured Debt Ratings unless
one of the two applicable Secured Debt Ratings is two or more levels lower than
the other, in which case the applicable Secured Debt Rating shall be determined
by reference to the level one lower than the higher of the two applicable
Secured Debt Ratings.  The Applicable Margins, Commitment Fee and Letter of
Credit Fee shall be increased or decreased in accordance with this definition
upon any change in the applicable Secured Debt Rating, and such increased or
decreased Applicable Margins, Commitment Fee and Letter of Credit Fee shall be
effective from the date of announcement of any such new Secured Debt Rating
until the next such change.  The Borrower agrees to notify the Administrative
Agent promptly after each change in any Secured Debt Rating.  If the rating
system of any Rating Agency shall change, or if any such Rating Agency shall
cease to be in the business of rating corporate debt obligations, the Borrower
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the non-availability of Secured Debt
Ratings from such Rating Agency
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
and, pending the effectiveness of any such amendment, the Applicable Margin, the
Commitment Fee and the Letter of Credit Fee shall be determined by reference to
the Secured Debt Rating most recently in effect prior to such change or
cessation.


 “Applicable Rate” means:


(i)           in the case of each Base Rate Loan, a rate per annum equal at all
times to the sum of the Base Rate in effect from time to time plus the
Applicable Margin in effect from time to time; and


(ii)           in the case of each LIBOR Rate Loan comprising part of the same
Borrowing, a rate per annum during each Interest Period equal at all times to
the sum of the LIBOR Rate for such Interest Period plus the Applicable Margin in
effect from time to time during such Interest Period.


“Approved Fund” means any Person (other than a natural Person), including,
without limitation, any special purpose entity, that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business; provided,
that such Approved Fund must be administered, managed or underwritten by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.


 “Assignee Group” means two or more Eligible Assignees that are Affiliates of
one another or two or more Approved Funds managed by the same investment
advisor.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.7), and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form approved by the
Administrative Agent.


“Bank of America” means Bank of America, N.A., a national banking association.


“BAS” means Banc of America Securities LLC, in its capacity as a joint lead
arranger and joint book manager.


“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 1/2 of 1% and (c) the LIBOR Base Rate plus 1.0%.  Any
change in the Base Rate due to a change in any of the foregoing will become
effective on the effective date of such change in the Federal Funds Rate, the
Prime Rate or the LIBOR Base Rate.


“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 3.5(b)(i).


“Board” means the Board of Governors of the Federal Reserve System of the United
States of America (or any successor).


“Board of Directors” means (a) with respect to a corporation, the board of
directors of the corporation, (b) with respect to a partnership, the Board of
Directors of the general partner of the partnership and (c) with respect to any
other Person, the board or committee of such Person serving a similar function.


“Borrower” has the meaning assigned to that term in the preamble hereto.
 
 
 
3

--------------------------------------------------------------------------------

 

 
“Borrower Materials” has the meaning assigned to that term in Section 8.1(g).


“Borrowing” means a borrowing consisting of Loans of the same Type and in the
case of LIBOR Rate Loans, having the same Interest Period, and made or Converted
on the same day by the Lenders, ratably in accordance with their respective
Percentages.  Any Borrowing consisting of Loans of a particular Type may be
referred to as being a Borrowing of such “Type”.  All Loans of the same Type
and, in the case of LIBOR Rate Loans, having the same Interest Period and made
or Converted on the same day shall be deemed a single Borrowing hereunder until
repaid or next Converted.


“Borrowing Limit” means, as of any date of determination, the lesser of (a) the
Commitments and (b) an amount equal to (i) the Commitments minus (ii) Aggregate
Negative Mark-to-Market Exposure as of the last day of the calendar month most
recently ended as set forth in the certificate of a Responsible Officer of the
Borrower delivered pursuant to Section 8.1(b)(iii); provided, that, (i) in no
event shall the amount calculated in clause (b) above be less than 50% of the
Commitments then in effect and (ii) with respect to the determination of the
Borrowing Limit on the Closing Date, Aggregate Negative Mark-to-Market Exposure,
if any, shall be as set forth in the certificate of a Responsible Officer of the
Borrower delivered pursuant to Section 6.1(i).  For the avoidance of doubt, the
Borrowing Limit shall be re-calculated as of each calendar month.


“Business Day” means (a) for all purposes other than as covered by clause (b)
below, a day other than a Saturday, Sunday or other day on which commercial
banks in New York, New York, Charlotte, North Carolina or Dallas, Texas are
authorized or required by law to close and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
LIBOR Rate Loans, any day which is a Business Day described in clause (a) and
which is also a day for trading by and between banks in Dollar deposits in the
interbank eurodollar market.


“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP;
for the purposes of this Agreement, the amount of such obligations at any time
shall be the capitalized amount thereof at such time determined in accordance
with GAAP.


“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.


“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, an Issuing
Bank or the Swingline Lender (as applicable) and the Lenders, as collateral for
LC Obligations, Obligations in respect of Swingline Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if an Issuing Bank or Swingline
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) an Issuing Bank
or the Swingline Lender (as applicable).  “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.


“Cash Equivalents” means (a) United States dollars, (b) securities issued or
directly and fully guaranteed or insured by the United States government or any
agency or instrumentality of the United States government (provided that the
full faith and credit of the United States is pledged in support of
 
 
 
4

--------------------------------------------------------------------------------

 
 
those securities) having maturities of not more than one year from the date of
acquisition, (c) certificates of deposit and eurodollar time deposits with
maturities of six months or less from the date of acquisition, bankers’
acceptances with maturities not exceeding six months and overnight bank
deposits, in each case, with any commercial bank having capital and surplus in
excess of $500,000,000 and a Thomson Bank Watch Rating of “B” or better, (d)
repurchase obligations with a term of not more than seven days for underlying
securities of the types described in clauses (b) and (c) above entered into with
any financial institution meeting the qualifications specified in clause (c)
above, (e) commercial paper having the highest rating obtainable from Moody’s or
S&P and in each case maturing within 270 days after the date of acquisition and
(f) money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (e) of this
definition.


“Change of Control” means the occurrence of any of the following events:  (a)
any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) shall
become, or obtain rights (whether by means or warrants, options or otherwise) to
become, the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under
the Exchange Act), directly or indirectly, of more than 20% of the outstanding
common stock of NV Energy, Inc.; or (b) NV Energy, Inc. shall cease to own and
control, of record and beneficially, directly, 100% of each class of outstanding
Capital Stock of the Borrower (other than non-voting preferred Capital Stock of
the Borrower in an amount not to exceed 10% of all Capital Stock of the
Borrower; provided that such preferred Capital Stock may become voting upon an
event of default with respect to such preferred stock) free and clear of all
Liens.


“Closing Date” means April 28, 2010.


“Code” means the Internal Revenue Code of 1986, and the rules and regulations
thereunder, each as amended or modified from time to time.


“Commitment” means, as to each Lender, its obligation to (a) make Revolving
Loans to the Borrower pursuant to Section 2.1, (b) purchase participations in LC
Obligations and (c) purchase participations in Swingline Loans, in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 1.1(B) or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.


“Commitment Fee” has the meaning assigned to that term in Section 2.2(a).


“Commitments” mean the Commitments of all the Lenders.  The aggregate principal
amount of all the Commitments in effect on the Closing Date is TWO HUNDRED FIFTY
MILLION DOLLARS ($250,000,000).


“Commonly Controlled Entity” means an entity, whether or not incorporated, that
is under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.


“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.


“Consolidated Assets” means, at any date of determination, the total amount of
consolidated assets of the Borrower and its Subsidiaries, as determined in
accordance with GAAP.
 
 
 
5

--------------------------------------------------------------------------------

 
 
“Consolidated Capital” means, at any date of determination, the sum of (a)
Consolidated Indebtedness plus (b) Consolidated equity of the common
stockholders of the Borrower and its Subsidiaries plus (c) trust-originated or
partnership-originated preferred securities of the Borrower and its Consolidated
Subsidiaries plus (d) Consolidated equity of the preference stockholders of the
Borrower and its Subsidiaries plus (e) Consolidated equity of the preferred
stockholders of the Borrower and its Subsidiaries, calculated as of such date,
in the case of clauses (b) through (e) above, in accordance with GAAP.


“Consolidated Indebtedness” means, at any date of determination, without
duplication, the aggregate Indebtedness of the Borrower and its Consolidated
Subsidiaries; provided, however, that Consolidated Indebtedness shall not
include junior subordinated debentures issued by the Borrower in connection with
the issuance of (a) preferred trust securities or trust-issued preferred
securities by any Trust Preferred Vehicle and (b) other similar trust-originated
preferred securities by any Subsidiary of the Borrower; provided, that (i) the
issuer of such preferred securities lends substantially all of the proceeds from
such issuance to the Borrower in exchange for such junior subordinated
debentures and (ii) substantially all of the assets of such issuer consist
solely of such junior subordinated debentures and payments made from time to
time in respect thereof.


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.


“Conversion”, “Convert” or “Converted” refers to a conversion of Loans of one
Type into Loans of another Type, or to the selection of a new, or the
continuation of the same, Interest Period for Loans, as the case may be,
pursuant to Section 3.2.


“CPUC” means the California Public Utilities Commission or any successor agency.


“Debt Ratings Trigger” means the date which the Borrower shall have obtained a
Secured Debt Rating of (a) BBB- or higher from S&P and (b) Baa3 or higher from
Moody’s, in each case with a stable or better outlook.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
 
“Default” means any of the events specified in Section 9.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.


“Defaulting Lender” means, subject to Section 11.18(b), any Lender that, as
reasonably determined by the Administrative Agent, (a) has failed to perform any
of its funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swingline Loans, within three
Business Days of the date required to be funded by it hereunder, (b) has
notified the Borrower or the Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by the Administrative Agent, to confirm in a
manner satisfactory to the Administrative Agent that it will comply with its
funding obligations, or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law, (ii)
had a receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization
 
 
 
6

--------------------------------------------------------------------------------

 
 
or liquidation of its business or a custodian appointed for it, or (iii) taken
any action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof or the exercise of control over a Lender or any direct or indirect
parent thereof by a Governmental Authority or instrumentality thereof.


“Disposition” means, with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof; and
the terms “Dispose” and “Disposed of” shall have correlative meanings.


“Dollars” and the sign “$” each means lawful money of the United States.


“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender or Affiliate of such Lender specified as its “Domestic Lending Office”
opposite its name on Schedule 11.2 hereto or in the Assignment and Assumption
pursuant to which it became a Lender, or such other office of such Lender or
Affiliate of such Lender as such Lender may from time to time specify in writing
to the Borrower and the Administrative Agent.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.7(b)(iii), (v), (vi) and (vii) (subject to such
consents, if any, as may be required under Section 11.7(b)(iii)).


“Environmental Laws” means any and all laws, rules, orders, regulations,
statutes, ordinances, guidelines, codes, decrees, or other legally enforceable
requirements (including, without limitation, common law) of any international
authority, foreign government, the United States, or any state, local, municipal
or other governmental authority, regulating, relating to or imposing liability
or standards of conduct concerning protection of the environment or of human
health, or employee health and safety, as has been, is now, or may at any time
hereafter be, in effect.  For the avoidance of doubt, the Nevada Renewable
Energy Portfolio Standard shall not constitute an Environmental Law.


“Environmental Liability” means, with respect to any Person, any liability,
contingent or otherwise (including any liability for damages, costs of
environmental remediation, fines, penalties or indemnities), of such Person or
any of its Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Materials of Environmental
Concern, (c) exposure to any Materials of Environmental Concern, (d) the release
or threatened release of any Materials of Environmental Concern into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.


“Environmental Permits” means any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.


“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board, as in effect from time to time.
 
 
 
7

--------------------------------------------------------------------------------

 
 


“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender or Affiliate of such Lender specified as its “Eurodollar Lending
Office” opposite its name on Schedule 11.2 hereto or in the Assignment and
Assumption pursuant to which it became a Lender (or, if no such office or
Affiliate is specified, its Domestic Lending Office), or such other office of
such Lender or Affiliate of such Lender as such Lender may from time to time
specify in writing to the Borrower and the Administrative Agent.


“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve system (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.


“Event of Default” means any of the events specified in Section 9.1, provided
that any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.


“Evergreen Letter of Credit” means any Letter of Credit that, by its terms,
provides that it shall be automatically renewed or extended for a stated period
of time at the end of its then scheduled expiration date unless the applicable
Issuing Bank notifies the beneficiary thereof prior to such expiration date that
such Issuing Bank elects not to renew or extend such Letter of Credit.


“Excess Net Proceeds” has the meaning set forth in Section 8.2(d).


“Existing Letters of Credit” means each of the letters of credit set forth on
Schedule 1.1(A).


“Existing SPPC Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of November 4, 2005 by and among Sierra Pacific Power
Company, as the borrower, Wachovia Bank, National Association as the
administrative agent, an issuing bank and a lender and the other lenders from
time to time party thereto, as amended or otherwise modified from time to time.


“Extension of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the Outstanding Amount of all Revolving Loans made by such
Lender plus (ii) such Lender’s Percentage of the Outstanding Amount of all LC
Obligations plus (iii) such Lender’s Percentage of the Outstanding Amount of all
Swingline Loans or (b) the making of any Loan by such Lender or the issuance,
extension or renewal of, or participation in, a Letter of Credit by such Lender.


“Federal Funds Rate” means, the rate per annum (rounded upwards, if necessary,
to the next higher 1/100th of 1%) representing the daily effective federal funds
rate as quoted by the Administrative Agent and confirmed in Federal Reserve
Board Statistical Release H.15 (519) or any successor or substitute publication
selected by the Administrative Agent.  If, for any reason, such rate is not
available, then “Federal Funds Rate” shall mean a daily rate which is
determined, in the opinion of the Administrative Agent, to be the rate at which
federal funds are being offered for sale in the national federal funds market at
9:00 a.m.  Rates for weekends or holidays shall be the same as the rate for the
most immediately preceding Business Day.


“Fee Letters” means (a) that certain letter agreement, dated March 22, 2010,
among the Borrower, NPC, Wells Fargo Bank, WFS, Bank of America and BAS, as
amended from time to time, (b) that certain letter agreement, dated March 22,
2010, among the Borrower, NPC, RBS and RBS Securities, as amended from time to
time and (c) that certain letter agreement, dated as of the date hereof, among
the Borrower and Union Bank, as amended from time to time.
 
 
 
8

--------------------------------------------------------------------------------

 


“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an Issuing Bank, such Defaulting Lender’s Percentage of the
outstanding LC Obligations other than LC Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Percentage of Swingline Loans other
than Swingline Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.


“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.


“General and Refunding Mortgage Bonds” means, collectively, (a) the Borrower’s
General and Refunding Mortgage Bonds, Series R, due on the Maturity Date, issued
as of the Closing Date to the Administrative Agent under the General and
Refunding Mortgage Indenture and any supplemental indenture or Officer’s
Certificate related thereto, in the aggregate principal amount of $250,000,000,
and (b) any additional General and Refunding Mortgage Bonds issued by the
Borrower to the Administrative Agent under the General and Refunding Mortgage
Indenture and any supplemental indentures or Officer’s Certificate related
thereto in connection with any increase in the Commitments pursuant to Section
2.5, in each case as collateral securing the Obligations.


“General and Refunding Mortgage Indenture” means the General and Refunding
Mortgage Indenture, dated as of May 1, 2001, between the Borrower and The Bank
of New York Mellon Trust Company, N.A. (successor to The Bank of New York
Mellon), as trustee, as the same may be amended, modified or supplemented from
time to time.


“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, bureau, instrumentality, regulatory body, court,
tribunal, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.


“Guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner, including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness.


“Hedge Agreements” means, with respect to any Person, the collective reference
to any of the following: (a) interest rate swap agreements, interest rate cap
agreements, interest rate collar agreements and any other agreements designed to
protect such Person against fluctuations in interest rates with respect to
Indebtedness incurred and not for purposes of speculation, (b) foreign exchange
contracts and currency protection agreements entered into with one of more
financial institutions designed to protect such Person against fluctuations in
currency exchange rates with respect to Indebtedness incurred and not for
purposes of speculation, (c) any commodity futures contract, commodity option or
other similar agreement or arrangement designed to protect against fluctuations
in the price of commodities used by such Person at the time and (d) other
agreements or arrangements designed to protect such Person against fluctuations
in interest rates or currency exchange rates.  The term “Hedge Agreements”, for
the
 
 
 
9

--------------------------------------------------------------------------------

 
 
avoidance of doubt, shall exclude any forward energy purchase or sale contracts
or similar arrangements entered into by the Borrower or its Subsidiaries.


“Hedging Obligations” means, with respect to any Person, all existing or future
payment and other obligations owing by such Person under any Hedge Agreement
(which such Hedge Agreement is permitted hereunder) with any Person that is a
Lender or an Affiliate of a Lender, in each case at the time such Hedge
Agreement is executed.


“Honor Date” has the meaning assigned to that term in Section 4.3(a).


“Indebtedness” means, with respect to any Person, any indebtedness of such
Person, whether or not contingent (a) in respect of borrowed money, (b)
evidenced by notes, bonds, debentures or similar instruments or letters of
credit (or reimbursement agreements in respect thereof), (c) in respect of
banker’s acceptances, (d) representing Capital Lease Obligations, (e)
representing the balance deferred and unpaid of the purchase price of any
property, except any such balance that constitutes an accrued expense or trade
payable arising in the ordinary course of business that is (i) less than
$1,000,000 or (ii) not more than one hundred twenty (120) days past due or (f)
representing any Net Hedging Obligations, if and to the extent any of the
preceding items (other than letters of credit and Net Hedging Obligations) would
appear as a liability upon a balance sheet of such Person prepared in accordance
with GAAP.  In addition, the term “Indebtedness” includes all Indebtedness of
others secured by a Lien on any asset of such Person (whether or not such
Indebtedness is assumed by such Person) and, to the extent not otherwise
included, the Guarantee by such Person of any indebtedness of any other
Person.  The amount of any Indebtedness outstanding as of any date will be (x)
the accreted value of the Indebtedness, in the case of any Indebtedness issued
with original issue discount, and (y) the principal amount of the Indebtedness,
together with any interest on the Indebtedness that is more than 30 days past
due, in the case of any other Indebtedness.


“Indemnitee” has the meaning assigned to that term in Section 11.4(b).


“Information” has the meaning assigned to that term in Section 11.8.


“Insolvency” means, with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA; and the term
“Insolvent” shall have a correlative meaning (pertaining to a condition of
Insolvency).


“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.


“Interest Period” has the meaning assigned to that term in Section 3.3.


“Investments” means, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the forms
of loans (including Guarantees or other obligations), advances or capital
contributions (excluding commission, travel and similar advances to officers and
employees made in the ordinary course of business), or purchases or other
acquisitions for consideration of Indebtedness, Equity Interests or other
securities, together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP.  If the
Borrower or any Subsidiary of the Borrower sells or otherwise disposes of any
Equity Interests of any
 
 
 
10

--------------------------------------------------------------------------------

 
 
direct or indirect Subsidiary of the Borrower such that, after giving effect to
any such sale or disposition, such Person is no longer a Subsidiary of the
Borrower, the Borrower will be deemed to have made an Investment on the date of
any such sale or disposition.  The acquisition by the Borrower or any Subsidiary
of the Borrower of a Person that holds an Investment in a third Person will be
deemed to be an Investment by the Borrower or such Subsidiary in such third
Person.


“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590 (or such
later version thereof as may be in effect at the time of issuance of any Letter
of Credit.


“Issuing Banks” means, collectively, Bank of America, Wells Fargo Bank and RBS,
in their respective capacities as issuers of Letters of Credit under this
Agreement (or any successors thereto) and “Issuing Bank” means any one of
them.  Notwithstanding the foregoing, Union Bank shall be the Issuing Bank with
respect to the Existing Letters of Credit.


“Issuing Bank Agreement” means, with respect to any Letter of Credit, the
collective reference to (a) an agreement between an Issuing Bank and the
Borrower, providing for the issuance of one or more Letters of Credit, in
support of (i) the Borrower’s obligations owing to gas, electric power or other
energy suppliers or (ii) other general corporate activities of the Borrower and
(b) any other document, agreement and instrument entered into by such Issuing
Bank and the Borrower (or any Subsidiary) or in favor of such Issuing Bank and
relating to any such Letter of Credit.  In the event of any conflict between the
terms of this Agreement and the terms of any Issuing Bank Agreement, the terms
of this Agreement shall control and such conflicting terms under such Issuing
Bank Agreement shall be of no force or effect.


“Joint Lead Arrangers” means the collective reference to BAS, Wells Fargo
Securities and RBS Securities in their respective capacities as joint lead
arrangers and joint book managers.


“LC Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any LC Borrowing in accordance with its Percentage.


“LC Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.


“LC Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.


“LC Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all LC Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.4.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP98, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.


“Lenders” means the banks and other financial institutions listed on the
signature pages hereof as lenders (including, without limitation, any Issuing
Bank), each Eligible Assignee that shall become a party hereto pursuant to
Section 11.7 and, as the context requires, the Swingline Lender.


“Letter of Credit” means (a) any letter of credit issued hereunder and (b) any
Existing Letter of Credit.  A Letter of Credit may be a commercial or direct pay
letter of credit or a standby letter of credit.
 
 
 
11

--------------------------------------------------------------------------------

 
 
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the applicable Issuing Bank.


“Letter of Credit Expiration Date” means with respect to any Letter of
Credit the earlier of (a) one (1) year after the date of issuance of such Letter
of Credit and (b) five (5) Business Days prior to the Maturity Date.


“Letter of Credit Fee” has the meaning assigned to that term in Section 4.8.


“Letter of Credit Sublimit” means, as of any date of determination, the lesser
of (a) the greater of (i) ONE HUNDRED TWENTY-FIVE MILLION DOLLARS ($125,000,000)
and (ii) fifty percent (50%) of the aggregate amount of the Commitments then in
effect and (b) the Commitments.  The Letter of Credit Sublimit is part of, and
not in addition to, the Commitments.


“LIBOR Base Rate” means:


(a) for any Interest Period with respect to a LIBOR Rate Loan, the rate of
interest per annum determined on the basis of the rate for deposits in Dollars
in minimum amounts of at least $5,000,000 for a period equal to the applicable
Interest Period, as published by Reuters at approximately 11:00 a.m. (London
time) two (2) Business Days prior to the first day of the applicable Interest
Period (rounded upward, if necessary, to the nearest 1/100th of 1%).  If, for
any reason, such rate is not available, then the “LIBOR Base Rate” shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars in minimum amounts of at least $5,000,000
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of the applicable Interest Period for a period equal
to such Interest Period.  Each calculation by the Administrative Agent of the
LIBOR Base Rate shall be conclusive and binding for all purposes, absent
manifest error; and


(b) for any interest rate calculation with respect to a Base Rate Loan, the rate
of interest per annum determined on the basis of the rate for deposits in
Dollars in minimum amounts of at least $5,000,000 for a term of one month
commencing that day, as published by Reuters at approximately 11:00 a.m. (London
time) two (2) Business Days prior to the date of determination (rounded upward,
if necessary, to the nearest 1/100th of 1%).  If, for any reason, such rate is
not available, then the “LIBOR Base Rate” shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars in minimum amounts of at least $5,000,000 would be offered
by first class banks in the London interbank market to the Administrative Agent
at approximately 11:00 a.m. (London time) on the date of determination for a
term equal to one month.  Each calculation by the Administrative Agent of the
LIBOR Base Rate shall be conclusive and binding for all purposes, absent
manifest error.


“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:


LIBOR Rate =                                        LIBOR Base
Rate                                           
1.00-Eurodollar Reserve Percentage


“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate.


“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected
 
 
 
12

--------------------------------------------------------------------------------

 
 
under applicable law, including any conditional sale or other title retention
agreement, any lease in the nature thereof, any option or other agreement to
sell or give a security interest in and any filing of or agreement to give any
financing statement under the Uniform Commercial Code (or equivalent statutes)
of any jurisdiction.


“Loan” means an extension of credit by a Lender to the Borrower under Article
III in the form of a Revolving Loan or a Swingline Loan.


“Loan Documents” means this Agreement, any Note, each Subsidiary Guarantee, if
any, each Issuing Bank Agreement, the Officer’s Certificate, the General and
Refunding Mortgage Bonds and each Fee Letter, and each other document,
instrument, certificate and agreement executed and delivered by the Borrower or
any Subsidiary thereof in connection with this Agreement, including any
certificates provided pursuant to this Agreement (excluding any Hedge Agreement
and any Treasury Management Agreement), all as may be amended, restated,
supplemented or otherwise modified from time to time.


“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property, condition (financial or otherwise) or prospects of the
Borrower and its Subsidiaries taken as a whole or (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Administrative Agent, the Issuing Banks or the Lenders
hereunder or thereunder.


“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, polychlorinated
biphenyls, urea-formaldehyde insulation, asbestos, pollutants, contaminants,
radioactivity, and any other substances or forces of any kind, whether or not
any such substance or force is defined as hazardous or toxic under any
Environmental Law, that is regulated pursuant to or could give rise to liability
under any Environmental Law.


“Maturity Date” means April 28, 2013.


“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.


“Mortgaged Property” has the meaning assigned to that term in the General and
Refunding Mortgage Indenture.


“Multiemployer Plan” means a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.


“Negative Mark-to-Market Exposure” means the mark-to-market exposure of the
Borrower or any of its Subsidiaries in connection with a Hedge Agreement with
any current Lender or Affiliate of a current Lender (or any Person that was a
Lender or Affiliate of a Lender at the time such Hedge Agreement was executed)
that would cause a liability to the Borrower or any such Subsidiary, as
calculated by the Borrower and provided in a certificate to the Administrative
Agent pursuant to Section 8.1(b)(iii) or Section 6.1(i), in each case in form
and substance reasonably acceptable to the Administrative Agent.


“Net Hedging Obligations” means, as of any date, any net obligations associated
with the Termination Value of any such Hedge Agreement on such date.


“Net Proceeds” means the aggregate cash proceeds received by the Borrower or any
Subsidiary in respect of any Disposition, net of (a) direct costs incurred in
connection therewith (including, without limitation, legal, accounting and
investment banking fees, and sales commissions) and (b) taxes paid or payable as
a result thereof (after taking into account any available tax credits or
deductions and any tax
 
 
 
13

--------------------------------------------------------------------------------

 
 
sharing arrangements); it being understood that “Net Proceeds” shall include,
without limitation, any cash received upon the sale or other disposition of any
non-cash consideration received by the Borrower or any Subsidiary in any
Disposition.


“Note” or “Notes” means the Revolving Notes and the Swingline Note, individually
or collectively, as appropriate.


“Notice of Borrowing” means a Notice of Revolving Borrowing or a Notice of
Swingline Borrowing, as the case may be.


“Notice of Revolving Borrowing” has the meaning assigned to that term in Section
3.1(a).


“Notice of Swingline Borrowing” has the meaning assigned to that term in Section
3.8(b).


“NPC” means Nevada Power Company d/b/a NV Energy, a Nevada corporation.


“NPC Credit Agreement” means that certain Credit Agreement, dated as of the
Closing Date, by and among NPC, as the borrower, Wells Fargo Bank, as the
administrative agent, swingline lender, an issuing bank and a lender and the
other lenders and issuing banks from time to time party thereto, as amended or
otherwise modified.


“OECD” means the Organization for Economic Cooperation and Development.


“Obligations” means the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Loans and all other obligations and liabilities (including
any Hedging Obligations and any Treasury Management Obligations) of the Borrower
to (a) the Administrative Agent, (b) any Issuing Bank, (c) the Swingline Lender,
(d) any Lender and (e) in the case of Hedging Obligations and Treasury
Management Obligations, (i) any current Lender or Affiliate of any current
Lender and (ii) any Person who was a Lender or an Affiliate of any Lender at the
time the applicable Hedge Agreement or Treasury Management Agreement was
executed, in each case, whether direct or indirect, absolute or contingent, due
or to become due, or now existing or hereafter incurred, which may arise under,
out of, or in connection with, this Agreement, any Note, any Letter of Credit,
any other Loan Document, any Hedge Agreement between the Borrower and (x) any
current Lender or any Affiliate of a current Lender or (y) any Person who was a
Lender or Affiliate of a Lender at the time such Hedge Agreement was executed,
any Treasury Management Agreement between the Borrower and (x) any current
Lender or any Affiliate of a current Lender or (y) any Person who was a Lender
or Affiliate of a Lender at the time such Treasury Management Agreement was
executed, or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, fees, indemnities,
costs, expenses (including, without limitation, all fees, charges and
disbursements of counsel to the Administrative Agent, any Issuing Bank or any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise.


“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.


“Officer’s Certificate” means an “Officer’s Certificate” (as defined in the
General and Refunding Mortgage Indenture) setting forth the terms of each series
of the General and Refunding Mortgage Bonds, executed by a duly authorized
officer of the Borrower and authenticated by the trustee under the General and
Refunding Mortgage Indenture.
 
 
 
14

--------------------------------------------------------------------------------

 
 
“Outstanding Amount” means (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date;
and (b) with respect to any LC Obligations on any date, the amount of such LC
Obligations on such date after giving effect to any LC Credit Extension
occurring on such date and any other changes in the aggregate amount of the LC
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.


“Participant” has the meaning assigned to that term in Section 11.7(d).


“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001 (Title III of Pub. L. No. 107-56 (signed into law October 26,
2001)), as amended or modified from time to time.


“Payment Amounts” has the meaning assigned to that term in Section 9.1(e).


“PBGC” means, the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).


“Percentage” means with respect to any Lender at any time, with respect to such
Lender’s Commitment at any time, the percentage of the Commitments represented
by such Lender’s Commitment at such time; provided that if the commitment of
each Lender to make Revolving Loans and the obligation of the Issuing Banks to
make LC Credit Extensions have been terminated pursuant to Section 9.2 or if the
Commitments have expired, then the Percentage of each Lender shall be determined
based on the Percentage of such Lender most recently in effect, giving effect to
any subsequent assignments.  The initial Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 1.1(B) or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.


“Permitted Business” has the meaning assigned to that term in Section
8.2(d)(viii)(C)(2).


“Permitted Liens” has the meaning assigned to that term in Section 8.2(b).


“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.


“Plan” means, at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.


“Platform” has the meaning assigned to that term in Section 8.1(g).


“Prime Rate” means, at any time, the rate of interest per annum publicly
announced or otherwise identified from time to time by Bank of America at its
principal office in Charlotte, North Carolina as its prime rate.  Each change in
the Prime Rate shall be effective as of the opening of business on the day such
change in the Prime Rate occurs.  The parties hereto acknowledge that the rate
announced publicly by Bank of America as its Prime Rate is an index or base rate
and shall not necessarily be its lowest or best rate charged to its customers or
other banks.
 
 
 
15

--------------------------------------------------------------------------------

 
 
“Pro Forma Basis” means, with respect to compliance with Section 8.2(a) or
Section 8.2(e), for purposes of calculating the financial covenant set forth in
Section 8.3, the incurrence of Indebtedness or the declaring or making of a
Restricted Payment shall be deemed to have occurred as of the last day of the
most recent fiscal quarter period preceding the date of such incurrence of
Indebtedness or declaring or making of such Restricted Payment for which
financial statements were delivered pursuant to Section 8.1(a).


“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.


“PUCN” means the Public Utilities Commission of Nevada, or any successor agency.


“Public Lender” has the meaning assigned to that term in Section 8.1(g).


“Rating Agencies” means the collective reference to S&P and Moody’s.


“RBS” means The Royal Bank of Scotland plc.


“RBS Securities” means RBS Securities Inc. in its capacity as a joint lead
arranger and joint book manager.


“Register” has the meaning assigned to that term in Section 11.7(c).


“Regulation U” means Regulation U of the Board as in effect from time to time.


“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, employees and
agents of such Person and of such Person’s Affiliates.


“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. §
4043.


“Request for Credit Extension” means (a) with respect to a Borrowing of
Revolving Loans, a Notice of Revolving Borrowing, (b) with respect to an LC
Credit Extension, a Letter of Credit Application, (c) with respect to a
Borrowing of Swingline Loans, a Notice of Swingline Borrowing and (d) with
respect to a conversion or continuation of Loans, a Notice of Conversion.


“Required Lenders” means, at any time, Lenders holding in the aggregate more
than 50% of (a) the unfunded Commitments, the outstanding Loans, LC Obligations
and participations therein or (b) if the Commitments have been terminated, the
outstanding Loans, LC Obligations and participations therein.  The unfunded
Commitments of, and the outstanding Loans, LC Obligations and participations
therein and in Swingline Loans held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required
Lenders.  Any determination of those Lenders constituting the Required Lenders
shall be made by the Administrative Agent and shall be conclusive and binding on
all parties absent manifest error.
 
 
 
16

--------------------------------------------------------------------------------

 
 
“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.


“Responsible Officer” means the chief executive officer, president, senior
vice-president, vice-president, chief financial officer, treasurer or assistant
treasurer of the Borrower, but in any event, with respect to financial matters,
the chief financial officer or the treasurer of the Borrower.


“Restricted Payments” has the meaning assigned to such term in Section 8.2(e).


“Revolving Credit Termination Date” means the earlier to occur of (i) the
Maturity Date and (ii) the date of termination or reduction in whole of the
Commitments pursuant to Section 2.3 or Section 9.2.


“Revolving Loan” means a loan by a Lender to the Borrower pursuant to Section
3.1 (or deemed made pursuant to Section 4.4) and refers to a Base Rate Loan or a
LIBOR Rate Loan (each of which shall be a “Type” of Loan).  All Loans by a
Lender of the same Type, having the same Interest Period and made or Converted
on the same day shall be deemed to be a single Revolving Loan by such Lender
until repaid or next Converted.


“Revolving Note” means any promissory note of the Borrower payable to the order
of a Lender (and, if requested, its registered assigns), evidencing the
Revolving Loans made by such Lender, substantially in the form of Exhibit A-1,
and any amendments, supplements, and modifications thereto, any substitutes
therefor, and any replacements, restatements, renewals or extension thereof; in
whole or in part and “Revolving Notes” means any or all of the foregoing.


“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.


“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC.


“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.


“SEC” means the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).


“Secured Debt Rating” means, as of any date of determination, the Borrower’s
senior secured long term debt rating as determined by each of the Rating
Agencies to be in effect as of such date.


“Single Employer Plan” means any Plan that is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.


“Solvent” means, with respect to any Person, as of any date of determination,
(a) the amount of the “present fair saleable value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date,
 
 
 
17

--------------------------------------------------------------------------------

 
 
be greater than the amount that will be required to pay the liability of such
Person on its debts as such debts become absolute and matured, (c) such Person
will not have, as of such date, an unreasonably small amount of capital with
which to conduct its business, and (d) such Person will be able to pay its debts
as they mature.  For purposes of this definition, (i) “debt” means liability on
a “claim”, and (ii) “claim” means any (x) right to payment, whether or not such
a right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured
or (y) right to an equitable remedy for breach of performance if such breach
gives rise to a right to payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured or unmatured,
disputed, undisputed, secured or unsecured.


 “Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the original documentation
governing such Indebtedness, and will not include any contingent obligations to
repay, redeem or repurchase any such interest or principal prior to the date
originally scheduled for the payment thereof.


“Subordinated Debt” means any debt (including without limitation any guarantee)
that is subordinated to the prior payment of the Loans and other Obligations.


“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the Board of Directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.  Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall
refer to a Subsidiary or Subsidiaries of the Borrower.


“Subsidiary Guarantee” means any Guarantee of the Loans and other Obligations to
be executed by any Subsidiary of the Borrower pursuant to Section 8.2(n).


“Subsidiary Guarantor” means any Subsidiary of the Borrower that executes a
Subsidiary Guarantee, and its successors and assigns.


“Swingline Lender” means Bank of America, in its capacity as a provider of
Swingline Loans, or any successor swingline lender hereunder.


“Swingline Loan” has the meaning set forth in Section 3.8(a).


“Swingline Note” means the promissory note of the Borrower payable to the order
of the Swingline Lender (and, if requested, its registered assigns), evidencing
the Swingline Loans made by the Swingline Lender, substantially in the form of
Exhibit A-2, and any amendments, supplements, and modifications thereto, any
substitutes therefor, and any replacements, restatements, renewals or extension
thereof; in whole or in part.


“Swingline Sublimit” means the lesser of (a) TWENTY-FIVE MILLION DOLLARS
($25,000,000) and (b) the Commitments.  The Swingline Sublimit is part of, and
not in addition to, the Commitments.


“Termination Value” means, in respect of any one or more Hedge Agreements after
taking into account the effect of any legally enforceable netting agreement
relating to such Hedge Agreement, (x) for
 
 
 
18

--------------------------------------------------------------------------------

 
 
any date on or after the date such Hedge Agreement has been closed out and
termination value(s) determined in accordance therewith, such termination
value(s), and (y) for any date prior to the date referenced in clause (x), the
amount(s) determined as the mark-to-market value(s) for such Hedge Agreement, as
determined based upon one or more readily available quotations provided by any
recognized dealer in such Hedge Agreement (which may include a Lender or any
Affiliate of a Lender).  Notwithstanding the foregoing, any calculation of the
aggregate Termination Value shall exclude any Termination Value of Hedge
Agreements that are accounted for by the Borrower as regulatory assets or
liabilities or risk management assets or liabilities pursuant to Financial
Accounting Standards Board Statement No. 71.


“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swingline Loans and all LC Obligations.


“Trading With the Enemy Act” has the meaning assigned to that term in Section
7.1(y).


“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overdraft,
credit or debit card, funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services.


“Treasury Management Obligations” means with respect to any Person, all existing
or future payment and other obligations owing by such Person under any Treasury
Management Agreement with any Person that is a Lender or an Affiliate of a
Lender, in each case at the time such Treasury Management Agreement is executed.


“Trust Preferred Vehicle” means any trust, the only assets of which are
Subordinated Debt of the Borrower, and which are substantially similar (except
for such changes to the terms of any such trust preferred vehicle to adopt terms
that are customary in the trust preferred vehicles market at the time of
formation of any such trust preferred vehicle) to trust preferred vehicles of
the Borrower entered into within the five (5) years immediately preceding the
Closing Date.


“Type” has the meaning assigned to such term (i) in the definition of “Revolving
Loan” when used in such context and (ii) in the definition of “Borrowing” when
used in such context.


“Union Bank” means Union Bank, N.A.


“Unreimbursed Amount” has the meaning assigned to that term in Section 4.3(a).


“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect of the Indebtedness, by (ii) the number of
years (calculated to the nearest one-twelfth) that will elapse between such date
and the making of such payment; by (b) the then outstanding principal amount of
such Indebtedness.


“Wells Fargo Bank” means Wells Fargo Bank, National Association, a national
banking association, and its successors.


“WFS” means Wells Fargo Securities, LLC, in its capacity as a joint lead
arranger and joint book manager.
 
 
 
19

--------------------------------------------------------------------------------

 
 
Section 1.2           Computation of Time Periods; Construction.


(a)           Unless otherwise indicated, each reference in this Agreement to a
specific time of day is a reference to Eastern Standard Time or Eastern Daylight
Time, as applicable.  In the computation of periods of time under this
Agreement, any period of a specified number of days or months shall be computed
by including the first day or month occurring during such period and excluding
the last such day or month.  Unless the context requires otherwise, in the case
of a period of time “from” a specified date “to” or “until” a later specified
date, the word “from” means “from and including” and the words “to” and “until”
each means “to but excluding”.


(b)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include”, “includes”, and “including” shall be deemed
to be followed by the phrase “without limitation”.  The word “will” shall be
construed to have the same meaning and effect as the word “shall”.  Unless the
context requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (iii) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, and (iv) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement.


Section 1.3           Accounting Matters.


(a) All accounting terms not specifically defined herein shall be construed in
accordance with GAAP, applied in a manner consistent with those applied in the
preparation of the financial statements referred to in Section 8.1(a).


(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.


(c)  Any financial ratios required to be maintained by the Borrower pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).


Section 1.4           Letter of Credit Amounts.  Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at
 
 
 
20

--------------------------------------------------------------------------------

 
 
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuing Agreement related thereto, provides for
one or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.




ARTICLE II


COMMITMENTS


Section 2.1           Commitments.  Subject to the terms and conditions set
forth herein, each Lender severally agrees to make Revolving Loans to the
Borrower in Dollars from time to time on any Business Day during the period from
the Closing Date to the Revolving Credit Termination Date in an aggregate amount
not to exceed at any time outstanding the amount of such Lender’s Commitment;
provided, however, that after giving effect to any Borrowing of Revolving Loans,
(i) the Total Revolving Outstandings shall not exceed the Borrowing Limit and
(ii) the aggregate Outstanding Amount of the Revolving Loans of any Lender, plus
such Lender’s Percentage of the Outstanding Amount of all LC Obligations plus
such Lender’s Percentage of the Outstanding Amount of all Swingline Loans shall
not exceed such Lender’s Commitment.  Within the limits of each Lender’s
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.1, prepay under Section 5.3, and reborrow under
this Section 2.1.  Revolving Loans may be Base Rate Loans or LIBOR Rate Loans,
or a combination thereof, as further provided herein, provided, however, all
Borrowings made on the Closing Date shall be made as Base Rate Loans.


Section 2.2            Fees.


(a)           The Borrower shall pay to the Administrative Agent, for the
account of each Lender in accordance with its Percentage, a commitment fee (the
“Commitment Fee”) at a rate per annum equal to the product of (i) the Applicable
Margin times (ii) the actual daily amount by which the Commitments exceed the
sum of (y) the Outstanding Amount of Revolving Loans and (z) the Outstanding
Amount of LC Obligations.  The Commitment Fee shall accrue at all times from the
Closing Date until the Revolving Credit Termination Date, including at any time
during which one or more of the conditions in Article VI is not met, and shall
be due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the Revolving Credit Termination Date; provided, that
(A) no Commitment Fee shall accrue on the Commitment of a Defaulting Lender so
long as such Lender shall be a Defaulting Lender and (B) any Commitment Fee
accrued with respect to the Commitment of a Defaulting Lender during the period
prior to the time such Lender became a Defaulting Lender and unpaid at such time
shall not be payable by the Borrower so long as such Lender shall be a
Defaulting Lender.  The Commitment Fee shall be calculated quarterly in arrears,
and if there is any change in the Applicable Margin during any quarter, the
actual daily amount shall be computed and multiplied by the Applicable Margin
separately for each period during such quarter that such Applicable Margin was
in effect.  For purposes of clarification, Swingline Loans shall not be
considered outstanding for purposes of determining the unused portion of the
Commitments.


(b)           In addition to the fees provided for in subsection (a) above and
Sections 4.8 and 4.9, the Borrower shall pay to the Administrative Agent, for
its own account, such other fees as are provided for in the Fee Letters, in the
amounts and at the times specified therein.
 
 
 
21

--------------------------------------------------------------------------------

 
 


Section 2.3            Reduction of the Commitments.


(a)           The Commitments (i) shall be automatically and permanently
terminated on the Revolving Credit Termination Date and (ii) shall be
automatically reduced by any and all Excess Net Proceeds in accordance with
Section 8.2 (d).


(b)           The Borrower may, upon at least three (3) Business Days’ prior
written notice to the Administrative Agent (which shall promptly distribute
copies thereof to the Lenders), terminate in whole or reduce ratably in part the
unused portions of the Commitments (which termination or reduction (as the case
may be), upon its effectiveness, shall be permanent and irrevocable); provided
that (i) any such partial reduction shall be in the aggregate amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof and (ii) any
reduction shall reduce the Letter of Credit Sublimit, if applicable, in
accordance with the terms of such definition.  Subject to Section 2.2(a), all
Commitment Fees accrued until the effective date of any termination of the
Commitments shall be paid on the effective date of such termination.


(c)           The Borrower may terminate the unused amount of the Commitment of
a Defaulting Lender upon not less than three Business Days’ prior notice to such
Defaulting Lender and the Administrative Agent (which will promptly notify the
other Lenders thereof) and the Commitments shall be reduced by such amount;
provided that (i) at the time of such termination, no Default or Event of
Default has occurred and is continuing (or the Required Lenders consent to such
termination), (ii) the Borrower shall pay to the Defaulting Lender all amounts
then owed to it and (iii) such termination will not be deemed to be a waiver or
release of any claim the Borrower, the Administrative Agent, the Swingline
Lender, the Issuing Banks or any Lender may have against such Defaulting Lender.


(d)           Each permanent reduction pursuant to this Section shall be
accompanied by a payment of principal of the Loans sufficient to reduce the
aggregate Outstanding Amount of all Revolving Loans, LC Obligations and
Swingline Loans, as applicable, after such reduction to the amount of the
Commitments as so reduced, and if the Commitments as so reduced is less than the
aggregate Outstanding Amount of all LC Obligations, the Borrower shall be
required to deposit Cash Collateral in a Cash Collateral account opened by and
under the control of the Administrative Agent in an amount equal to the
aggregate then undrawn and unexpired amount of such Letters of Credit.  Such
Cash Collateral shall be applied in accordance with Section 9.2(b).  Any
reduction of the Commitments to zero shall be accompanied by payment of all
outstanding Loans (and furnishing of Cash Collateral satisfactory to the
Administrative Agent for the Outstanding Amount of all LC Obligations) and shall
result in the termination of the Commitments.  Such Cash Collateral shall be
applied in accordance with Section 9.2(b).  If the reduction of the Commitments
requires the repayment of any LIBOR Rate Loan, such repayment shall be
accompanied by any amount required to be paid pursuant to Section 5.4 hereof.


(e)           No repayment or prepayment or reduction pursuant to this Section
shall affect any of the Borrower’s obligations under any Hedge Agreement or any
Treasury Management Agreement.


Section 2.4            Computations of Outstandings.  Whenever reference is made
in this Agreement to the principal amount outstanding on any date under this
Agreement, such reference shall refer to the sum of (i) the Outstanding Amount
of all Revolving Loans on such date plus (ii) the Outstanding Amount of all LC
Obligations on such date plus (iii) the Outstanding Amount of all Swingline
Loans on such date, in each case after giving effect to all Extensions of Credit
to be made on such date and the application of the proceeds thereof.  At no time
shall the principal amount outstanding under this Agreement exceed the
 
 
 
22

--------------------------------------------------------------------------------

 
 
Borrowing Limit then in effect.  References to the unused portion of the
Commitments shall refer to the excess, if any, of the Commitments over the
principal amount outstanding hereunder; and references to the unused portion of
any Lender’s Commitment shall refer to such Lender’s Percentage of the unused
Commitments.


Section 2.5           Optional Increase of the Commitments.  At any time
following the Closing Date, the Borrower shall have the right, in consultation
with the Administrative Agent, from time to time and upon not less than thirty
(30) days prior written notice to the Administrative Agent to request an
increase in the Commitments; provided, that:


(a)           no Default or Event of Default shall have occurred and be
continuing or would result from any such requested increase or Extension of
Credit made on the date of such increase;


(b)           the Borrower shall provide the Administrative Agent with a
certificate of a Responsible Officer dated as of the date of such increase in
form and substance substantially similar to the certificate delivered under
Section 8.1(b)(i) demonstrating pro forma compliance with the covenant contained
in Section 8.3 after giving effect to any Extensions of Credit made on the date
of such increase;


(c)           each increase in Commitments shall be in an aggregate principal
amount of at least $10,000,000 or a whole multiple of $5,000,000 in excess
thereof, or in each case if less, the remaining principal amount of increases to
Commitments that are available under this Section 2.5 (after giving effect to
all prior increases pursuant to this Section 2.5);


(d)           the aggregate amount of all increases to the Commitments made
pursuant to this Section 2.5 shall not exceed ONE HUNDRED MILLION DOLLARS
($100,000,000);


(e)           increases in Commitments pursuant to this Section 2.5 (i) shall
not increase or otherwise affect the Swingline Sublimit and (ii) shall increase
the Letter of Credit Sublimit, if applicable, in accordance with the terms of
such definition;


(f)           the Commitment of any Lender shall not be increased without the
approval of such Lender;


(g)           in connection with each proposed increase, the Borrower may
solicit commitments from (i) any Lender (provided, that no Lender shall have an
obligation to commit to all or a portion of the proposed increase) or (ii) any
third party financial institutions that are Eligible Assignees that are
reasonably acceptable to the Administrative Agent, the Issuing Banks, the
Swingline Lender and the Borrower (a “New Lender”);


(h)           the Loans made or Letters of Credit issued in respect of any
increase in Commitments pursuant to this Section 2.5: (i) will rank pari passu
in right of payment and security with the other Loans made and Letters of Credit
issued hereunder and shall constitute and be part of the “Obligations” arising
under this Agreement, and (ii) shall have the same pricing and tenor as the
other Loans and Letters of Credit hereunder;


(i)           in the event that any existing Lender or any New Lender commits to
such requested increase, (i) any New Lender will execute an accession agreement
to this Agreement, in form and substance acceptable to the Administrative Agent,
(ii) the Commitment of any existing Lender which has committed to provide any of
the requested increase shall be increased by such amount, (iii) the Percentages
of the Lenders shall be adjusted, and (iv) other changes shall be
 
 
 
23

--------------------------------------------------------------------------------

made to the Loan Documents as may be necessary to reflect the aggregate amount,
if any, by which the Lenders have agreed to increase their respective
Commitments or New Lenders have agreed to or make new Commitments in response to
the Borrower’s request for an increase pursuant to this Section 2.5, and which
other changes do not adversely affect the rights of those Lenders not
participating in any such increase;


(j)           with respect to each increase in the Commitments, the Borrower
will issue to the Administrative Agent General and Refunding Mortgage Bonds, in
form and substance similar to the General and Refunding Mortgage Bonds issued to
the Administrative Agent on the Closing Date in accordance with the provisions
of Section 6.1(g), in an aggregate principal amount equal to the difference
between the principal amount of the Commitments (after giving effect to such
increase and any prior increases or permanent reductions to the Commitments) and
the outstanding principal amount of General and Refunding Mortgage Bonds
previously issued to the Administrative Agent as collateral support for the
Obligations; and


(k)           with respect to each increase in the Commitments, the Borrower
shall provide evidence, in form and substance satisfactory to the Administrative
Agent, of new or supplemental regulatory approval by the PUCN and the CPUC (if
applicable) and any other applicable regulatory body, in each case authorizing
the issuance of long-term debt securities in an aggregate principal amount equal
to such new issuance of General and Refunding Mortgage Bonds and/or the
principal amount of such increase, as applicable.


ARTICLE III


LOANS


Section 3.1            Revolving Loans.


(a)           The Borrower may request a Borrowing of Revolving Loans (other
than a Conversion) by delivering a notice (a “Notice of Revolving Borrowing”) to
the Administrative Agent no later than 1:00 p.m. on the third Business Day prior
to the date of the proposed Borrowing or, in the case of Base Rate Loans, on the
same Business Day of the proposed Borrowing.  The Administrative Agent shall
give each Lender prompt notice of each Notice of Revolving Borrowing.  Each
Notice of Revolving Borrowing shall be in substantially the form of Exhibit A-3,
appropriately completed and signed by a Responsible Officer of the Borrower, and
shall specify the requested (i) date of such Borrowing (which shall be a
Business Day, but in no event later than the Business Day immediately preceding
the Maturity Date), (ii) Type of Loans to be made in connection with such
Borrowing, (iii) Interest Period, if any, for such Loans and (iv) amount of such
Borrowing.  Each proposed Borrowing shall conform to the requirements of
Sections 3.3 and 3.4.


(b)           Each Lender shall, before 3:00 p.m. on the date of such Borrowing,
make available for the account of its Applicable Lending Office to the
Administrative Agent at the Administrative Agent’s Office, in same day funds,
such Lender’s Percentage of such Borrowing.  After the Administrative Agent’s
receipt of such funds and upon fulfillment of the applicable conditions set
forth in Article VI, the Administrative Agent will make such funds available to
the Borrower at the Administrative Agent’s Office. Notwithstanding the
foregoing, unless the Administrative Agent shall have received notice from a
Lender prior to the time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s Percentage of such
Borrowing, the Administrative Agent may assume that such Lender has made such
Percentage available to the Administrative Agent on the date of such Borrowing
in
 
 
 
24

--------------------------------------------------------------------------------

 
 
accordance with the first sentence of this subsection (b), and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount.


(c)           If and to the extent that any Lender shall not have made available
to the Administrative Agent, in accordance with subsection (b) above, such
Lender’s Percentage of any Borrowing, such Lender and the Borrower severally
agree to repay to the Administrative Agent forthwith on demand corresponding
amounts (not to exceed the aggregate amount that such Lender failed to make
available to the Administrative Agent), together with interest thereon for each
day from the date such amount is made available to the Borrower until the date
such amount is repaid to the Administrative Agent, at (i) in the case of the
Borrower, the interest rate applicable at the time to Loans made in connection
with such Borrowing and (ii) in the case of such Lender, the Federal Funds
Rate.  Within the limits of each Lender’s Commitment and the Borrowing Limit and
subject to the other terms and conditions set forth in this Agreement for the
making of Loans, the Borrower may request (and the Lenders shall honor) one or
more additional Borrowings of Revolving Loans from the other Lenders to fund
such repayment to the Administrative Agent.  If a Lender shall repay to the
Administrative Agent such corresponding amount in full (with interest as above
provided), (x) the Administrative Agent shall apply such corresponding amount
and interest to the repayment to the Administrative Agent (or repayment of
Revolving Loans made to fund such repayment to the Administrative Agent), and
shall make any remainder available to the Borrower and (y) such amount so repaid
shall be deemed to constitute such Lender’s Revolving Loan, made as part of such
Borrowing for purposes of this Agreement as if funded concurrently with the
other Revolving Loans made as part of such Borrowing. The failure of any Lender
to make the Revolving Loan to be made by it as part of any Borrowing shall not
relieve any other Lender of its obligation, if any, hereunder to make its
Revolving Loan on the date of such Borrowing, but no Lender shall be responsible
for the failure of any other Lender to make the Revolving Loan to be made by
such other Lender on the date of any Borrowing.


(d)           The Extensions of Credit made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.


(e)           Any Lender may request that its Commitment hereunder be evidenced
by a Revolving Note.  In such event, the Borrower shall prepare, execute and
deliver to such Lender a Revolving Note payable to the order of such Lender (or,
if requested by such Lender, to such Lender and its registered assigns),
substantially in the form of Exhibit A-1.  Each Lender may attach schedules to
its Revolving Notes and endorse thereon the date, amount and maturity of its
Revolving Loans and payments with respect thereto.  Upon the request of the
Swingline Lender, the Borrower shall prepare, execute and deliver to the
Swingline Lender a Swingline Note payable to the order of the Swingline Lender
(or, if requested by the Swingline Lender, to the Swingline Lender and its
registered assigns), substantially in the form of Exhibit A-2.  In addition to
the accounts and records referenced above in this subsection (e), each Lender
and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
or participations in Letters of Credit and
 
 
 
 
25

--------------------------------------------------------------------------------

 
 
Swingline Loans.  In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any
Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.


Section 3.2            Conversion of Loans.  The Borrower may from time to time
Convert any Loan (or portion thereof) of any Type to one or more Loans of the
same or any other Type by delivering a notice of such Conversion (a “Notice of
Conversion”) to the Administrative Agent no later than 1:00 p.m. on (x) the
third Business Day prior to the date of any proposed Conversion into a LIBOR
Rate Loan and (y) the same Business Day as to the date of any proposed
Conversion into a Base Rate Loan.  The Administrative Agent shall give each
Lender prompt notice of each Notice of Conversion.  Each Notice of Conversion
shall be in substantially the form of Exhibit B and shall specify (i) the
requested date of such Conversion, (ii) the Type of, and Interest Period, if
any, applicable to, the Loans (or portions thereof) proposed to be Converted,
(iii) the requested Type of Loans to which such Loans (or portions thereof) are
proposed to be Converted, (iv) the requested initial Interest Period, if any, to
be applicable to the Loans resulting from such Conversion and (v) the aggregate
amount of Loans (or portions thereof) proposed to be Converted.  Each proposed
Conversion shall be subject to the provisions of Sections 3.3 and 3.4.


Section 3.3            Interest Periods.  The period between the date each LIBOR
Rate Loan is made and the date of payment in full of such Loan shall be divided
into successive periods (“Interest Periods”) for purposes of computing interest
applicable thereto. The initial Interest Period for each such Loan shall begin
on the day such Loan is made, and each subsequent Interest Period shall begin on
the last day of the immediately preceding Interest Period for such Loan.  The
duration of each Interest Period shall be 1, 2, 3, or 6 months as the Borrower
may select in accordance with Section 3.1 or 3.2, or such shorter period as
requested by the Borrower and consented to by all Lenders (other than Defaulting
Lenders), as applicable; provided, however:
 
                                                (a)           the Borrower may
not select any Interest Period that ends after the Maturity Date;


(b)           whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
occur on the next succeeding Business Day, provided that if such extension would
cause the last day of such Interest Period to occur in the next following
calendar month, the last day of such Interest Period shall occur on the next
preceding Business Day; and


(c)           any Interest Period that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.


Section 3.4            Other Terms Relating to the Making and Conversion of
Loans.


(a)           Notwithstanding anything in Section 3.1 or 3.2 to the contrary:


(i)           each Borrowing of Revolving Loans (other than a Borrowing deemed
made under Section 4.3) shall be in an aggregate amount not less than (A) in the
case of LIBOR Rate Loans, $5,000,000 (or such lesser amount as shall be equal to
the Commitments on such date, after giving effect to all of the other Extensions
of Credit to be made to the Borrower on such date) or an integral multiple of
$1,000,000 in excess thereof (or such lesser amount as shall be equal to the
Commitments on such date, after
 
 
 
26

--------------------------------------------------------------------------------

 
 
giving effect to all of the other Extensions of Credit to be made to the
Borrower on such date), or (B) in the case of Base Rate Loans, $1,000,000 or an
integral multiple of $500,000 in excess thereof, and shall consist of Loans of
the same Type, having the same Interest Period and made or Converted on the same
day by the Lenders ratably according to their respective Percentages;


(ii)           the Borrower may request that more than one Borrowing be made on
the same day;


(iii)           at no time shall more than ten (10) different Borrowings
comprising LIBOR Rate Loans be outstanding hereunder;


(iv)           no LIBOR Rate Loan may be Converted on a date other than the last
day of the Interest Period applicable to such Loan unless the corresponding
amounts, if any, payable to the Lenders pursuant to Section 5.4(b) are paid
within two (2) Business Days after the Administrative Agent or any Lender
provides written notice to the Borrower as to amounts owing under Section 5.4(b)
in connection with such Conversion;


(v)           if the Borrower shall either fail to give a timely Notice of
Conversion pursuant to Section 3.2 in respect of any Loans or fail, in any
Notice of Conversion that has been timely given, to select the duration of any
Interest Period for Loans to be Converted into LIBOR Rate Loans in accordance
with Section 3.3, such Loans shall, on the last day of the then existing
Interest Period therefor, automatically Convert into, or remain as, as the case
may be, Base Rate Loans; and


(vi)           if, on the date of any proposed Conversion, any Event of Default
shall have occurred and be continuing, all Loans then outstanding shall, on such
date, automatically Convert into, or remain as, as the case may be, Base Rate
Loans.


(b)           If any Lender shall notify the Administrative Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or that any central bank or other governmental
authority asserts that it is unlawful, for such Lender or its Applicable Lending
Office to perform its obligations hereunder to make, or to fund or maintain,
LIBOR Rate Loans hereunder, (i) the obligation of such Lender to make, or to
Convert Loans into, LIBOR Rate Loans for such Borrowing or any subsequent
Borrowing from such Lender shall be forthwith suspended until the earlier to
occur of the date upon which (A) such Lender shall cease to be a party hereto
and (B) it is no longer unlawful for such Lender to make, fund or maintain LIBOR
Rate Loans, and (ii) if the maintenance of LIBOR Rate Loans then outstanding
through the last day of the Interest Period therefor would cause such Lender to
be in violation of such law, regulation or assertion, such Lender may require
the Borrower to either prepay or Convert all LIBOR Rate Loans from such Lender
within five Business Days after the Borrower’s receipt of such notice, and if
the Borrower shall not have so prepaid or Converted such LIBOR Rate Loans by
such fifth Business Day, then such LIBOR Rate Loans shall be deemed
automatically Converted to Base Rate Loans on such fifth Business Day.  Promptly
upon becoming aware that the circumstances that caused such Lender to deliver
such notice no longer exist, such Lender shall deliver notice thereof to the
Administrative Agent (but the failure to do so shall impose no liability upon
such Lender).  Promptly upon receipt of such notice from such Lender (or upon
such Lender’s assigning all of its Commitments, Loans, participation and other
rights and obligations hereunder to an Eligible Assignee), the Administrative
Agent shall deliver notice thereof to the Borrower and the Lenders and such
suspension shall terminate.  Prior to any Lender giving notice to the
Administrative Agent or the Borrower under this subsection (b), such
 
 
 
27

--------------------------------------------------------------------------------

 
 
Lender shall use reasonable efforts to change the jurisdiction of its Applicable
Lending Office, if such change would avoid such unlawfulness and would not, in
the sole determination of such Lender, be otherwise disadvantageous to such
Lender.


(c)           If the Required Lenders shall, at least one (1) Business Day
before the date of any requested Borrowing, notify the Administrative Agent that
the LIBOR Rate for LIBOR Rate Loans to be made in connection with such Borrowing
will not adequately reflect the cost to such Required Lenders of making, funding
or maintaining their respective LIBOR Rate Loans for such Borrowing, the right
of the Borrower to select LIBOR Rate Loans for such Borrowing and any subsequent
Borrowing shall be suspended until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist, and each Loan to be made or Converted in connection with such
Borrowing shall be a Base Rate Loan.


(d)           If any Lender shall have delivered a notice to the Borrower or the
Administrative Agent as described in Section 3.4(b) or Section 3.6, or shall
become a Defaulting Lender under Section 3.1(c) or Section 4.4, and if and so
long as such Lender shall not have withdrawn such notice or corrected such
non-performance in accordance with Section 3.1(c), Section 3.4(b), Section 3.6,
or Section 4.4, the Borrower or the Administrative Agent may demand that such
Lender assign in accordance with Section 11.7, to one or more Eligible Assignees
designated by the Borrower or the Administrative Agent, all (but not less than
all) of such Lender’s Commitments, Loans, participation and other rights and
obligations hereunder; provided that any such demand by the Borrower during the
continuance of a Default or an Event of Default shall be ineffective without the
consent of the Required Lenders.  If, within 30 days following any such demand
by the Administrative Agent or the Borrower, any such Eligible Assignee so
designated shall fail to consummate such assignment on terms reasonably
satisfactory to such Lender, or the Borrower and the Administrative Agent shall
have failed to designate any such Eligible Assignee, then such demand by the
Borrower or the Administrative Agent shall become ineffective, it being
understood for purposes of this provision that such assignment shall be
conclusively deemed to be on terms reasonably satisfactory to such Lender, and
such Lender shall be compelled to consummate such assignment forthwith, if such
Eligible Assignee (i) shall agree to such assignment in substantially the form
of the Assignment and Assumption attached hereto as Exhibit C and (ii) shall
tender payment to such Lender in an amount equal to the full outstanding dollar
amount accrued in favor of such Lender hereunder (as computed in accordance with
the records of the Administrative Agent), including, without limitation, all
accrued interest and fees and, to the extent not paid by the Borrower, any
payments required pursuant to Section 5.4(b).


(e)           Each Notice of Borrowing and Notice of Conversion shall be
irrevocable and binding on the Borrower.  In the case of any Borrowing which the
related Notice of Borrowing or Notice of Conversion specifies is to be comprised
of LIBOR Rate Loans, the Borrower shall indemnify each Lender against any loss,
cost or expense incurred by such Lender as a result of any failure by the
Borrower to fulfill, on or before the date specified in such Notice of Borrowing
or Notice of Conversion for such Borrowing, the applicable conditions (if any)
set forth in this Article III (other than failure pursuant to the provisions of
Section 3.4(c) hereof) or in Article VI, including any such loss (including loss
of anticipated profits), cost or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by such Lender to fund the
Loan to be made by such Lender when such Loan, as a result of such failure, is
not made on such date.
 
 
 
28

--------------------------------------------------------------------------------

 

 
Section 3.5            Repayment of Loans; Interest.


(a)           Principal.


(i)            Revolving Loans.  The Borrower shall repay the outstanding
principal amount of the Revolving Loans on the Maturity Date.


(ii)            Swingline Loans.  The Borrower shall repay each Swingline Loan
on the earlier to occur of (A) ten (10) Business Days after the Swingline Loan
is made, (B) the date within one (1) Business Day of demand therefor by the
Swingline Lender and (C) the Maturity Date.


(b)           Interest.  The Borrower shall pay interest on the unpaid principal
amount of each Loan owing to each Lender from the date of such Loan until such
principal amount shall be paid in full, at the Applicable Rate for such Loan,
payable as follows:


(i)           Base Rate Loans.  If such Loan is a Base Rate Loan (including a
Swingline Loan), interest thereon shall be payable quarterly in arrears on the
last day of each March, June, September and December, on the date of any
Conversion of such Base Rate Loan, on the date such Base Rate Loan shall become
due and payable or shall otherwise be paid in full and on the Maturity Date.


(ii)           LIBOR Rate Loans.  If such Loan is a LIBOR Rate Loan, interest
thereon shall be payable on the last day of each Interest Period for such Loan
and, if the Interest Period for such Loan has a duration of more than three
months, on that day of each third month during such Interest Period that
corresponds to the first day of such Interest Period (or, if any such month does
not have a corresponding day, then on the last day of such month) and on the
Maturity Date.


Section 3.6          Additional Interest on LIBOR Rate Loans.  The Borrower
shall pay to the Administrative Agent, for the account of each Lender, any costs
actually incurred by such Lender with respect to LIBOR Rate Loans that are
attributable to such Lender’s compliance with regulations of the Board requiring
the maintenance of reserves with respect to liabilities or assets consisting of
or including Eurocurrency Liabilities.  Such costs shall be paid to the
Administrative Agent for the account of such Lender in the form of additional
interest on the unpaid principal amount of each LIBOR Rate Loan of such Lender,
from the date of such LIBOR Rate Loan until such principal amount is paid in
full, at an interest rate per annum equal at all times to the remainder obtained
by subtracting (i) the LIBOR Rate for the Interest Period for such LIBOR Rate
Loan from (ii) the rate obtained by dividing such LIBOR Rate by a percentage
equal to 100% minus the Eurodollar Reserve Percentage of such Lender for such
Interest Period, payable on each date on which interest is payable on such LIBOR
Rate Loan (but in no event earlier than ten (10) Business Days after the
Borrower’s receipt of the certificate referred to in the last sentence of this
Section 3.6).  Such additional interest shall be determined by such Lender and
notified to the Borrower through the Administrative Agent.  A certificate as to
the amount of such additional interest and giving a reasonable explanation and
calculation thereof shall be submitted to the Borrower and the Administrative
Agent by such Lender and shall be conclusive and binding for all purposes,
absent manifest error.


Section 3.7          Default Rate.   Subject to Section 9.3, (i) immediately
upon the occurrence and during the continuance of an Event of Default under
Section 9.1(a) or (f), or (ii) at the election of the Required Lenders, upon the
occurrence and during the continuance of any other Event of Default, (A) the
Borrower shall no longer have the option to request LIBOR Rate Loans or Letters
of Credit, (B) all
 
 
 
29

--------------------------------------------------------------------------------

 
 
outstanding LIBOR Rate Loans shall bear interest at a rate per annum of two
percent (2%) in excess of the Applicable Rate with respect to LIBOR Rate Loans
until the end of the applicable Interest Period and thereafter at a rate per
annum equal to two percent (2%) in excess of the Applicable Rate with respect to
Base Rate Loans, and (C) all outstanding Base Rate Loans and other Obligations
arising hereunder or under any other Loan Document shall bear interest at a rate
per annum equal to two percent (2%) in excess of the Applicable Rate with
respect to Base Rate Loans.  Interest shall continue to accrue on the
Obligations after the filing by or against the Borrower of any petition seeking
any relief in bankruptcy or under any act or law pertaining to insolvency or
debtor relief, whether state, federal or foreign.


Section 3.8           Swingline Loans.


(a)           Subject to the terms and conditions set forth herein, the
Swingline Lender may, in its discretion and in reliance upon the agreements of
the other Lenders set forth in this Section 3.8, make loans (each such loan, a
“Swingline Loan”) to the Borrower from time to time on any Business Day prior to
the Revolving Credit Termination Date in an aggregate amount not to exceed at
any time outstanding the amount of the Swingline Sublimit; provided, however,
that after giving effect to any Swingline Loan, (i) the Total Revolving
Outstandings shall not exceed the Commitments, and (ii) the aggregate
Outstanding Amount of the Revolving Loans of any Lender, plus such Lender’s
Percentage of the Outstanding Amount of all LC Obligations, plus such Lender’s
Percentage of the Outstanding Amount of all Swingline Loans shall not exceed
such Lender’s Commitment, and provided, further, that the Borrower shall not use
the proceeds of any Swingline Loan to refinance any outstanding Swingline
Loan.  Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 3.8, prepay under
Section 5.3, and reborrow under this Section 3.8.  Each Swingline Loan shall be
a Base Rate Loan.  Immediately upon the making of a Swingline Loan, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swingline Lender a risk participation in such Swingline Loan
in an amount equal to the product of such Lender’s Percentage times the amount
of such Swingline Loan.


(b)           Borrowing Procedures.  The Borrower may request a Borrowing of
Swingline Loans by delivering a notice (a “Notice of Swingline Borrowing”) to
the Swingline Lender and the Administrative Agent no later than 1:00 p.m. on the
same Business Day of the proposed Borrowing.  Each Notice of Swingline Borrowing
shall be in substantially the form of Exhibit A-4, appropriately completed and
signed by a Responsible Officer of the Borrower, and shall specify (i) the
amount to be borrowed, which shall be a minimum principal amount of $500,000 and
integral multiples of $100,000 in excess thereof, and (ii) the requested
borrowing date, which shall be a Business Day.  Unless the Swingline Lender has
received notice (by telephone or in writing) from the Administrative Agent
(including at the request of any Lender) prior to 2:00 p.m. on the date of the
proposed Borrowing of Swingline Loans (A) directing the Swingline Lender not to
make such Swingline Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 3.8(a), or (B) that one or more of the
applicable conditions specified in Article VI is not then satisfied, then,
subject to the terms and conditions hereof, the Swingline Lender will, not later
than 3:00 p.m. on the borrowing date specified in such written Notice of
Swingline Borrowing, make the amount of its Swingline Loan available to the
Borrower.


(c)           Refinancing of Swingline Loans.


(i)           The Swingline Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
requests and authorizes the Swingline Lender to so request on its behalf), that
each Lender make a Base Rate Loan in an amount equal to such Lender’s Percentage
of the amount of Swingline Loans then outstanding.  Such request shall be made
in writing (which written request shall be deemed to be a Notice of Swingline
Borrowing for purposes hereof) and in accordance with the requirements of
Section 3.1, without
 
 
 
30

--------------------------------------------------------------------------------

 
 
regard to the minimum and multiples specified therein for the principal amount
of Base Rate Loans, but subject to the conditions set forth in Section 6.2 and
provided that, after giving effect to such Borrowing, the sum of the aggregate
principal amount of outstanding Revolving Loans plus the aggregate principal
amount of outstanding Swingline Loans plus the aggregate outstanding LC
Obligations shall not exceed the Borrowing Limit then in effect.  The Swingline
Lender shall furnish the Borrower with a copy of the applicable Notice of
Swingline Borrowing promptly after delivering such notice to the Administrative
Agent.  Each Lender shall make an amount equal to its Percentage of the amount
specified in such Notice of Swingline Borrowing available to the Administrative
Agent in immediately available funds for the account of the Swingline Lender at
the Administrative Agent’s Office not later than 11:00 a.m. on the day specified
in such Notice of Swingline Borrowing, whereupon, subject to Section 3.8(c)(ii),
each Lender that so makes funds available shall be deemed to have made a Base
Rate Loan to the Borrower in such amount.  The Administrative Agent shall remit
the funds so received to the Swingline Lender.


(ii)           If for any reason any Swingline Loan cannot be refinanced by such
a Borrowing of Revolving Loans in accordance with Section 3.8(c)(i), the request
for Base Rate Loans submitted by the Swingline Lender as set forth herein shall
be deemed to be a request by the Swingline Lender that each of the Lenders fund
its risk participation in the relevant Swingline Loan and each Lender’s payment
to the Administrative Agent for the account of the Swingline Lender pursuant to
Section 3.8(c)(i) shall be deemed payment in respect of such participation.


(iii)           If any Lender fails to make available to the Administrative
Agent for the account of the Swingline Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 3.8(c) by the
time specified in Section 3.8(c)(i), the Swingline Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the Swingline Lender in accordance with banking
industry rules on interbank compensation.  A certificate of the Swingline Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.


(iv)           Each Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swingline Loans pursuant to this Section 3.8(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Swingline Lender, the Borrower
or any other Person for any reason whatsoever, (B) the occurrence or continuance
of a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Revolving Loans pursuant to this Section 3.8(c) is subject to
the conditions set forth in Section 6.2.  No such purchase or funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swingline Loans, together with interest as provided herein.


(d)           Repayment of Participations.


(i)           At any time after any Lender has purchased and funded a risk
participation in a Swingline Loan, if the Swingline Lender receives any payment
on account of such Swingline Loan, the Swingline Lender will distribute to such
Lender its Percentage of such payment (appropriately adjusted, in the case of
interest payments, to reflect the period of time during
 
 
 
31

--------------------------------------------------------------------------------

 
 
which such Lender’s risk participation was funded) in the same funds as those
received by the Swingline Lender.


(ii)           If any payment received by the Swingline Lender in respect of
principal or interest on any Swingline Loan is required to be returned by the
Swingline Lender under any of the circumstances described in Section 11.5(c)
(including pursuant to any settlement entered into by the Swingline Lender in
its discretion), each Lender shall pay to the Swingline Lender its Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate.  The Administrative Agent will make such demand
upon the request of the Swingline Lender.  The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.


(e)           Interest for Account of Swingline Lender.  The Swingline Lender
shall be responsible for invoicing the Borrower for interest on the Swingline
Loans.  Until each Lender funds its Revolving Loans that are Base Rate Loans or
risk participation pursuant to this Section 3.8 to refinance such Lender’s
Percentage of any Swingline Loan, interest in respect of such Percentage shall
be solely for the account of the Swingline Lender.


(f)           Payments Directly to Swingline Lender.  The Borrower shall make
all payments of principal and interest in respect of the Swingline Loans
directly to the Swingline Lender.


ARTICLE IV


LETTERS OF CREDIT


Section 4.1          The Letter of Credit Commitment.


(a)           Subject to the terms and conditions set forth herein, (i) each
Issuing Bank agrees, in reliance upon the agreements of the Lenders set forth in
this Article IV, (A) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit in Dollars for the account of the Borrower or any of its
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with Section 4.2, and (B) to honor drawings under the Letters of
Credit; and (ii) the Lenders severally agree to participate in Letters of Credit
issued for the account of the Borrower or its Subsidiaries and any drawings
thereunder; provided, that after giving effect to any LC Credit Extension with
respect to any Letter of Credit, (w) the Total Revolving Outstandings shall not
exceed the Commitments, (x) the aggregate Outstanding Amount of the Revolving
Loans of any Lender, plus such Lender’s Percentage of the Outstanding Amount of
all LC Obligations plus such Lender’s Percentage of the Outstanding Amount of
all Swingline Loans shall not exceed such Lender’s Commitment and (y) the
Outstanding Amount of the LC Obligations shall not exceed the Letter of Credit
Sublimit.  Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
LC Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence.  Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.  Furthermore, each
Lender acknowledges and confirms that it has a participation interest in the
liability of Union Bank under the Existing Letters of Credit in a percentage
equal to its Percentage of the Commitments.  The
 
 
 
32

--------------------------------------------------------------------------------

 
 
Borrower’s reimbursement obligations in respect of the Existing Letters of
Credit, and each Lender’s obligations in connection therewith, shall be governed
by the terms of this Agreement.


(b)            Notwithstanding clause (a) of this Section 4.1 and any other term
or provision of this Agreement, including, without limitation, the size of the
Letter of Credit Sublimit, (i) Bank of America shall not be obligated to issue
Letters of Credit in an aggregate amount outstanding at any one time in excess
of $50,000,000, (ii) Wells Fargo Bank shall not be obligated to issue Letters of
Credit in an aggregate amount outstanding at any one time in excess of
$50,000,000 and (iii) RBS shall not be obligated to (A) issue Letters of Credit
in an aggregate amount outstanding at any one time in excess of $25,000,000 and
(B) issue any commercial or direct pay Letter of Credit.


(c)           No Issuing Bank shall issue any Letter of Credit if:


(i)           the expiry date of such requested Letter of Credit would occur
more than twelve (12) months after the date of issuance or last extension,
unless the Required Lenders have approved such expiry date; or


(ii)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all of the Lenders shall have
approved such expiry date;


(d)           No Issuing Bank shall be under any obligation to issue any Letter
of Credit if:


(i)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing such Letter of Credit, or any Requirement of Law or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank  refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which such Issuing Bank is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon such Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which such Issuing Bank in good faith deems material to it;


(ii)           the issuance of such Letter of Credit would violate one or more
policies of such Issuing Bank;


(iii)           except as otherwise agreed by the Administrative Agent and the
applicable Issuing Bank, such Letter of Credit is in an initial stated amount
less than $100,000;


(iv)           such Letter of Credit is to be denominated in a currency other
than Dollars;


(v)           any Lender is at that time a Defaulting Lender, unless the
applicable Issuing Bank has entered into arrangements, including the delivery of
Cash Collateral, satisfactory to such Issuing Bank (in its sole discretion) with
the Borrower or such Lender to eliminate such Issuing Bank’s actual or potential
Fronting Exposure (after giving effect
 
 
 
33

--------------------------------------------------------------------------------

 
 
to Section 11.18(a)(iv)) with respect to the Defaulting Lender arising from
either the Letter of Credit then proposed to be issued or that Letter of Credit
and all other LC Obligations as to which such Issuing Bank has actual or
potential Fronting Exposure, as it may reasonably require; or


(vi)           such Letter of Credit would cause such Issuing Bank to exceed the
applicable amount specified for such Issuing Bank in Section 4.1(b).


(e)           No Issuing Bank shall amend any Letter of Credit if such Issuing
Bank would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.


(f)           No Issuing Bank shall be under any obligation to amend any Letter
of Credit if (i) such Issuing Bank would have no obligation at such time to
issue such Letter of Credit in its amended form under the terms hereof, or (ii)
the beneficiary of such Letter of Credit does not accept the proposed amendment
to such Letter of Credit.


(g)           Each Issuing Bank shall act on behalf of the Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and such Issuing Bank shall have all of the benefits and immunities (A) provided
to the Administrative Agent in Article X with respect to any acts taken or
omissions suffered by such Issuing Bank in connection with Letters of Credit
issued by it or proposed to be issued by it and the Issuing Bank Agreement
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article X included such Issuing Bank with respect to such acts
or omissions, and (B) as additionally provided herein with respect to such
Issuing Bank.


Section 4.2           Procedures for Issuance and Amendment of Letters of
Credit; Evergreen Letters of Credit.


(a)           Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the applicable Issuing Bank
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower. Such Letter of Credit Application must be received by the applicable
Issuing Bank and the Administrative Agent not later than 2:00 p.m. at least five
(5) Business Days (or such later date and time as the applicable Issuing Bank
may agree in a particular instance in its sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the applicable
Issuing Bank: (A) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (B) the amount thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the applicable Issuing Bank may reasonably
require.  In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the applicable Issuing Bank: (A) the Letter of Credit
to be amended; (B) the proposed date of amendment thereof (which shall be a
Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the applicable Issuing Bank may reasonably require.  Additionally,
the Borrower shall furnish to the applicable Issuing Bank and the Administrative
Agent such
 
 
 
34

--------------------------------------------------------------------------------

 
 
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuing Bank Agreement, as such Issuing
Bank or the Administrative Agent may reasonably require.


(b)           Promptly after receipt of any Letter of Credit Application, the
applicable Issuing Bank will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, such Issuing Bank will
provide the Administrative Agent with a copy thereof.  Unless such Issuing Bank
has received written notice from any Lender, the Administrative Agent or the
Borrower, at least one (1) Business Day prior to the requested date of issuance
or amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article VI shall not be satisfied, then, subject to the
terms and conditions hereof, such Issuing Bank shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or the applicable
Subsidiary or enter into the applicable amendment, as the case may be, in each
case in accordance with such Issuing Bank’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable Issuing Bank a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Percentage times the
amount of such Letter of Credit.


(c)           If the Borrower so requests in any applicable Letter of Credit
Application, an Issuing Bank may, in its sole and absolute discretion, agree to
issue an Evergreen Letter of Credit; provided, that any such Evergreen Letter of
Credit must permit the applicable Issuing Bank to prevent any extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the applicable Issuing Bank, the Borrower shall not be required to
make a specific request to such Issuing Bank for any such extension.  Once an
Evergreen Letter of Credit has been issued, the Lenders shall be deemed to have
authorized (but may not require) the applicable Issuing Bank to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that no Issuing Bank
shall permit any such extension if (i) such Issuing Bank has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clause (c) or (d) of Section 4.1 or otherwise), or
(ii) it has received notice (which may be by telephone or in writing) on or
before the day that is seven (7) Business Days before the Non-Extension Notice
Date (A) from the Administrative Agent that the Required Lenders have elected
not to permit such extension or (B) from the Administrative Agent, any Lender or
the Borrower that one or more of the applicable conditions specified in Section
6.2 is not then satisfied, and in each such case directing such Issuing Bank not
to permit such extension.


(d)           Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the applicable Issuing Bank will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.


Section 4.3           Drawings and Reimbursements; Funding of Participations.


(a)           Upon receipt from the beneficiary of any Letter of Credit of any
notice of drawing under such Letter of Credit, the applicable Issuing Bank shall
notify the Borrower and
 
 
 
35

--------------------------------------------------------------------------------

 
 
the Administrative Agent thereof.  Not later than 11:00 a.m. on the date of any
payment by any Issuing Bank under a Letter of Credit (each such date, an “Honor
Date”), the Borrower shall reimburse such Issuing Bank through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse such Issuing Bank by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Lender’s Percentage thereof. In such event, the Borrower shall be deemed
to have requested a Borrowing of Base Rate Loans to be disbursed on the Honor
Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 3.4(a) for the principal amount of
Base Rate Loans, but subject to the amount of the unutilized portion of the
Commitments and the Borrowing Limit and the conditions set forth in Section 6.2
(other than the delivery of a Notice of Revolving Borrowing). Any notice given
by an Issuing Bank or the Administrative Agent pursuant to this Section 4.3(a)
may be given by telephone if immediately confirmed in writing; provided, that,
the lack of such immediate written confirmation shall not affect the
conclusiveness or binding effect of such notice.


(b)           Each Lender shall upon any notice of an Unreimbursed Amount
pursuant to Section 4.3(a) make funds available (and the Administrative Agent
may apply Cash Collateral provided for this purpose) for the account of the
applicable Issuing Bank at the Administrative Agent’s Office in an amount equal
to its Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 4.3(c), each Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the
applicable Issuing Bank.


(c)           With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of Base Rate Loans because the conditions set forth in
Section 6.2 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the applicable Issuing Bank an LC Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which LC Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate.  In such event, each Lender’s payment to the
Administrative Agent for the account of the applicable Issuing Bank pursuant to
Section 4.3(b) shall be deemed payment in respect of its participation in such
LC Borrowing and shall constitute an LC Advance from such Lender in satisfaction
of its participation obligation under this Article IV.


(d)           Until each Lender funds its Revolving Loan or LC Advance pursuant
to this Section 4.3 to reimburse an Issuing Bank for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Percentage of such amount
shall be solely for the account of the applicable Issuing Bank.


(e)           Each Lender’s obligation to make Revolving Loans or LC Advances to
reimburse the Issuing Banks for amounts drawn under Letters of Credit, as
contemplated by this Section 4.3, shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against any
Issuing Bank, the Borrower or any other Person for any reason whatsoever; (B)
the occurrence or continuance of a Default, or (C) any other occurrence, event
or condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Loans pursuant to this Section 4.3 is
subject to the conditions set forth in Section 6.2 (other than delivery by the
Borrower of a Notice of Revolving Borrowing). No such making of
 
 
 
36

--------------------------------------------------------------------------------

 
 
an LC Advance shall relieve or otherwise impair the obligation of the Borrower
to reimburse the Issuing Banks for the amount of any payment made by an Issuing
Bank under any Letter of Credit, together with interest as provided herein.


(f)           If any Lender fails to make available to the Administrative Agent
for the account of an Issuing Bank any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 4.3 by the time specified
in Section 4.3(b), the applicable Issuing Bank shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the applicable
Issuing Bank at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the applicable Issuing Bank in accordance with banking
industry rules on interbank compensation plus any administrative, processing or
similar fees customarily charged by such Issuing Bank in connection with the
foregoing.  A certificate of an Issuing Bank submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(f) shall be conclusive absent manifest error.


Section 4.4          Repayment of Participations.


(a)           At any time after an Issuing Bank has made a payment under any
Letter of Credit and has received from any Lender such Lender’s LC Advance in
respect of such payment in accordance with Section 4.3, if the Administrative
Agent receives for the account of such Issuing Bank any payment in respect of
the related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Percentage thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s LC Advance
was outstanding) in the same funds as those received by the Administrative
Agent.


(b)           If any payment received by the Administrative Agent for the
account of an Issuing Bank pursuant to Section 4.3(a) is required to be returned
under any of the circumstances described in Section 11.5 (including pursuant to
any settlement entered into by the applicable Issuing Bank in its discretion),
each Lender shall pay to the Administrative Agent for the account of such
Issuing Bank its Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.


Section 4.5          Obligations Absolute.  The obligation of the Borrower to
reimburse the Issuing Banks for each drawing under each Letter of Credit and to
repay each LC Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:


(a)           any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;


(b)           the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may
 
 
 
37

--------------------------------------------------------------------------------

 
 
be acting), any Issuing Bank or any other Person, whether in connection with
this Agreement, the transactions contemplated hereby or by such Letter of Credit
or any agreement or instrument relating thereto, or any unrelated transaction;


(c)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;


(d)           any payment by the applicable Issuing Bank under such Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by such
Issuing Bank under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; and


(e)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any Subsidiary.


The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the applicable Issuing Bank.  The Borrower shall
be conclusively deemed to have waived any such claim against such Issuing Bank
and its correspondents unless such notice is given as aforesaid; provided, that,
the terms and provisions of this Section 4.5 shall not limit the rights of the
Borrower under Section 4.6.


Section 4.6          Role of Issuing Banks.  Each Lender and the Borrower agree
that, in paying any drawing under a Letter of Credit, no Issuing Bank shall have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by such Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of any
Issuing Bank, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of any Issuing Bank shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuing Bank Agreement. The Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of any Issuing Bank, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of any Issuing Bank shall
be liable or responsible for any of the matters described in clauses (a) through
(e) of Section 4.5; provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against an Issuing Bank,
and an Issuing Bank may be liable to the Borrower, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which are determined by a court of competent
jurisdiction by final and non-appealable judgment to have been caused by such
Issuing Bank’s willful misconduct or gross negligence or such Issuing Bank’s
willful failure to pay under any Letter of Credit after the
 
 
 
38

--------------------------------------------------------------------------------

 
 
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit unless
such Issuing Bank is prevented or prohibited from so paying as a result of any
order or directive of any court or other Governmental Authority.  In furtherance
and not in limitation of the foregoing, each Issuing Bank may accept documents
that appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and each
Issuing Bank shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.


Section 4.7         Applicability of ISP and UCP.  Unless otherwise expressly
agreed by the applicable Issuing Bank and the Borrower when a Letter of Credit
is issued (including any such agreement applicable to an Existing Letter of
Credit), (i) the rules of the ISP98 shall apply to each Letter of Credit and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial or direct pay Letter of Credit.


Section 4.8         Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Percentage a Letter of Credit fee (the “Letter of Credit Fee”), for each Letter
of Credit equal to the Applicable Margin times the daily maximum amount
available to be drawn under such Letter of Credit; provided, however, any Letter
of Credit Fees otherwise payable for the account of a Defaulting Lender with
respect to which such Defaulting Lender has not provided Cash Collateral
satisfactory to the applicable Issuing Bank pursuant to this Article IV shall be
payable, to the maximum extent permitted by applicable Law, to the other Lenders
in accordance with the upward adjustments in their respective Percentages
allocable to such Letter of Credit pursuant to Section 11.18(a)(iv), with the
balance of such fee, if any, payable to the applicable Issuing Bank for its own
account.  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.4.  Letter of Credit Fees shall be (i) computed on a
quarterly basis in arrears and (ii) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand.  If there is any
change in the Applicable Margin during any quarter, the daily amount available
to be drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Margin separately for each period during such quarter that such
Applicable Margin was in effect.  Notwithstanding anything to the contrary
contained herein, upon the request of the Required Lenders, while any Event of
Default under Section 9.1(a) exists, all Letter of Credit Fees shall accrue at
the Default Rate.


Section 4.9        Fronting Fee and Processing Charges Payable to Issuing
Banks.  The Borrower shall pay to the Administrative Agent, for the account of
the applicable Issuing Bank a fronting fee with respect to each Letter of Credit
issued by such Issuing Bank in an amount equal to the actual daily maximum
amount available to be drawn under such Letter of Credit (whether or not such
maximum amount is then in effect under such Letter of Credit) multiplied by the
rate per annum specified in the applicable Fee Letter between the Borrower and
such Issuing Bank and computed on a quarterly basis in arrears.  Such fronting
fee shall be due and payable on the last Business Day of each March, June,
September and December, commencing with (a) with respect to the Existing Letters
of Credit, the first such date to occur after the Closing Date, on the Letter of
Credit Expiration Date and thereafter on demand and (b) with respect to all
Letters of Credit other than Existing Letters of Credit, the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand.  For purposes of computing the daily
amount available to be drawn under any
 
 
 
39

--------------------------------------------------------------------------------

 
 
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.4.  In addition, the Borrower shall pay directly to
each Issuing Bank for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
such Issuing Bank relating to letters of credit as from time to time in
effect.  Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.


Section 4.10           Conflict with Issuing Bank Agreements.  In the event of
any conflict between the terms hereof and the terms of any Issuing Bank
Agreement, the terms hereof shall control.


Section 4.11           Letters of Credit Issued for
Subsidiaries.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Subsidiary, the Borrower shall be obligated to reimburse the applicable Issuing
Bank hereunder for any and all drawings under such Letter of Credit.  The
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of the Borrower, and that the
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.


ARTICLE V


PAYMENTS, COMPUTATIONS AND
YIELD PROTECTION


Section 5.1          Payments and Computations.


(a)           The Borrower shall make each payment hereunder and under the other
Loan Documents not later than 3:00 p.m. on the day when due in Dollars to the
Administrative Agent’s Office in same day funds, except payments to be made
directly to the Issuing Banks or the Swingline Lender as expressly provided
herein; any payment received after 3:00 p.m. shall be deemed to have been
received at the start of business on the next succeeding Business Day.  The
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal, interest, fees or other amounts payable to
the Lenders, to the respective Lenders to which the same are payable, for the
account of their respective Applicable Lending Offices, in each case to be
applied in accordance with the terms of this Agreement.  If and to the extent
that any distribution of any payment from the Borrower required to be made to
any Lender pursuant to the preceding sentence shall not be made in full by the
Administrative Agent on the date such payment was received by the Administrative
Agent, the Administrative Agent shall pay to such Lender, upon demand, interest
on the unpaid amount of such distribution, at a rate per annum equal to the
Federal Funds Rate, from the date of such payment by the Borrower to the
Administrative Agent to the date of payment in full by the Administrative Agent
to such Lender of such unpaid amount.  Upon the Administrative Agent’s
acceptance of an Assignment and Assumption and recording of the information
contained therein in the Register pursuant to Section 11.7, from and after the
effective date specified in such Assignment and Assumption, the Administrative
Agent shall make all payments hereunder and under any Notes in respect of the
interest assigned thereby to the Lender assignee thereunder, and the parties to
such Assignment and Assumption shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.


(b)           The Borrower hereby authorizes the Administrative Agent, the
Swingline Lender, each Lender and each Issuing Bank, if and to the extent
payment owed by the Borrower to the Administrative Agent, the Swingline Lender,
such Lender or such Issuing Bank, as the case may be, is not made when due
hereunder (or, in the case of a Lender, under any Note held by such Lender), to
charge from time to time against any or all of the Borrower’s accounts with the
 
 
 
40

--------------------------------------------------------------------------------

 
 
Administrative Agent, the Swingline Lender, such Lender or such Issuing Bank, as
the case may be, any amount so due.


(c)           All computations of interest based on the Base Rate shall be made
by the Administrative Agent on the basis of a year of 365 or 366 days, as the
case may be.  All other computations of interest and fees hereunder shall be
made by the Administrative Agent on the basis of a year of 360 days.  In each
such case, such computation shall be made for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest or fees are payable.  Each such determination by the
Administrative Agent or a Lender shall be conclusive and binding for all
purposes, absent manifest error.


(d)           Whenever any payment hereunder or under any other Loan Document
shall be stated to be due on a day other than a Business Day, such payment shall
be made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of payment of interest and fees
hereunder; provided, however, that if such extension would cause payment of
interest on or principal of LIBOR Rate Loans to be made in the next following
calendar month, such payment shall be made on the next preceding Business Day.


(e)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Lenders
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date, and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent the Borrower shall not have so made such payment in full to the
Administrative Agent, such Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender, together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Rate.


(f)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal then due hereunder,
ratably among the parties entitled thereto.


Section 5.2          Interest Rate Determination.  The Administrative Agent
shall give prompt notice to the Borrower and the Lenders of the applicable
interest rate determined by the Administrative Agent for purposes of Section
3.5(b)(i) or (ii).


Section 5.3           Prepayments.  The Borrower shall have no right to prepay
any principal amount of any Loans other than as provided in subsections (a) and
(b) below.


(a)           Voluntary Prepayments.


(i)            Revolving Loans.  The Borrower may, upon at least three (3)
Business Days’ notice, with respect to LIBOR Rate Loans, and one (1) Business
Day’s notice, with respect to Base Rate Loans, to the Administrative Agent
stating the proposed date and the aggregate principal amount of the prepayment,
and if such notice is given the Borrower shall, prepay the outstanding principal
amounts of Revolving Loans made as part of the same Borrowing, in whole or
ratably in part, together with (i) accrued interest to the date
 
 
 
41

--------------------------------------------------------------------------------

 
 
of such prepayment on the principal amount prepaid and (ii) in the case of LIBOR
Rate Loans, and subject to Section 5.4(d), any amount payable to the Lenders
pursuant to Section 5.4(b); provided, however, that each partial prepayment
shall be in an aggregate principal amount of not less than (A) in the case of
LIBOR Loans, $5,000,000 or an integral multiple of $1,000,000 in excess thereof
or (B) in the case of Base Rate Loans, $1,000,000 or an integral multiple of
$500,000 in excess thereof.


(ii)            Swingline Loans.  The Borrower may, upon one (1) Business Day’s
notice to the Swingline Lender (with a copy to the Administrative Agent) stating
the proposed date and the aggregate principal amount of the prepayment, at any
time and from time to time, and if such notice is given the Borrower shall,
voluntarily prepay Swingline Loans in whole or in part without premium or
penalty, together with accrued interest to the date of such prepayment on the
principal amount prepaid; provided, that, (A) such notice must be received by
the Swingline Lender and the Administrative Agent not later than 1:00 p.m. on
the date of such prepayment and (B) such prepayment shall be in a minimum
principal amount of $100,000 or a whole multiple of $100,000 in excess thereof
(or, if less, the entire principal thereof then outstanding).


(b)           Mandatory Prepayments.


(i)            Revolving Commitments.  If for any reason the Total Revolving
Outstandings exceeds the Commitments (including as a result of any termination
or reduction of the Commitments pursuant to Sections 2.3 or 8.2(d)), the
Borrower shall immediately pay or prepay so much of the principal amount
outstanding hereunder as shall be necessary in order that the Total Revolving
Outstandings (after giving effect to all Extensions of Credit to be made on such
date and the application of the proceeds thereof) will not exceed the
Commitments, together with (i) accrued interest to the date of such prepayment
on the principal amount prepaid and (ii) in the case of prepayments of LIBOR
Rate Loans, and subject to Section 5.4(d), any amount payable to the Lenders
pursuant to Section 5.4(b).  Any prepayments required by this subsection (b)
shall be applied to outstanding Base Rate Loans up to the full amount thereof
before they are applied to outstanding LIBOR Rate Loans.


(ii)            Negative Mark-to-Market Exposure.  If, as of the end of any
calendar month, (A) there exists Aggregate Negative Mark-to-Market Exposure, as
set forth in the certificate of a Responsible Officer of the Borrower required
to be delivered pursuant to Section 8.1(b)(iii) and (B) at such time the Total
Revolving Outstandings exceed the Borrowing Limit then in effect (after giving
effect to the reduction in the Borrowing Limit caused by such Aggregate Negative
Mark-to-Market Exposure), the Borrower shall, within three (3) Business Days pay
or prepay so much of the principal amount outstanding hereunder as shall be
necessary in order that the Total Revolving Outstandings (after giving effect to
all Extensions of Credit to be made on such date and the application of the
proceeds thereof) will not exceed the Borrowing Limit.


Section 5.4          Yield Protection.


(a)           Increased Costs.  If, due to either (i) the introduction of or any
change in or in the interpretation of any law or regulation after the date
hereof, or (ii) the compliance with any guideline or request from any central
bank or other governmental authority (whether or not having the force of law)
issued or made after the date hereof, there shall be reasonably incurred any
increase in (A) the cost to any Lender of agreeing to make or making, funding or
maintaining
 
 
 
42

--------------------------------------------------------------------------------

 
 
LIBOR Rate Loans, or of participating in the issuance, maintenance or funding of
any Letter of Credit, or (B) the cost to any Issuing Bank of issuing or
maintaining any Letter of Credit, then the Borrower shall from time to time,
promptly after receipt of written demand by such Lender or Issuing Bank, as the
case may be (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender or Issuing Bank, as the case
may be, additional amounts sufficient to compensate such Lender or Issuing Bank,
as the case may be, for such increased cost.  A certificate as to the amount of
such increased cost and giving a reasonable explanation and calculation thereof
shall be submitted to the Borrower and the Administrative Agent by such Lender
or such Issuing Bank, as the case may be, shall constitute such demand and shall
be conclusive and binding for all purposes, absent manifest error.


(b)           Breakage.  If, due to any prepayment pursuant to Section 5.3, an
acceleration of maturity of the Loans pursuant to Section 9.2, or any other
reason, any Lender receives payments of principal of any LIBOR Rate Loan other
than on the last day of the Interest Period relating to such Loan, or if the
Borrower shall Convert any LIBOR Rate Loans on any day other than the last day
of the Interest Period therefor, the Borrower shall, promptly after demand by
such Lender (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for additional losses, costs, or expenses (including
anticipated lost profits) that such Lender may reasonably incur as a result of
such payment or Conversion, including any loss, cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund or maintain such Loan.  For purposes of this subsection (b)
and Section 3.4(e), a certificate setting forth the amount of such additional
losses, costs, or expenses and giving a reasonable explanation and calculation
thereof shall be submitted to the Borrower and the Administrative Agent by such
Lender, shall constitute such demand and shall be conclusive and binding for all
purposes, absent manifest error.


(c)           Capital.  If any Lender or Issuing Bank determines that (i) the
introduction of or any change in or in the interpretation of any law or
regulation after the date hereof or (ii) compliance with any law or regulation
or any guideline or request from any central bank or other governmental
authority (whether or not having the force of law) issued or made after the date
hereof, affects or would affect the amount of capital required or expected to be
maintained by such Lender or Issuing Bank, whether directly, or indirectly as a
result of commitments of any corporation controlling such Lender or Issuing Bank
(but without duplication), and the amount of such capital is increased by or
based upon (A) the existence of such Lender’s or Issuing Bank’s commitment to
lend or issue or participate in any Letter of Credit hereunder, or (B) the
participation in or issuance or maintenance of any Letter of Credit or Loan and
(C) other similar such commitments, then, promptly after demand by such Lender
or Issuing Bank, the Borrower shall pay to the Administrative Agent for the
account of such Lender or Issuing Bank from time to time as specified by such
Lender or Issuing Bank additional amounts sufficient to compensate such Lender
or Issuing Bank in the light of such circumstances, to the extent that such
Lender or Issuing Bank reasonably determines such increase in capital to be
allocable to the transactions contemplated hereby.  A certificate as to such
amounts and giving a reasonable explanation and calculation thereof (to the
extent permitted by law) shall be submitted to the Borrower and the
Administrative Agent by such Lender or Issuing Bank and shall be conclusive and
binding for all purposes, absent manifest error.


(d)           Notices, Etc.  Each Lender and each Issuing Bank hereby agrees to
use its best efforts to notify the Borrower of the occurrence of any event
referred to in subsection (a), (b) or (c) of this Section 5.4 promptly after
becoming aware of the occurrence thereof.  The Borrower shall pay the
Administrative Agent, for the account of such Lender or such Issuing Bank, the
 
 
 
43

--------------------------------------------------------------------------------

 
 
amount shown as due on any certificate delivered pursuant to this Section 5.4
within ten (10) Business Days after its receipt of the same.  The failure of any
Lender or any Issuing Bank to provide such notice or to make demand for payment
under said subsection shall not constitute a waiver of such Lender’s or such
Issuing Bank’s rights hereunder; provided, that, notwithstanding any provision
to the contrary contained in this Section 5.4, the Borrower shall not be
required to reimburse any Lender or any Issuing Bank for any amounts or costs
incurred under subsection (a), (b) or (c) above, more than 90 days prior to the
date that such Lender or such Issuing Bank, as the case may be, notifies the
Borrower in writing thereof, in each case unless, and to the extent that, any
such amounts or costs so incurred shall relate to the retroactive application of
any event notified to the Borrower which entitles such Lender to such
compensation.  Each Lender and Issuing Bank claiming any compensation under this
Section 5.4 shall use reasonable efforts to designate a different Applicable
Lending Office if such designation would not result in the incurrence by such
Lender or such Issuing Bank of additional costs or expenses which it deems
material or, in the sole judgment of such Lender or such Issuing Bank, be
inadvisable for regulatory, competitive or internal management reasons.  If any
Lender or Issuing Bank shall subsequently determine that any amount demanded and
collected under this Section 5.4 was done so in error, such Lender or such
Issuing Bank will promptly return such amount to the Borrower.  Notwithstanding
any other provision of this Section 5.4, no Lender or Issuing Bank shall demand
compensation for any increased cost or increased capital requirement referred to
in subsection (a) or (c) above if it shall not at the time be the general policy
or practice of such Lender or Issuing Bank (as the case may be) to demand such
compensation in similar circumstances under comparable provisions of other
credit agreements, if any.


(e)           Survival of Obligations.  Subject to subsection (d) above, the
Borrower’s obligations under this Section 5.4 shall survive the repayment of all
other amounts owing to the Lenders, the Swingline Lender, the Administrative
Agent and the Issuing Banks under the Loan Documents and the termination of the
Commitments.


Section 5.5           Sharing of Payments, Etc.  If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Loans or other obligations owing to it
pursuant to this Agreement (excluding any amounts applied by the Swingline
Lender to outstanding Swingline Loans and excluding any amounts received by an
Issuing Bank and/or the Swingline Lender to secure the obligations of a
Defaulting Lender to fund risk participations hereunder and other than pursuant
to Section 5.4, 5.6, 11.4 or 11.7) in excess of its ratable share of payments
obtained by all the Lenders on account of the Loans of such Lenders, such Lender
shall forthwith purchase from the other Lenders such participation in the Loans
owing to them as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each Lender shall be rescinded and such Lender shall
repay to the purchasing Lender the purchase price to the extent of such recovery
together with an amount equal to such Lender’s ratable share (according to the
proportion of (i) the amount of such Lender’s required repayment to (ii) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered.  The Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 5.5 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such
participation.  Notwithstanding the foregoing, if any Lender shall obtain any
such excess payment involuntarily, such Lender may, in lieu of purchasing
participations from the other Lenders in accordance with this Section 5.5, on
the date of receipt of such excess payment, return such excess payment to the
Administrative Agent for distribution in accordance with Section 5.1(a).
 
 
 
44

--------------------------------------------------------------------------------

 


Section 5.6           Taxes.


(a)           All payments by the Borrower hereunder and under the other Loan
Documents shall be made in accordance with Section 5.1, free and clear of and
without deduction for all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding, in
the case of each Lender, each Issuing Bank and the Administrative Agent, taxes
imposed on its overall net or gross income, receipts, capital, net worth,
privilege of transacting business or corporate franchise taxes imposed on it by
the jurisdiction under the laws of which such Lender, such Issuing Bank or the
Administrative Agent (as the case may be) is organized or any political
subdivision thereof and, in the case of each Lender, taxes imposed on its
overall net or gross income, receipts, capital, net worth, privilege of
transacting business or corporate franchise taxes imposed on it by the
jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision thereof (all such non-excluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities being hereinafter referred to as
“Taxes”).  If the Borrower shall be required by law to deduct any Taxes from or
in respect of any sum payable hereunder or under any other Loan Document to any
Lender, any Issuing Bank or the Administrative Agent, (i) the sum payable shall
be increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
5.6) such Lender, such Issuing Bank or the Administrative Agent (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions, and (iii)
the Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.


(b)           In addition, the Borrower agrees to pay any present or future
stamp or documentary taxes or any other similar taxes or charges that arise from
any payment made hereunder or under any other Loan Document or from the
execution, delivery or registration of, or otherwise with respect to, this
Agreement or any other Loan Document (hereinafter referred to as “Other Taxes”).


(c)           Tax Indemnifications.  (i) Without limiting the provisions of
subsection (a) or (b) of this Section 5.6 and subject to clause (ii) below, the
Borrower shall, and does hereby, indemnify the Administrative Agent, each
Lender, and each Issuing Bank and shall make payment in respect thereof within
thirty (30) days after demand therefor, for the full amount of any Taxes or
Other Taxes (including Taxes or Other Taxes imposed by any jurisdiction or
asserted on or attributable to amounts payable under this Section) withheld or
deducted by the Borrower or the Administrative Agent or paid by the
Administrative Agent, such Lender, or such Issuing Bank, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally imposed or asserted by any Governmental Authority.  The Borrower shall
also, and does hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within thirty (30) days after demand therefor, for
any amount which a Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii) of this subsection.  A
certificate as to the amount of any such payment or liability delivered to the
Borrower by a Lender or Issuing Bank (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or
Issuing Bank, shall be conclusive absent manifest error.  Nothing herein shall
preclude the right of the Borrower to contest any such Taxes or Other Taxes so
paid, and each Lender, each Issuing Bank and the Administrative Agent (as the
case may be) will, following notice from, and at the expense of, the Borrower,
reasonably cooperate with the Borrower to preserve the Borrower’s rights to
contest such Taxes or Other Taxes.
 
 
 
45

--------------------------------------------------------------------------------

 
 
(ii)           Without limiting the provisions of subsection (a) or (b) above,
each Lender shall, and does hereby, indemnify the Borrower and the
Administrative Agent, and shall make payment in respect thereof within thirty
(30) days after demand therefor, against any and all Taxes and any and all
related losses, claims, liabilities, penalties, interest and expenses (including
the fees, charges and disbursements of any counsel for the Borrower or the
Administrative Agent) incurred by or asserted against the Borrower or the
Administrative Agent by any Governmental Authority directly as a result of the
failure by such Lender to deliver, or as a result of the inaccuracy, inadequacy
or deficiency of, any documentation required to be delivered by such Lender to
the Borrower or the Administrative Agent pursuant to subsection (e) below.  Each
Lender hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender under this Agreement or any other
Loan Document against any amount due to the Administrative Agent under this
subsection (c)(ii).  The agreements in this subsection (c)(ii) shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the repayment of all other amounts
owing to the Lenders, the Administrative Agent and the Issuing Banks under the
Loan Documents and the termination of the Commitments.


(d)           Within thirty (30) days after the date of any payment of Taxes,
the Borrower will furnish to the Administrative Agent, at its address referred
to in Section 11.2, the original or a certified copy of a receipt evidencing
payment thereof.


(e)           Each Lender represents and warrants that either (i) it is
organized under the laws of a jurisdiction within the United States or (ii) it
has delivered to the Borrower or the Administrative Agent duly completed copies
of such form or forms prescribed by the United States Internal Revenue Service
indicating that such Lender is entitled to receive payments without deduction or
withholding of any United States federal income taxes, as permitted by the Code
or any tax treaty to which the United States is a party.  Each other Lender
agrees that, on or prior to the date upon which it shall become a party hereto,
and upon the reasonable request from time to time of the Borrower or the
Administrative Agent, such Lender will deliver to the Borrower and the
Administrative Agent (to the extent that it is not prohibited by law from doing
so) either (A) a statement that it is organized under the laws of a jurisdiction
within the United States or (B) duly completed copies of such form or forms as
may from time to time be prescribed by the United States Internal Revenue
Service, indicating that such Lender is entitled to receive payments without
deduction or withholding of any United States federal income taxes, as permitted
by the Code.  Each Lender that has delivered, and each other Lender that
hereafter delivers, to the Borrower and the Administrative Agent the form or
forms referred to in the two preceding sentences further undertakes to deliver
to the Borrower and the Administrative Agent, to the extent that it is not
prohibited by law from doing so, further copies of such form or forms, or
successor applicable form or forms, as the case may be, as and when any previous
form filed by it hereunder shall expire (upon request for recertification made
by the Borrower or the Administrative Agent) or shall become incomplete or
inaccurate in any respect.  Each Lender represents and warrants that each such
form supplied by it to the Administrative Agent and the Borrower pursuant to
this subsection (e), and not superseded by another form supplied by it, is or
will be, as the case may be, complete and accurate, and such Lender acknowledges
and agrees that nothing contained herein shall in any way limit, waive, or
otherwise reduce any claim that the Administrative Agent or the Borrower may
have against such Lender in the event that any such form shall not be complete
and accurate.


(f)           Any Lender claiming any additional amounts payable pursuant to
this Section 5.6 shall use its best efforts (consistent with its internal policy
and legal and regulatory restrictions) to change the jurisdiction of its
Applicable Lending Office if the making of such a change would
 
 
 
46

--------------------------------------------------------------------------------

 
 
avoid the need for, or reduce the amount of, any such additional amounts that
may thereafter accrue and would not, in the reasonable judgment of such Lender,
be otherwise disadvantageous to such Lender.


(g)           Any Lender claiming any additional amounts payable pursuant to
this Section 5.6 (“Additional Amounts”) who receives a tax credit, rebate,
allowance, remission, deduction, or similar tax benefit as a result of the
Borrower’s payment of such Additional Amounts shall, to the extent it can do so
without prejudice to the retention of the amount of the tax benefit so realized
(after taking into account any net additional taxes paid in connection with the
realization thereof), notify the Borrower and pay to the Borrower (to the extent
that the same shall not already have been taken into account in computing any
amount previously paid by the Borrower or the amount of any reimbursement
previously received by such Lender) promptly after the realization thereof an
amount that is equal to the net amount thereof (or, in the event of a deduction
from taxable income, the net tax benefit generated thereby, if less than such
deduction) plus any additional tax savings resulting from the payment of such
amount to the Borrower pursuant to this sentence; provided, that, the aggregate
of all such payments shall not exceed the aggregate of all Additional Amounts
paid by the Borrower with respect to such Lender; provided, further, that, the
Borrower, upon request of such Lender, agrees to pay the amount paid over to the
Borrower (plus penalties, interest and other charges) to such Lender in the
event that such Lender is required to repay or return such refund with respect
to which a payment was made by such Lender to the Borrower.  Nothing contained
herein shall interfere with the right of such Lender to arrange its tax affairs
in whatever manner it deems appropriate and, in particular, such Lender shall
neither be under any obligation to claim relief from a tax liability in priority
to any other credit or deduction available to it or be obligated to disclose any
information relating to its tax affairs or any computations in respect thereof
or be required to do anything that would prejudice its ability to benefit from
any other credits, deductions or similar tax savings to which it may be
entitled.


(h)           Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 5.6 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the repayment of all other amounts owing to the Lenders, the
Administrative Agent and the Issuing Banks under the Loan Documents and the
termination of the Commitments.  If and to the extent that the obligations of
the Borrower under this Section 5.6 are unenforceable for any reason, the
Borrower agrees to make the maximum contribution to the payment and satisfaction
thereof which is permissible under applicable law.




ARTICLE VI


CONDITIONS PRECEDENT


Section 6.1           Conditions Precedent to Effectiveness of this
Agreement.  This Agreement shall become effective on the first date on which all
of the following conditions precedent shall be satisfied or waived:


(a)           Loan Documents.  The Administrative Agent shall have received (i)
this Agreement, executed and delivered by a duly authorized officer of the
Borrower and each Lender, (ii) the General and Refunding Mortgage Bonds in a
principal amount equal to the Commitments, duly issued and delivered by a duly
authorized officer of the Borrower and duly authenticated by the trustee under
the General and Refunding Mortgage Indenture, (iii) the Notes (if requested by
 
 
 
47

--------------------------------------------------------------------------------

 
 
any Lender), duly executed by the Borrower and (iv) any other applicable Loan
Documents, each of which shall have been duly authorized, executed and delivered
to the Administrative Agent.


(b)           Approvals.  All governmental and third party approvals (including,
without limitation, any required approvals of the PUCN, the CPUC and any
relevant Federal regulatory bodies) necessary in connection with the
transactions contemplated herein, the issuance and delivery to the
Administrative Agent of the General and Refunding Mortgage Bonds and the
continuing operations of the Borrower and its Subsidiaries shall have been
obtained and be in full force and effect; and the Administrative Agent shall
have received evidence satisfactory to it that the foregoing have been
accomplished.


(c)           Related Agreements.  The Administrative Agent shall have received
(in a form reasonably satisfactory to the Administrative Agent) true and correct
copies, certified as to authenticity by a Responsible Officer of the Borrower,
of such documents or instruments as may be reasonably requested by the
Administrative Agent, including, without limitation, a copy of any debt
instrument, security agreement or other material contract to which the Borrower
may be a party.


(d)           Fees.  The Lenders, the Administrative Agent and BAS, Wells Fargo
Securities and RBS Securities (each in its capacity as Joint Lead Arranger)
shall have received all fees required to be paid, and all expenses for which
invoices have been presented (including reasonable fees, disbursements and other
charges of counsel to the Administrative Agent), on or before the Closing Date.


(e)           Closing Certificates.  The Administrative Agent shall have
received an officer’s certificate of the Borrower, dated the Closing Date,
substantially in the form of Exhibit D, and a secretary’s certificate of the
Borrower, dated the Closing Date, substantially in the form of Exhibit E, in
each case executed by a Responsible Officer of the Borrower, with appropriate
insertions and attachments in form and substance satisfactory to the
Administrative Agent.


(f)           Legal Opinions.  The Administrative Agent shall have received the
following executed legal opinions:


(i)           the legal opinion of Choate, Hall & Stewart LLP, special counsel
to the Borrower, in form and substance satisfactory to the Administrative Agent
(including, without limitation, matters governed by New York law); and


(ii)           the legal opinion of Woodburn and Wedge, Nevada counsel to the
Borrower, in form and substance satisfactory to the Administrative Agent.


Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.


(g)           General and Refunding Mortgage Bond Documents.  The Administrative
Agent shall have received copies of (i) the General and Refunding Mortgage
Indenture as in effect on the Closing Date, certified as to authenticity by a
Responsible Officer of the Borrower and (ii) each of the following documents
(all as defined in the General and Refunding Mortgage Indenture), each certified
as to authenticity by a Responsible Officer of the Borrower: (A) an “Officer’s
Certificate” pursuant to a board resolution meeting the requirements of Section
4.01(b) of the General and Refunding Mortgage Indenture and setting forth the
terms of the General and Refunding Mortgage Bonds; (B) a “Company Order”
requesting authentication of the General
 
 
 
48

--------------------------------------------------------------------------------

 
 
and Refunding Mortgage Bond by the trustee under the General and Refunding
Mortgage Indenture; and (C) all legal opinions provided in connection with the
issuance of the General and Refunding  Mortgage Bonds, including that required
by Section 4.01(d) of the General and Refunding Mortgage Indenture.


(h)           Financial Statements and Projections.  The Lenders and the
Administrative Agent shall have received and be satisfied with (i) the financial
statements referred to in Section 7.1(a) and (ii) projections for the Borrower
through the fiscal year ending December 31, 2012.


(i)           Negative Mark-to-Market Exposure.  The Administrative Agent shall
have received a certificate of a Responsible Officer of the Borrower, in form
and substance satisfactory to the Administrative Agent, setting forth
calculations of the Borrower’s Aggregate Negative Mark-to-Market Exposure as of
March 31, 2010, if any, in respect of all Hedge Agreements between the Borrower
and any Lender or any Affiliate of a Lender.


(j)           Termination of Existing SPPC Credit Agreement.  Receipt by the
Administrative Agent of evidence that the Existing SPPC Credit Agreement
concurrently with the Closing Date is being terminated and all Liens securing
obligations under the Existing SPPC Credit Agreement concurrently with the
Closing Date are being released.


(k)           NPC Facility.  Receipt by the Administrative Agent of a
certificate of a Responsible Officer of the Borrower, certifying that the NPC
Credit Agreement is, or contemporaneously with the effectiveness of this
Agreement will be, effective on and as of Closing Date.


(l)           ISDA Amendments.  Receipt by the Administrative Agent of a
certificate of a Responsible Officer of the Borrower, certifying as true and
complete, all International Swaps and Derivatives Associations Master Agreements
and Schedules of the Borrower, with any Lender or Affiliate of a Lender, each as
amended or modified and as in effect on the Closing Date, in each case in form
and substance satisfactory to the Administrative Agent.


(m)           Good Standing Certificate. The Administrative Agent shall have
received a certificate of good standing (or equivalent certification) issued
within five (5) days prior to the Closing Date with respect to the Borrower by
the Secretary of State in the Borrower’s jurisdiction of incorporation.


(n)           Other Approvals, Etc. The Administrative Agent shall have received
such other approvals, opinions and documents as any Lender, through the
Administrative Agent, may reasonably request.


Section 6.2          Conditions Precedent to Each Extension of Credit.  The
obligation of each Lender or Issuing Bank, as the case may be, to make an
Extension of Credit (including the initial Extension of Credit, but excluding
Conversions (except (x) the condition precedent set forth in clause (c) of this
Section 6.2 shall be satisfied for all Conversions and (y) the condition
precedent set forth in clause (b) of this Section 6.2 shall be satisfied for all
Conversions from Base Rate Loans to LIBOR Rate Loans)) shall be subject to the
further conditions precedent that (a) each of the representations and warranties
made by the Borrower in or pursuant to the Loan Documents (other than in the
case of any Extension of Credit made after the occurrence of a Debt Ratings
Trigger and during the period that the conditions for the Debt Ratings Trigger
remain in effect, the representations and warranties set forth in Section 7.1(b)
of this Agreement) is true and correct in all material respects on and as of the
date of such Extension of Credit as if made on such date, (b) no Default or
Event of Default has occurred and is continuing on the
 
 
 
49

--------------------------------------------------------------------------------

 
 
date of such Extension of Credit or after giving effect to the Extensions of
Credit requested to be made on such date and (c) the Administrative Agent and,
if applicable, the applicable Issuing Bank and/or the Swingline Lender shall
have received a Request for Credit Extension in accordance with the requirements
hereof.


Section 6.3           Determinations Under Section 6.1.  For purposes of
determining compliance with the conditions specified in Section 6.1, each Lender
shall be deemed to have consented to, approved or accepted or to be satisfied
with each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to the Lenders unless an officer of
the Administrative Agent responsible for the transactions contemplated by this
Agreement shall have received written notice from such Lender prior to the date
hereof specifying its objection thereto.


Section 6.4           Reliance on Certificates.  The Lenders, the Issuing Banks
and the Administrative Agent shall be entitled to rely conclusively upon the
certificates delivered from time to time by officers of the Borrower as to the
names, incumbency, authority and signatures of the respective individuals named
therein until such time as the Administrative Agent may receive a replacement
certificate, in form acceptable to the Administrative Agent, from an officer of
such Person identified to the Administrative Agent as having authority to
deliver such certificate, setting forth the names and true signatures of the
officers and other representatives of such Person thereafter authorized to act
on behalf of such Person.


ARTICLE VII


REPRESENTATIONS AND WARRANTIES


Section 7.1          Representations and Warranties of the Borrower.  To induce
the Administrative Agent, the Issuing Banks and the Lenders to enter into this
Agreement and to make Extensions of Credit, the Borrower hereby represents and
warrants to the Administrative Agent, each Issuing Bank and each Lender that:


(a)           Financial Condition.  The audited consolidated balance sheets of
the Borrower as at December 31, 2008 and December 31, 2009 and the related
consolidated statements of income and of cash flows for the fiscal years ended
on such dates, reported on by and accompanied by an unqualified report from
Deloitte & Touche LLP, present fairly the Consolidated financial condition of
the Borrower and its Subsidiaries as at such dates, and the Consolidated results
of its operations and its Consolidated cash flows for the respective fiscal
years then ended.  All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein).  The Borrower and its
Subsidiaries do not have any material Guarantees, contingent liabilities and
liabilities for taxes, or any long-term leases or unusual forward or long-term
commitments, including, without limitation, any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected in the most recent financial statements
referred to in this paragraph.  During the period from December 31, 2009 to and
including the date hereof there has been no Disposition by the Borrower or any
of its Subsidiaries of any material part of its business or Property.  The
financial statements delivered pursuant to Section 8.1(a) have been prepared in
accordance with GAAP and present fairly in all material respects the
consolidated financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries, as of the date and for the periods covered
thereby.
 
 
 
50

--------------------------------------------------------------------------------

 
 
 
(b)           No Change.  Since December 31, 2009, there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect.


(c)           Corporate Existence; Compliance with Law.  Each of the Borrower
and its Subsidiaries (i) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (ii) has the
corporate power and authority, and the legal right, to own and operate its
Property, to lease the Property it operates as lessee and to conduct the
business in which it is currently engaged, (iii) is duly qualified as a foreign
corporation and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of Property or the conduct of its business
requires such qualification and (iv) is in compliance with all Requirements of
Law, except to the extent that, in the case of clauses (ii), (iii) and (iv)
above, the failure to comply therewith could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.  Set forth on Schedule 7.1(c) as
of the Closing Date (and for the four (4) months immediately preceding the
Closing Date), is the exact legal name of the Borrower, the state of its
incorporation, the chief executive office, the principal place of business, the
jurisdictions in which the Borrower is qualified to do business, the federal tax
identification number and organizational identification number of the Borrower.


(d)           Corporate Power; Authorization; Enforceable Obligations.  The
Borrower has the corporate power and authority, and the legal right, to make,
deliver and perform the Loan Documents and to borrow hereunder.  The Borrower
has taken all necessary corporate action to authorize the execution, delivery
and performance of the Loan Documents, to authorize the issuance and delivery or
assignment of the General and Refunding Mortgage Bonds on the terms and
conditions of this Agreement and to authorize such borrowings on the terms and
conditions of this Agreement.  No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with the borrowings hereunder or the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the other Loan Documents, except consents, authorizations, filings and
notices described in Schedule 7.1(d), which consents, authorizations, filings
and notices have been obtained or made and are in full force and effect.  Each
Loan Document has been duly executed and delivered on behalf of the
Borrower.  This Agreement constitutes, and each other Loan Document upon
execution will constitute, a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).


(e)           No Legal Bar.  The execution, delivery and performance of this
Agreement and the other Loan Documents, the Extensions of Credit hereunder and
the use of the proceeds thereof will not violate any Requirement of Law or any
Contractual Obligation of the Borrower or any of its Subsidiaries and will not
result in, or require, the creation or imposition of any Lien (other than
pursuant to the Loan Documents) on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual
Obligation.  No Requirement of Law or Contractual Obligation applicable to the
Borrower or any of its Subsidiaries could reasonably be expected to have a
Material Adverse Effect.


(f)           No Material Litigation.  No litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of the Borrower, threatened by or against the Borrower or any
of its Subsidiaries or against any of their respective properties or revenues
(i) with respect to any of the Loan Documents or any of the transactions
 
 
 
51

--------------------------------------------------------------------------------

 
 
contemplated hereby or thereby, or (ii) that could reasonably be expected to
have a Material Adverse Effect, except as set forth on Schedule 7.1(f).


(g)           No Default.  Neither the Borrower nor any of its Subsidiaries is
in default under or with respect to any of its Contractual Obligations in any
respect that could reasonably be expected to have a Material Adverse Effect.  No
Default or Event of Default has occurred and is continuing.


(h)           Ownership of Property; Liens.  Each of the Borrower and its
Subsidiaries has title in fee simple to, or a valid leasehold interest in, all
its real property, and good title to, or a valid leasehold interest in, all its
other Property, and none of such Property is subject to any Lien except for
Permitted Liens, including without limitation all Mortgaged Property and all
rights to control or occupy easements or rights of way that are part of the
Mortgaged Property.


(i)           Intellectual Property.  The Borrower and each of its Subsidiaries
owns, or is licensed to use, all Intellectual Property necessary for the conduct
of its business as currently conducted.  No material claim has been asserted and
is pending by any Person challenging or questioning the use of any Intellectual
Property or the validity or effectiveness of any Intellectual Property, nor does
the Borrower know of any valid basis for any such claim.  The use of
Intellectual Property by the Borrower and its Subsidiaries does not infringe on
the rights of any Person in any material respect.


(j)           Taxes.  Each of the Borrower and each of its Subsidiaries has
filed or caused to be filed all Federal, state and other material tax returns
that are required to be filed and has paid all taxes shown to be due and payable
on said returns or on any assessments made against it or any of its Property and
all other taxes, fees or other charges imposed on it or any of its Property by
any Governmental Authority (other than any the amount or validity of which are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the Borrower or its Subsidiaries, as the case may be); and no tax Lien
has been filed, and, to the knowledge of the Borrower, no claim is being
asserted, with respect to any such tax, fee or other charge.


(k)           Federal Regulations.  No part of the proceeds of any Extension of
Credit will be used for “purchasing” or “carrying” any “margin stock” within the
respective meanings of each of the quoted terms under Regulation U as now and
from time to time hereafter in effect or for any purpose that violates the
provisions of the regulations of the Board.  The Borrower does not own any
“margin stock” within the meaning of the quoted term under Regulation U as now
and from time to time hereafter in effect.  If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1 referred to in Regulation U.


(l)           Government Approval and Filings.  The PUCN has duly and validly
issued an order authorizing the Borrower to enter into this Agreement and the
other Loan Documents and to take all actions contemplated hereby or thereby or
in connection herewith or therewith and to incur the maximum amount of
indebtedness provided for in this Agreement and the other Loan Documents, and
such authority granted to the Borrower pursuant to such order has not been
rescinded, revoked or otherwise modified and remains in full force and
effect.  All compliance reports required to be filed with the PUCN in connection
with this Agreement and the other Loan Documents have been properly filed with
and accepted by the PUCN.  The CPUC has issued an order exempting the Borrower
from any requirement to obtain the consent of the CPUC in
 
 
 
52

--------------------------------------------------------------------------------

 
 
connection with any financing transaction or granting of a security interest,
and such exemption granted to the Borrower pursuant to such order has not been
rescinded, revoked or otherwise modified and remains in full force and
effect. No other authorization, approval, order, decree, ruling or other action
by, or notice to or filing with, any Governmental Authority is required for the
due execution, delivery and performance by the Borrower of this Agreement or any
of the other Loan Documents.


(m)           Labor Matters.  There are no strikes or other labor disputes
against the Borrower or any of its Subsidiaries pending or, to the knowledge of
the Borrower, threatened that (individually or in the aggregate) could
reasonably be expected to have a Material Adverse Effect.  Hours worked by and
payment made to employees of the Borrower and its Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Requirement of
Law dealing with such matters that (individually or in the aggregate) could
reasonably be expected to have a Material Adverse Effect.  All payments due from
the Borrower or any of its Subsidiaries on account of employee health and
welfare insurance that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect if not paid have been paid or accrued
as a liability on the books of the Borrower or the relevant Subsidiary.


(n)           ERISA.  Neither a Reportable Event nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code.  No termination of a Single Employer Plan has occurred, and no
Lien in favor of the PBGC or a Plan has arisen, during such five-year
period.  No Single Employer Plan is in “at risk status” (as defined in Section
430(i)(4) of the Code, without regard to Section 430(i)(4)(B) relating to the
transition rule) and the Borrower has timely made the minimum required
contribution (as defined in Section 430(a) of the Code) to each Single Employer
Plan.  Neither the Borrower nor any Commonly Controlled Entity has had a
complete or partial withdrawal from any Multiemployer Plan that has resulted or
could reasonably be expected to result in a material liability under ERISA, and
neither the Borrower nor any Commonly Controlled Entity would become subject to
any material liability under ERISA if the Borrower or any such Commonly
Controlled Entity were to withdraw completely from all Multiemployer Plans as of
the valuation date most closely preceding the date on which this representation
is made or deemed made.  No such Multiemployer Plan is in Reorganization or
Insolvent.


(o)           Investment Company Act; Other Regulations.  The Borrower is not an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.  The
Borrower is not subject to regulation under any Requirement of Law (other than
Regulation X of the Board) which limits its ability to incur Indebtedness (other
than public utility laws and regulations of Nevada and California administered
by the PUCN and the CPUC, respectively).


(p)           Subsidiaries.


(i)           The Subsidiaries listed on Schedule 7.1(p) constitute all the
Subsidiaries of the Borrower at the date hereof.  Schedule 7.1(p) sets forth as
of the Closing Date the name and jurisdiction of incorporation of each
Subsidiary and, as to each Subsidiary, the percentage of each class of Capital
Stock owned by the Borrower.
 
 
 
53

--------------------------------------------------------------------------------

 

 
(ii)           There are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments of any nature relating to any Capital
Stock of the Borrower or any Subsidiary.


(q)           Use of Proceeds.  The proceeds of the Extensions of Credit shall
be used solely for working capital and general corporate purposes of the
Borrower and its Subsidiaries, including, without limitation, the refinancing of
certain Indebtedness outstanding as of the Closing Date (including the Existing
SPPC Credit Agreement), Capital Expenditures in the ordinary course of business,
acquisitions permitted hereunder, commercial paper back-stop purposes and the
payment of certain fees and expenses incurred in connection with the
transactions contemplated by this Agreement.


(r)           Environmental Matters.  Except with respect to matters existing on
the Closing Date as set forth in the Borrower’s annual report on form 10-K for
the fiscal year ended December 31, 2009 and other than exceptions to any of the
following that could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect:


(i)           The Borrower and its Subsidiaries:  (A) are, and within the period
of all applicable statutes of limitation have been, in compliance with all
applicable Environmental Laws; (B) hold all Environmental Permits (each of which
is in full force and effect) required for any of their current or intended
operations or for any property owned, leased, or otherwise operated by any of
them; (C) are, and within the period of all applicable statutes of limitation
have been, in compliance with all of their Environmental Permits; and (D)
reasonably believe that: each of their Environmental Permits will be timely
renewed and complied with, without material expense; any additional
Environmental Permits that may be required of any of them will be timely
obtained and complied with, without material expense; and compliance with any
Environmental Law that is or is expected to become applicable to any of them
will be timely attained and maintained, without material expense.


(ii)           There are no Materials of Environmental Concern present at, on,
under, in, or about any real property now or formerly owned, leased or operated
by the Borrower or any of its Subsidiaries, or at any other location (including,
without limitation, any location to which Materials of Environmental Concern
have been sent for re-use or recycling or for treatment, storage, or disposal),
which could reasonably be expected, individually or in the aggregate, to (A)
give rise to liability of the Borrower or any of its Subsidiaries under any
applicable Environmental Law or otherwise result in costs to the Borrower or any
of its Subsidiaries which could reasonably be expected to have a Material
Adverse Effect, or (B) interfere with the Borrower’s or any of its Subsidiaries’
continued operations, or (C) materially adversely affect the fair saleable value
of any real property owned or leased by the Borrower or any of its Subsidiaries.


(iii)           There is no judicial, administrative, or arbitral proceeding
(including any notice of violation or alleged violation) under or relating to
any Environmental Law to which the Borrower or any of its Subsidiaries is, or to
the knowledge of the Borrower or any of its Subsidiaries will be, named as a
party that is pending or, to the knowledge of the Borrower or any of its
Subsidiaries, threatened.


(iv)           Neither the Borrower nor any of its Subsidiaries has received any
written request for information, or been notified that it is a potentially
responsible party under or relating to the federal Comprehensive Environmental
Response, Compensation, and
 
 
 
54

--------------------------------------------------------------------------------

 
 
Liability Act or any similar Environmental Law, or with respect to any Materials
of Environmental Concern.


(v)           Neither the Borrower nor any of its Subsidiaries has entered into
or agreed to any consent decree, order, or settlement or other agreement, or is
subject to any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum for dispute resolution, relating to
compliance with or liability under any Environmental Law.


(vi)           Neither the Borrower nor any of its Subsidiaries has assumed or
retained, by contract or operation of law, any liabilities of any kind, fixed or
contingent, known or unknown, under any Environmental Law or with respect to any
Material of Environmental Concern.


(s)           Accuracy of Information, etc.  No statement or information
contained in this Agreement, any other Loan Document or any other document,
certificate or statement furnished to the Administrative Agent or the Lenders or
any of them, by or on behalf of the Borrower for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary in order to make the statements contained herein or
therein not misleading.  The projections and pro forma financial information
contained in the materials referenced above are based upon good faith estimates
and assumptions believed by management of the Borrower to be reasonable at the
time made, it being recognized by the Lenders that such financial information as
it relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount.  There is no
fact known to the Borrower that could reasonably be expected to have a Material
Adverse Effect that has not been expressly disclosed herein, in the other Loan
Documents or in any other documents, certificates and statements furnished to
the Administrative Agent and the Lenders for use in connection with the
transactions contemplated hereby and by the other Loan Documents.


(t)           General and Refunding Mortgage Bonds.


(i)           The General and Refunding Mortgage Indenture is effective to
create in favor of The Bank of New York Mellon Trust Company, N.A., as trustee
under the General and Refunding Mortgage Indenture (the “Indenture Trustee”),
for the ratable benefit of all Holders of Securities (as defined in the General
and Refunding Mortgage Indenture), a legal, valid, binding, subsisting and
enforceable Lien on and security interest in the Mortgaged Property and the
proceeds thereof, subject to applicable Debtor Relief Laws, and such Lien
constitutes a fully perfected Lien on, and security interest in, all right title
and interest of the grantors thereof in such Mortgaged Property and the proceeds
thereof, in each case prior to and superior in right to any other Person subject
only to Permitted Liens (as defined in the General and Refunding Mortgage
Indenture.


(ii)           The General and Refunding Mortgage Bonds, when executed by the
Borrower and authenticated by the Indenture Trustee in accordance with the
General and Refunding Mortgage Indenture and delivered to the Administrative
Agent in accordance with the terms hereof, will constitute valid and binding
obligations of the Borrower, enforceable against the Borrower in accordance with
their terms, except as the enforceability thereof may be limited by applicable
Debtor Relief Laws.  The Borrower
 
 
 
55

--------------------------------------------------------------------------------

 
 
has all requisite corporate power and authority to issue and deliver the General
and Refunding Mortgage Bonds in accordance with and upon the terms and
conditions set forth herein.


(iii)           The General and Refunding Mortgage Bonds secure the Obligations
of the Borrower hereunder, have been duly and validly issued and are entitled to
the security and benefits of the General and Refunding Mortgage Indenture.  The
General and Refunding Mortgage Bonds are secured equally and ratably with, and
only with, all other Securities (as defined in the General and Refunding
Mortgage Indenture) issued and outstanding under the General and Refunding
Mortgage Indenture.


(u)           Solvency.  The Borrower is, and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection
herewith and therewith will be and will continue to be, Solvent.


(v)           Compliance with OFAC Rules and Regulations.


(a)            None of the Borrower or any of its Subsidiaries or their
respective Affiliates is in violation of and shall not violate any of the
country or list based economic and trade sanctions administered and enforced by
OFAC that are described or referenced at
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time.


(b)            None of the Borrower or any of its Subsidiaries or their
respective Affiliates (i) is a Sanctioned Person or a Sanctioned Entity, (ii)
has more than 10% of its assets located in Sanctioned Entities, or (iii) derives
more than 10% of its operating income from investments in, or transactions with
Sanctioned Persons or Sanctioned Entities.  No proceeds of any Loan will be used
nor have any been used to fund any operations in, finance any investments or
activities in or make any payments to, a Sanctioned Person or a Sanctioned
Entity.


(w) Insurance.  The Borrower and its Subsidiaries maintain insurance with
financially sound and reputable insurance companies on all its Property in at
least such amounts and against at least such risks (but including in any event
public liability, product liability, hazard and business interruption) as are
usually insured against in the same general area by companies engaged in the
same or a similar business.


(x)            Compliance with FCPA.  Each of the Borrower and its Subsidiaries
is in compliance with the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et
seq., and any foreign counterpart thereto.  None of the Borrower or its
Subsidiaries has made a payment, offering, or promise to pay, or authorized the
payment of, money or anything of value (a) in order to assist in obtaining or
retaining business for or with, or directing business to, any foreign official,
foreign political party, party official or candidate for foreign political
office, (b) to a foreign official, foreign political party or party official or
any candidate for foreign political office, and (c) with the intent to induce
the recipient to misuse his or her official position to direct business
wrongfully to the Borrower or any of its Subsidiaries or to any other Person, in
violation of the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.


(y)            Anti-Terrorism Laws.  Neither the Borrower nor any of its
Subsidiaries is an “enemy” or an “ally of the enemy” within the meaning of
Section 2 of the Trading with the Enemy Act of the United States of America (50
U.S.C. App. §§ 1 et seq.) (the “Trading with the
 
 
 
56

--------------------------------------------------------------------------------

 
 
Enemy Act”), as amended.  Neither any of the Borrower nor any of its
Subsidiaries is in violation of (a) the Trading with the Enemy Act, as amended,
(b) any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or (c) the Patriot Act.  None of
the Borrower or its Subsidiaries (i) is a blocked person described in Section 1
of the Anti-Terrorism Order or (ii) to the best of its knowledge, engages in any
dealings or transactions, or is otherwise associated, with any such blocked
person.


ARTICLE VIII


COVENANTS OF THE BORROWER


Section 8.1          Affirmative Covenants.  So long as any Loan or any other
amount payable hereunder or under any Note shall remain unpaid, any Letter of
Credit shall remain outstanding or any Lender shall have any Commitment, the
Borrower shall and shall cause each of its Subsidiaries to:


(a)           Financial Statements.  Furnish to the Administrative Agent and
each Lender:


(i)           as soon as available, but in any event within ninety (90) (or, if
earlier, on the date of any required public filing thereof) days after the end
of each fiscal year of the Borrower, a copy of the audited Consolidated balance
sheet of the Borrower and its Consolidated Subsidiaries as at the end of such
year and the related audited Consolidated statements of income and of cash flows
for such year, setting forth in each case in comparative form the figures for
the previous year, reported on without a “going concern” or like qualification
or exception, or qualification arising out of the scope of the audit, by
independent certified public accountants of nationally recognized standing;
provided, that, electronic delivery by the Borrower to the Administrative Agent
and the Lenders of the Borrower’s annual report to the SEC on Form 10-K with
respect to any fiscal year within the period specified above shall be deemed to
be compliance by the Borrower with this Section 8.1(a)(i); and


(ii)           as soon as available, but in any event not later than forty-five
(45) (or, if earlier, on the date of any required public filing thereof) days
after the end of each of the first three quarterly periods of each fiscal year
of the Borrower, the unaudited Consolidated balance sheet of the Borrower and
its Consolidated Subsidiaries as at the end of such quarter and the related
unaudited Consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments); provided, that,
electronic delivery by the Borrower to the Administrative Agent and the Lenders
of the Borrower’s quarterly report to the SEC on Form 10-Q with respect to any
fiscal quarter within the period specified above shall be deemed to be
compliance by the Borrower with this Section 8.1(a)(ii).


All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.


(b)           Certificates; Other Information.  Furnish to the Administrative
Agent and each Lender, or, in the case of clause (iv) below, to the relevant
Lender:
 
 
 
57

--------------------------------------------------------------------------------

 


(i)           concurrently with the delivery of any financial statements
pursuant to Section 8.1(a), (A) a certificate of a Responsible Officer stating
that, to the best of such Responsible Officer’s knowledge, the Borrower and each
of its Subsidiaries during such period has observed or performed all of its
covenants and other agreements, and satisfied every condition contained in this
Agreement and the other Loan Documents to which it is a party to be observed,
performed or satisfied by it, and that such Responsible Officer has obtained no
knowledge of any Default or Event of Default except as specified in such
certificate, and (B) a schedule in form satisfactory to the Administrative Agent
of the computations used by the Borrower in determining, as of the end such
fiscal year or quarter (as the case may be), compliance with the covenant
contained in Section 8.3;


(ii)           if requested by the Administrative Agent or another Lender within
five (5) days after such request, copies of all financial statements and reports
that the Borrower sends to the holders of any class of its debt securities or
public equity securities and, within five days after such request, copies of all
financial statements and reports that the Borrower may make to, or file with,
the SEC;


(iii)           within five (5) Business Days after the end of each calendar
month, a certificate of a Responsible Officer of the Borrower substantially in
the form of Exhibit F, in form and substance satisfactory to the Administrative
Agent, setting forth calculations of the Borrower’s Aggregate Negative
Mark-to-Market Exposure, if any;


(iv)           promptly, such additional financial and other information as any
Lender may from time to time reasonably request; and
 
        (v)           concurrently with the delivery of any financial statements
pursuant to Section 8.1(a), a certificate of a Responsible Officer of the
Borrower, in form and substance satisfactory to the Administrative Agent,
setting forth any updated information as to the exact legal name of the
Borrower, the state of its incorporation, the chief executive office, the
principal place of business, the jurisdictions in which the Borrower is
qualified to do business, the federal tax identification number and the
organizational identification number of the Borrower.


(c)           Payment of Obligations.  Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the Borrower or its Subsidiaries, as the case may be.


(d)           Conduct of Business, Maintenance of Existence, Compliance with
Law, etc.  (i) (A)  Preserve, renew and keep in full force and effect its
corporate existence and (B) take all reasonable action to maintain all rights,
privileges and franchises necessary or desirable in the normal conduct of its
business, except, in each case, as otherwise permitted by Section 8.2(c) and
except, in the case of clause (B) above, to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; and (ii)
comply with all Contractual Obligations and Requirements of Law, except (x) to
the extent that failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect and (y) as described on
Schedule 8.1(d).
 
 
 
58

--------------------------------------------------------------------------------

 


(e)           Maintenance of Property; Insurance.  (i) Keep all Property and
systems useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted and (ii) maintain with financially
sound and reputable insurance companies insurance on all its Property in at
least such amounts and against at least such risks (but including in any event
public liability, product liability, hazard and business interruption) as are
usually insured against in the same general area by companies engaged in the
same or a similar business.


(f)           Inspection of Property; Books and Records; Discussions.  (i) Keep
proper books of records and accounts in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (ii) permit
representatives of any Lender (at such Lender’s expense, except during the
continuation of an Event of Default) to visit and inspect any of its properties
and examine and make abstracts from any of its books and records at any
reasonable time and as often as may reasonably be desired and to discuss the
business, operations, properties and financial and other condition of the
Borrower and its Subsidiaries with officers and employees of the Borrower and
its Subsidiaries and with its independent certified public accountants.


(g)           Notices.  Promptly give notice to the Administrative Agent and
each Lender of:


(i)           the occurrence of any Default or Event of Default;


(ii)           any (A) default or event of default under any Contractual
Obligation of the Borrower or any of its Subsidiaries or (B) litigation,
investigation or proceeding which may exist at any time between the Borrower or
any of its Subsidiaries and any Governmental Authority, that in either case, if
not cured or if adversely determined, as the case may be, could reasonably be
expected to have a Material Adverse Effect;


(iii)           any litigation or proceeding affecting the Borrower or any of
its Subsidiaries in which (A) the amount involved is $25,000,000 or more and not
covered by insurance or (B) injunctive or similar relief is sought and such
litigation or proceeding, could reasonably be expected to have a Material
Adverse Effect;


(iv)           the following events, as soon as possible and in any event within
thirty (30) days after the Borrower knows or has reason to know thereof: (A) the
occurrence of any Reportable Event with respect to any Plan, a failure to make
any required contribution to a Plan, the creation of any Lien in favor of the
PBGC or a Plan or any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan or (B) the institution of proceedings or
the taking of any other action by the PBGC or the Borrower or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the termination, Reorganization or Insolvency of, any Plan;


(v)           any development or event that has had or could reasonably be
expected to have a Material Adverse Effect;


(vi)           any change in the Borrower’s Secured Debt Rating; and


(vii)           any amendment or modification to (A) its certificate of
incorporation or (B) the General and Refunding Mortgage Indenture.
 
 
 
59

--------------------------------------------------------------------------------

 


Each notice pursuant to this Section (other than clause (vi)) shall be
accompanied by a statement of a Responsible Officer setting forth details of the
occurrence referred to therein and stating what action the Borrower or the
relevant Subsidiary proposes to take with respect thereto.


The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Lenders and the Issuing Banks
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, "Borrower Materials") by posting the Borrower Materials on
SyndTrak or another similar electronic system (the "Platform") and (b) certain
of the Lenders (each a "Public Lender") may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons' securities.  The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked "PUBLIC" which, at a minimum, shall mean that the word
"PUBLIC" shall appear prominently on the first page thereof; (x) by marking
Borrower Materials "PUBLIC," the Borrower shall be deemed to have authorized the
Administrative Agent, the Joint Lead Arrangers, the Issuing Banks and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 11.8); (y) all Borrower Materials marked
"PUBLIC" are permitted to be made available through a portion of the Platform
designated as "Public Side Information;" and (z) the Administrative Agent and
the Joint Lead Arrangers shall be entitled to treat any Borrower Materials that
are not marked "PUBLIC" as being suitable only for posting on a portion of the
Platform that is not marked as "Public Side Information."  Notwithstanding the
foregoing, the Borrower shall be under no obligation to mark any Borrower
Materials "PUBLIC."


(h)           Environmental Laws.  Except where the failure to take the
following actions could not reasonably be expected to have a Material Adverse
Effect,


(i)           comply with, and ensure compliance by all tenants and subtenants,
if any, with, all applicable Environmental Laws, and obtain and comply with and
maintain, and ensure that all tenants and subtenants obtain and comply with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws; and


(ii)           conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply with all lawful orders and directives of
all Governmental Authorities regarding Environmental Laws.


Section 8.2                      Negative Covenants.  So long as any Loan or any
other amount payable hereunder or under any Note shall remain unpaid, any Letter
of Credit shall remain outstanding or any Lender shall have any Commitment, the
Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly:


(a)           Limitation on Indebtedness.  Incur Indebtedness unless (i) there
exists no Default or Event of Default and (ii) after giving effect to the
incurrence of such Indebtedness, the Borrower will be in compliance with the
financial covenant set forth in Section 8.3(a) on a Pro Forma Basis.
 
 
 
60

--------------------------------------------------------------------------------

 


(b)           Limitation on Liens.  Create, incur, assume or suffer to exist any
Lien of any kind securing Indebtedness, Attributable Debt or trade payables on
any of its Property, whether now owned or hereafter acquired, except for the
following (the “Permitted Liens”):


(i)           Liens securing the liabilities and obligations of the Borrower
under the Loan Documents and Liens securing any Hedging Obligations to the
extent such Liens are granted on a pari passu basis with each other;


(ii)           Liens in favor of the Borrower or any Subsidiary Guarantors;


(iii)           Liens on property of a Person existing at the time such Person
is merged with or into or consolidated with the Borrower or any Subsidiary of
the Borrower; provided, that such Liens were in existence prior to the
contemplation of such merger or consolidation and do not extend to any assets
other than those of the Person merged into or consolidated with the Borrower or
such Subsidiary;


(iv)           Liens on property existing at the time of acquisition of the
property by the Borrower or any Subsidiary of the Borrower; provided, that such
Liens were in existence prior to the contemplation of such acquisition;


(v)           Liens to secure the performance of statutory or regulatory
obligations, surety or appeal bonds, performance bonds or other obligations of a
like nature incurred in the ordinary course of business;


(vi)           Liens existing on the Closing Date listed on Schedule 8.2(b)(vi);


(vii)           Liens for taxes, assessments or governmental charges or claims
that are not yet delinquent or that are being contested in good faith by
appropriate proceedings promptly instituted and diligently concluded; provided,
that any reserve or other appropriate provision as is required in conformity
with GAAP has been made therefor;


 (ix)           Liens securing any Indebtedness that is issued pursuant to the
General and Refunding Mortgage Indenture;


 (x)           Liens, including pledges, rights of offset and bankers’ liens, on
deposit accounts, instruments, investment accounts and investment property
(including cash, cash equivalents and marketable securities) from time to time
maintained with or held by any financial and/or depository institutions, in each
case solely to secure any and all obligations now or hereafter existing of the
Borrower or any of its Subsidiaries in connection with any deposit account,
investment account or cash management service (including ACH, Fedwire, CHIPS,
concentration and zero balance accounts, and controlled disbursement, lockbox or
restricted accounts) now or hereafter provided by any financial and/or
depository institutions to or for the benefit of the Borrower or any of its
Subsidiaries;


(xi)           Liens in favor of the United States Department of Energy in
connection with the Borrower’s smart grid assets purchased with a grant from the
United States Department of Energy under the American Recovery and Reinvestment
Act;


(xii)           Liens that constitute “Permitted Liens” as defined in the
General and Refunding Mortgage Indenture as in effect on the Closing Date except
for Liens
 
 
 
61

--------------------------------------------------------------------------------

 
 
permitted by clause (c) of such definition of “Permitted Liens” in the General
and Refunding Mortgage Indenture as in effect on the Closing Date;


(xiii)           the Lien in favor of the Indenture Trustee on the Mortgaged
Property; and


(xiv)           Other Liens securing Indebtedness not to exceed, at any one time
outstanding, $35,000,000.


(c)           Limitation on Fundamental Changes.  Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of all or substantially all
of its Property or business, except that:


(i)           any Subsidiary of the Borrower may be merged or consolidated with
or into the Borrower (provided, that the Borrower shall be the continuing or
surviving corporation);


(ii)           any Subsidiary of the Borrower may be merged or consolidated with
another Subsidiary of the Borrower; and


(ii)           any Subsidiary of the Borrower may Dispose of any or all of its
assets (upon voluntary liquidation or otherwise) to the Borrower.


(d)           Limitation on Disposition of Property; Issuance of Subsidiary
Capital Stock.  Dispose of any of its Property (including, without limitation,
receivables and leasehold interests), whether now owned or hereafter acquired,
or, in the case of any Subsidiary, issue or sell any shares of such Subsidiary’s
Capital Stock to any Person, except:


(i)           the Disposition of obsolete or worn out property in the ordinary
course of business.


(ii)           the sale of inventory in the ordinary course of business.


(iii)           (A) the issuance of Equity Interests by a Subsidiary to the
Borrower or another Subsidiary or (B) the sale of any Subsidiary’s Capital Stock
to the Borrower.


(iv) the transfer of assets between or among the Borrower and its Subsidiaries.


(v) a Restricted Payment that is permitted by Sections 8.2(e).


(vi) the transfer of assets by the Borrower and its Subsidiaries required under
statute or regulation in connection with renewable energy contracts.


(vii) sales, transfers or other Dispositions of assets, including Capital Stock
of Subsidiaries, for consideration at least equal to the fair market value of
the assets Disposed of, but only if the consideration received consists of
Capital Stock of a Person that becomes a Subsidiary engaged in, or property or
assets (other than cash, except to the extent used as a bona fide means of
equalizing the value of the property or assets involved in the swap transaction)
of a nature or type that are used in, a Permitted Business; provided, that, the
fair market value of any assets Disposed of shall be
 
 
 
62

--------------------------------------------------------------------------------

 
 
determined by the Board of Directors of the Borrower and based upon an opinion
or appraisal issued by an accounting, appraisal or investment banking firm of
national standing if the fair market value of the assets Disposed of exceeds
$25,000,000.


(viii)            Dispositions not otherwise permitted by this Section 8.2(d);
provided, that:
(A) the aggregate amount of Dispositions made in accordance with this clause
(viii), in any fiscal year, shall not exceed 10% of the Consolidated Assets, as
determined as of the last day of the fiscal year prior to the fiscal year in
which the Dispositions are made;


(B)           the Borrower (or the Subsidiary, as the case may be) receives
consideration at the time of such Disposition at least equal to the fair market
value of the assets Disposed of (the fair market value of any assets Disposed of
shall be determined by (x) a Responsible Officer of the Borrower if the fair
market value is less than $25,000,000 or (y) the Board of Directors of the
Borrower, if the fair market value is $25,000,000 or greater and based upon an
opinion or appraisal issued by an accounting, appraisal or investment banking
firm of national standing);


(C)           at least seventy-five percent (75%) of the consideration received
in connection with the Disposition shall be in the form of cash.  Strictly for
purposes of this Section 8.2(d)(viii)(C), each of the following shall be deemed
to be cash:


(1)           any liabilities, as shown on the most recent financial statements
delivered by the Borrower pursuant to Section 8.1(a), of the Borrower or any
Subsidiary (other than contingent liabilities and liabilities that are by their
terms subordinated to the Obligations) that are assumed by the transferee or
purchaser of such assets Disposed of pursuant to a customary novation agreement
that releases the Borrower or such Subsidiary from further liability; and


(2)           any securities, notes or other obligations received by the
Borrower or any such Subsidiary from such transferee or purchaser of the assets
Disposed of that are contemporaneously, subject to ordinary settlement periods,
converted by the Borrower or such Subsidiary into cash, to the extent of the
cash received in that conversion; and


(D)           within three hundred sixty-five (365) days of the receipt by the
Borrower or any Subsidiary of any Net Proceeds from any Disposition under this
Section 8.2(d)(viii), the Borrower shall apply such Net Proceeds at its option:
 
        (1) to repay outstanding Indebtedness issued pursuant to the General and
Refunding Mortgage Indenture or any Indebtedness which is indirectly secured
thereby;
 
        (2) to acquire all or substantially all of the assets of, or a majority
of the voting Capital Stock of, a business that the Borrower is permitted to
engage in pursuant to and in accordance with Section 8.2(l) (a “Permitted
Business”);
 
 
 
63

--------------------------------------------------------------------------------

 
 
        (3) to make a capital expenditure; and/or
 
        (4) to acquire other long-term assets that are used or useful in
connection with a Permitted Business.


The amount of any Net Proceeds of a Disposition that are not applied as set
forth above (“Excess Net Proceeds”) shall cause a reduction in the Commitments
in the amount of such Excess Net Proceeds in accordance with Section 2.3(a).


(ix)           the sale of the Borrower’s California electric distribution and
generation assets to the California Pacific Electric Company as described on
page 118 of the Borrower’s annual report on form 10-K for the fiscal year ended
December 31, 2009 under the caption “SPPC California Divestiture Filing”; and


(x)           Dispositions not otherwise permitted under this Section 8.2(d), in
an amount not to exceed a fair market value of $25,000,000, in the aggregate,
during any fiscal year of the Borrower.


(e)           Limitation on Restricted Payments.  (i) Declare or pay any
dividend or make any other payment or distribution on account of the Borrower’s
or any of its Subsidiaries’ Equity Interests (including, without limitation, any
payment in connection with any merger or consolidation involving the Borrower or
any of its Subsidiaries) or to the direct or indirect holders of the Borrower’s
or any of its Subsidiaries’ Equity Interests in their capacity as such (other
than dividends or distributions payable in Equity Interests of the Borrower) or
to the Borrower or a Subsidiary of the Borrower or (ii) purchase, redeem or
otherwise acquire or retire for value (including, without limitation, in
connection with any merger or consolidation involving the Borrower) any Equity
Interests of the Borrower or any direct or indirect parent of the Borrower (all
such payments and other actions set forth in clauses (i) and (ii) above being
collectively referred to as “Restricted Payments”), unless, (i) there exists no
Default or Event of Default and (ii) after giving effect to such Restricted
Payment, the Borrower will be in compliance with the financial covenant set
forth in Section 8.3(a) on a Pro Forma Basis; provided, however, the preceding
provisions will not prohibit: (1) the payment of any dividend within 60 days
after the date of declaration of the dividend, if at the date of declaration the
dividend payment would have complied with the provisions of this clause (e), (2)
the payment of any dividend by a Subsidiary of the Borrower to the holders of
its Equity Interests on a pro rata basis and (3) the payment of any distribution
by a Trust Preferred Vehicle to holders of such trust’s preferred beneficial
interests, to the extent such distribution does not exceed the amount that is
contemporaneously received by such trust as a payment of interest at its Stated
Maturity on the Subordinated Debt of the Borrower held by such trust.


(f)           Modifications of Instruments, etc.  Amend or modify in any manner
adverse to the Lenders (as reasonably determined by the Administrative Agent)
(i) its certificate of incorporation or (ii) the General and Refunding Mortgage
Indenture.


(g)           Limitation on Transactions with Affiliates.  Except as set forth
on Schedule 8.2(g), enter into any transaction, including, without limitation,
any purchase, sale, lease or exchange of Property, the rendering of any service
or the payment of any management, advisory or similar fees, with any Affiliate
(other than the Borrower or any Subsidiary) unless such transaction is (i)
otherwise permitted under this Agreement, (ii) in the ordinary course of
business or consistent with past practice of the Borrower or such Subsidiary, as
the case may be, and (iii)
 
 
 
64

--------------------------------------------------------------------------------

 
 
upon fair and reasonable terms no less favorable to the Borrower or such
Subsidiary, as the case may be, than it would obtain in a comparable arm’s
length transaction with a Person that is not an Affiliate.


(h)           Limitation on Changes in Fiscal Periods.  Permit the fiscal year
of the Borrower to end on a day other than December 31 or change the Borrower’s
method of determining fiscal quarters.


(i)           Limitation on Negative Pledge Clauses.  Enter into or suffer to
exist or become effective any agreement that (i) prohibits or limits the ability
of the Borrower or any of its Subsidiaries to create, incur, assume or suffer to
exist any Lien upon any of its Property or revenues, whether now owned or
hereafter acquired, to secure the Obligations, other than (x) this Agreement and
the other Loan Documents, (y) any agreements governing any purchase money Liens
or Capital Lease Obligations otherwise permitted hereby (in which case, any
prohibition or limitation shall only be effective against the assets financed
thereby) and (z) any restriction in effect on the date hereof or (ii) contains
covenants more restrictive than the covenants in this Section 8.2, unless the
Borrower offers to amend this Agreement, concurrently with the effectiveness of
such other agreement, to provide covenants under this Agreement equivalent to
the more restrictive covenants under such other agreement for so long as such
more restrictive covenants remain in effect under such other agreement.
 
        (j)           Limitation on Assets in Subsidiaries.  Permit less than
80% of the Consolidated Assets of the Borrower and its Subsidiaries to be held
by Persons other than the Borrower.


(k)           Limitation on Modifications to Subordinated Debt.  Amend,
supplement or otherwise modify any documentation governing any Subordinated Debt
(other than (i) amendments to such Subordinated Debt which reduce the interest
rate or extend the maturity thereof and (ii) waivers of compliance by the
Borrower with any of the terms or conditions of such Subordinated Debt (except
those terms or conditions which by their terms are for the benefit of the
Lenders)).


(l)           Limitation on Lines of Business.  Engage in any business, either
directly or through any Subsidiary, except for those businesses in which the
Borrower and its Subsidiaries are engaged on the date of this Agreement or that
are reasonably related thereto.


(m)           Limitation on Release from Liens.  Cause the Liens of the General
and Refunding Mortgage Indenture and related security documents, upon any
assets, to be released, except in connection with a Disposition of such assets
permitted by Section 8.2(d); provided, that within one hundred and eighty (180)
days after any such release, the Borrower will either (i) Dispose of such assets
or (ii) subject such assets again to the Lien of the General and Refunding
Mortgage Indenture.


(n)           Limitation on Subsidiary Guarantees.  Permit any Subsidiary to
Guarantee the payment of any Indebtedness of the Borrower unless:


(i)           such Subsidiary simultaneously executes and delivers to the
Administrative Agent a Subsidiary Guarantee of such Subsidiary, except that,
with respect to a Guarantee of Indebtedness of the Borrower if such Indebtedness
is by its express terms subordinated in right of payment to the Loans and other
Obligations, any such Guarantee of such Subsidiary with respect to such
Indebtedness shall be subordinated in right of payment to such Subsidiary’s
Subsidiary Guarantee with respect
 
 
 
65

--------------------------------------------------------------------------------

 
 
to the Loans and such other Obligations substantially to the same extent as such
Indebtedness is subordinated to the Loans and such other Obligations;


(ii)           such Subsidiary waives, and will not in any manner whatsoever
claim or take the benefit or advantage of, any rights of reimbursement,
indemnity or subrogation or any other rights against the Borrower or any other
Subsidiary of the Borrower as a result of any payment by such Subsidiary under
its Subsidiary Guarantee of the Loans and other Obligations; and


(iii)           such Subsidiary shall deliver to the Administrative Agent an
opinion of counsel to the effect that (A) such Subsidiary Guarantee has been
duly executed and authorized and (B) such Subsidiary Guarantee constitutes a
valid, binding and enforceable obligation of such Subsidiary, except insofar as
enforcement thereof may be limited by applicable Debtor Relief Laws (including,
without limitation, all laws relating to fraudulent transfers) and except
insofar as enforcement thereof is subject to general principles of equity;


provided, that this Section shall not be applicable to any Guarantee of any
Subsidiary that (A) existed at the time such Person became a Subsidiary of the
Borrower and (B) was not incurred in connection with, or in contemplation of,
such Person becoming a Subsidiary of the Borrower.


Notwithstanding the foregoing and the other provisions of this Agreement, in the
event a Subsidiary Guarantor is sold or Disposed of (whether by merger,
consolidation, the sale of its Capital Stock or the sale of all or substantially
all of its assets (other than by lease) and whether or not the Subsidiary
Guarantor is the surviving corporation in such transaction) to a Person which is
not the Borrower or a Subsidiary of the Borrower, such Subsidiary Guarantor will
be released from its obligations under its Subsidiary Guarantee if (1) the sale
or other Disposition is in compliance with Section 8.2(d) and (2) the Subsidiary
Guarantor is also released or discharged from its obligations under the
Guarantee which resulted in the creation of such Subsidiary Guarantee, except by
or as a result of payment under such Guarantee.


(o)           Use of Proceeds.  Use the proceeds of any Extension of Credit,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the Board) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose.


(p)           Payment of Subordinated Debt.  Make any payment on or with respect
to, or purchase, redeem, defease or otherwise acquire or retire for value, any
Subordinated Debt, except for any scheduled payment of interest or the payment
of principal at the Stated Maturity thereof and except for payments made in
respect of Subordinated Debt that constitutes trust preferred securities
pursuant to a Trust Preferred Vehicle permitted hereunder.


Section 8.3           Financial Covenant.


(a)           Maximum Leverage.  The Borrower shall not permit the ratio of (a)
Consolidated Indebtedness to (b) Consolidated Capital, determined as of the last
day of each fiscal quarter, to exceed 0.68 to 1.00.


(b)           Compliance Period.  The covenant set forth in subsection (a) above
shall have no further force or effect, and the Borrower shall no longer be
required to comply therewith, at any
 
 
 
66

--------------------------------------------------------------------------------

 
 
time after the Maturity Date, unless at any such time any Loan or any other
amount payable hereunder or under any Note shall remain unpaid or any Letter of
Credit shall remain outstanding.


ARTICLE IX


DEFAULTS


Section 9.1          Events of Default.  If any of the following events shall
occur and be continuing, the Administrative Agent and the Lenders shall be
entitled to exercise the remedies set forth in Section 9.2:


(a)           The Borrower shall:


(i)           fail to pay any principal of any Loan or any LC Obligation when
due in accordance with the terms hereof; or


(ii)           fail to pay any interest on any Loan or any LC Obligation, or any
other amount payable hereunder or under any other Loan Document, within five (5)
days after any such interest or other amount becomes due in accordance with the
terms hereof or thereof; or


(b)           Any representation or warranty made or deemed made by the Borrower
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made or furnished; or


(c)           The Borrower shall default in the observance or performance of any
agreement contained in clause (A) or (B) of Section 8.1(d)(i), Section
8.1(g)(i), Section 8.2 or Section 8.3; or


(d)           The Borrower shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of thirty (30) days; or


(e)           (i) The Borrower or any of its Subsidiaries shall (A) default in
making any payment of any principal of any Indebtedness (including, without
limitation, any Guarantees, but excluding the Loans) on the scheduled or
original due date with respect thereto; or (B) default in making any payment of
any interest on any such Indebtedness beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness was
created; or (C) default in the observance or performance of any other agreement
or condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or (in the case of any such Indebtedness
constituting a Guarantee) to become payable; or (ii) the Borrower or any of its
Subsidiaries shall, (A) default in making any payment of any amount owing to a
counterparty under any Hedge Agreement beyond the period of grace, if any,
provided in such Hedge Agreement; or (B) default in the observance or
performance of any other agreement or condition relating to any such Hedge
Agreement or
 
 
 
 
67

--------------------------------------------------------------------------------

 
 
contained in such Hedge Agreement or any other event shall occur or condition
exist, the effect of which default or other event or condition is to cause, or
to permit the counterparty under such Hedge Agreement to cause, with the giving
of notice if required, the Borrower or such Subsidiary to make a termination
payment, payment of liquidated damages or similar payment under such Hedge
Agreement (collectively, “Payment Amounts”); provided, that a default, event or
condition described in clause (i) or (ii) of this paragraph (e) shall not at any
time constitute an Event of Default unless, at such time, one or more defaults,
events or conditions of the type described in clauses (i) and (ii) of this
paragraph (e) shall have occurred and be continuing with respect to Indebtedness
and/or Payment Amounts the outstanding principal amount of which exceeds
$35,000,000 in the aggregate ; or


(f)           (i) The Borrower or any of its Subsidiaries shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any of its Subsidiaries shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Borrower
or any of its Subsidiaries any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of sixty (60) days; or (iii) there shall
be commenced against the Borrower or any of its Subsidiaries any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within
sixty (60) days from the entry thereof; or (iv) the Borrower or any of its
Subsidiaries shall take any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clause (i),
(ii), or (iii) above; or (v) the Borrower or any of its Subsidiaries shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or


(g)           (i) Any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan, any Single Employer
Plan shall be deemed to be in “at risk status” as defined in Section 430(i)(4)
of the Code, or any Lien in favor of the PBGC or a Plan shall arise on the
assets of the Borrower or any Commonly Controlled Entity, (iii) a Reportable
Event shall occur with respect to, or proceedings shall commence to have a
trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is, in the reasonable opinion of the
Required Lenders, likely to result in the termination of such Plan for purposes
of Title IV of ERISA, (iv) any Single Employer Plan shall terminate for purposes
of Title IV of ERISA, (v) the Borrower or any Commonly Controlled Entity shall,
or in the reasonable opinion of the Required Lenders shall be likely to, incur
any liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan or (vi) any other event or condition
shall occur or exist with respect to a Plan; and in each case in clauses (i)
through (vi) above, such event or condition, together with all other such events
or conditions, if any, could, in the sole judgment of the Required Lenders,
reasonably be expected to have a Material Adverse Effect; or
 
 
 
68

--------------------------------------------------------------------------------

 

 
(h)           One or more judgments, decrees or orders shall be entered against
the Borrower or any of its Subsidiaries involving for the Borrower and its
Subsidiaries taken as a whole a liability (not paid or fully covered by
insurance as to which the relevant insurance company (that shall be rated at
least “A” by A.M. Best Company) has acknowledged coverage) that exceeds more
than $35,000,000 in the aggregate (with credit for any applicable insurance
coverage) and all such judgments, decrees or orders shall not have been vacated,
discharged, stayed, paid or bonded pending appeal within sixty (60) days from
the entry thereof; or


(i)           Any of the Loan Documents or the General and Refunding Mortgage
Indenture (or any security documents executed in connection therewith) shall
cease for any reason to be in full force and effect, or the Borrower or any
Affiliate of the Borrower shall so assert; or any Lien created by any of the
Loan Documents or the General and Refunding Mortgage Indenture (or any security
documents executed in connection therewith) shall cease to be enforceable and of
the same effect and priority purported to be created thereby; or


(j)           Any Event of Default under (and as defined in) the General and
Refunding Mortgage Indenture shall occur; or


(k)           Any Change of Control shall occur; or


(l)           At any time any of the Issuing Banks shall have been served with
or otherwise subjected to a court order, injunction, or other process or decree
issued or granted at the instance of the Borrower restraining or seeking to
restrain such Issuing Bank from paying any amount under any Letter of Credit
issued by it and either (i) there has been a drawing under such Letter of Credit
which such Issuing Bank would otherwise be obligated to pay or (ii) the stated
expiration date or any reduction of the stated amount of such Letter of Credit
has occurred but the right of the beneficiary to draw thereunder has been
extended to a date after the Letter of Credit Expiration Date in connection with
the pendency of the related court action or proceeding; or


(m)           Any Subordinated Debt shall cease (or the Borrower or an Affiliate
of the Borrower shall so assert), for any reason, to be validly subordinated to
the Obligations as provided in the agreements evidencing the Subordinated Debt.


Section 9.2            Remedies.  Upon the occurrence of an Event of Default,
with the consent of the Required Lenders, the Administrative Agent may, or upon
the request of the Required Lenders, the Administrative Agent shall, by notice
to the Borrower:


(a)           Acceleration; Termination of Facilities.  Terminate the
Commitments and declare the principal of and interest on the Loans at the time
outstanding, and all other amounts owed to the Lenders and to the Administrative
Agent under this Agreement or any of the other Loan Documents (including,
without limitation, the Outstanding Amount of all LC Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
or shall be entitled to present the documents required thereunder) and all other
Obligations (other than Hedging Obligations and Treasury Management
Obligations), to be forthwith due and payable, whereupon the same shall
immediately become due and payable without presentment, demand, protest or other
notice of any kind, all of which are expressly waived by the Borrower, anything
in this Agreement or the other Loan Documents to the contrary notwithstanding,
and terminate the credit facility under this Agreement and any right of the
Borrower to request borrowings or Letters of Credit thereunder; provided, that
upon the occurrence of an Event of Default specified in Section 9.1(f), the
Commitments shall be automatically terminated and all Obligations (other than
Hedging Obligations and Treasury Management Obligations) shall
 
 
 
69

--------------------------------------------------------------------------------

 
 
automatically become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by the Borrower,
anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.


(b)           Letters of Credit.  With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to Section 9.2(a), the Borrower shall at such time deposit
in a Cash Collateral account opened by and under the control of the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit.  Amounts held in such Cash Collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay the other Obligations on a pro rata basis.  After all such
Letters of Credit shall have expired or been fully drawn upon, the Outstanding
Amount of all LC Obligations shall have been satisfied and all other Obligations
shall have been paid in full, the balance, if any, in such Cash Collateral
account shall be returned to the Borrower.


(c)           Rights of Collection.  Exercise on behalf of the Lenders all of
its other rights and remedies under this Agreement, the other Loan Documents,
the General and Refunding Mortgage Bonds, the General and Refunding Mortgage
Indenture and Applicable Law, in order to satisfy all of the Obligations.


Section 9.3           Rights and Remedies Cumulative; Non-Waiver; etc.  The
enumeration of the rights and remedies of the Administrative Agent and the
Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise.  No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default.  No course of
dealing between the Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.


Section 9.4          Crediting of Payments and Proceeds.  In the event that the
Borrower shall fail to pay any of the Obligations when due and the Obligations
have been accelerated pursuant to Section 9.2, all payments received by the
Lenders (and in the case of Hedge Agreements and Treasury Management Agreements,
Affiliates of Lenders) upon the Obligations and all net proceeds from the
enforcement of the Obligations shall be applied:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Banks in their
respective capacities as such and the Swingline Lender in its capacity as such
(ratably among the Administrative Agent and the Issuing Banks in proportion to
the respective amounts described in this clause First payable to them);


Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders, including attorney fees (ratably among the Lenders in proportion to the
respective amounts described in this clause Second payable to them);
 
 
 
70

--------------------------------------------------------------------------------

 


Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and LC Borrowings and any Hedging Obligations
(including any accrued and unpaid interest thereon, but excluding any
termination payments paid pursuant to clause Fourth) (ratably among the Lenders
(and, in the case of Hedging Obligations, Affiliates of Lenders) in proportion
to the respective amounts described in this clause Third payable to them);


Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and LC Borrowings, any termination payments then required
to be paid in connection with Hedging Obligations, and payments due in
connection with Treasury Management Obligations and to the Administrative Agent
for the account of the Issuing Banks, to Cash Collateralize any LC Obligations
(ratably among the Lenders and the Administrative Agent (and, in the case of
Hedging Obligations and Treasury Management Obligations, Affiliates of Lenders),
in proportion to the respective amounts described in this clause Fourth held by
or payable to them); and


Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.


Section 9.5           Administrative Agent May File Proofs of Claim.  In case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan or LC Obligation shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:


(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, LC Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.2, 4.8, 4.9 and 11.4) allowed in
such judicial proceeding; and


(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.2, 4.8, 4.9 and 11.4.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
 
 
 
71

--------------------------------------------------------------------------------

 




ARTICLE X


THE ADMINISTRATIVE AGENT


Section 10.1         Appointment and Authority.  Each of the Lenders and the
Issuing Banks hereby irrevocably appoints Bank of America to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  Each of the Lenders and the Issuing Banks hereby authorizes
the Administrative Agent to vote the General and Refunding Mortgage Bonds, or
consent with respect thereto, at any meeting (or where the vote or consent of
the bondholders is requested without a meeting) of the bondholders under the
General and Refunding Mortgage Indenture.  The provisions of this Article are
solely for the benefit of the Administrative Agent, the Lenders and the Issuing
Banks, and neither the Borrower nor any Subsidiary thereof shall have rights as
a third party beneficiary of any of such provisions.


Section 10.2          Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.


Section 10.3          Exculpatory Provisions.  The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents.  Without limiting the generality of the foregoing,
the Administrative Agent:


(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;


(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided, that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or any Requirement of Law;
and


(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.2 and 11.1) or (ii) in the absence of
its own gross negligence or
 
 
 
72

--------------------------------------------------------------------------------

 
 
willful misconduct as determined by a court of competent jurisdiction by final
nonappealable judgment.  The Administrative Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until written notice
describing such Default or Event of Default is given to the Administrative Agent
by the Borrower, a Lender or the Issuing Banks.


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article VI or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.


Section 10.4          Reliance by the Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the Issuing Banks, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the Issuing Banks unless the Administrative Agent
shall have received notice to the contrary from such Lender or the Issuing Banks
prior to the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.


Section 10.5          Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.


Section 10.6          Resignation of Administrative Agent.


(a)           The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Banks and the Borrower.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right with
the consent of the Borrower (which consent shall not be unreasonably withheld or
delayed, and shall not be required upon the occurrence or continuance of an
Event of Default), in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may
 
 
 
73

--------------------------------------------------------------------------------

 
 
on behalf of the Lenders and the Issuing Banks and without the requirement of
the consent of any other Person (other than the successor Administrative Agent),
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided, that if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Banks under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Banks directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.4
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.


(b)           Any resignation by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as an Issuing
Bank and as Swingline Lender.  Upon the acceptance of a successor’s appointment
as Administrative Agent hereunder, (i) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring Issuing Bank and Swingline Lender, (ii) the retiring Issuing Bank and
Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (iii) the successor
Issuing Bank shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring Issuing Bank to effectively assume the
obligations of the retiring Issuing Bank with respect to such Letters of Credit.


Section 10.7         Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and each Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and each Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.


Section 10.8         No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, book manager, lead manager, arranger, lead arranger or co-arranger
listed on the cover page or signature pages hereof shall have any powers, duties
or
 
 
 
74

--------------------------------------------------------------------------------

 
 
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an
Issuing Bank hereunder.


Section 10.9         Collateral and Guaranty Matters.  The Lenders and the
Issuing Banks irrevocably authorize the Administrative Agent, at its option and
in its discretion,


(a)           to release any Lien on any collateral granted to or held by the
Administrative Agent under any Loan Document or to release the General and
Refunding Mortgage Bonds (i) upon termination of the Commitments and payment in
full of all Obligations under the Loan Documents (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements satisfactory
to the Administrative Agent and the applicable Issuing Bank in their sole
discretion shall have been made) or (ii) if approved, authorized or ratified in
writing in accordance with Section 11.1;


(b)           to subordinate any Lien on any collateral granted to or held by
the Administrative Agent under any Loan Document to the holder of any Lien on
such collateral that is permitted by Section 8.2(b)(vi); and


(c)           to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guarantee if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.


Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under any Subsidiary Guarantee
pursuant to this Section.




ARTICLE XI


MISCELLANEOUS


Section 11.1         Amendments, Etc.  No amendment or waiver of any provision
of any Loan Document, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Lenders, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by each Lender affected thereby, do any of the following:  (i) waive,
modify or eliminate any of the conditions specified in Section 6.2, (ii)
increase the Commitments of the Lenders or subject the Lenders to any additional
obligations (other than as provided by this Agreement), (iii) reduce the
principal of, or interest on, any Loan, any Applicable Margin or any fees or
other amounts payable hereunder (other than fees payable to the Administrative
Agent pursuant to Section 2.2(b)), (iv) extend the Revolving Credit Termination
Date or the Letter of Credit Expiration Date or postpone any date fixed for any
payment of principal of, or interest on, any Loan or any fees or other amounts
payable hereunder (other than fees payable to the Administrative Agent pursuant
to Section 2.2(b)), (v) change the definition of “Required Lenders” contained in
Section 1.1 or change any other provision that specifies the percentage of the
Commitments or of the aggregate unpaid principal amount of the Loans or the
number of Lenders which shall be required for the Lenders or any of them to take
any action hereunder, (vi) amend any Loan Document in a manner intended to
prefer one or more Lenders over any other Lenders, (vii) take any action that
would result in the General and Refunding Mortgage Bonds no longer being secured
equally and ratably with all other securities issued and outstanding under the
General and Refunding Mortgage Indenture or no longer being secured by
 
 
 
75

--------------------------------------------------------------------------------

 
 
direct and valid, duly perfected Liens on and security interests in the
Mortgaged Property (as defined in the General and Refunding Mortgage Indenture),
subject only to Permitted Liens (as such term is defined in the General and
Refunding Mortgage Indenture), (viii) release the General and Refunding Mortgage
Bonds or Subsidiary Guarantees, if any, except pursuant to the terms thereof or
pursuant to Section 10.9 hereof, or change any provision of the General and
Refunding Mortgage Bonds providing for the release of the General and Refunding
Mortgage Bonds, or (ix) amend, waive or modify this Section 11.1.


Furthermore, (A) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above to
take such action, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document, (B) no amendment, waiver or consent
shall, unless in writing and signed by each Issuing Bank in addition to the
Lenders required above to take such action, affect the rights or duties of the
Issuing Banks under this Agreement or any other Loan Document and (C) no
amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above to take such action,
affect the rights or duties of the Swingline Lender under this Agreement or any
other Loan Document.


Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than the Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders will require the
consent of such Defaulting Lender.


Any request from the Borrower for any amendment, waiver or consent under this
Section 11.1 shall be addressed to the Administrative Agent.  The Administrative
Agent, as holder of the General and Refunding Mortgage Bonds, will not consent
to any amendment or other modification of the General and Refunding Mortgage
Indenture that requires the consent of holders of all securities issued
thereunder, without the consent of each Lender.


Section 11.2         Notices, Etc.  All notices and other communications
provided for hereunder and under the other Loan Documents shall be in writing
(including telegraphic, facsimile, telex or cable communication) and mailed,
sent via electronic mail, telegraphed, telecopied, telexed, cabled or delivered,
(i) if to the Borrower, at the address specified on Schedule 11.2; (ii) if to
any Lender listed on Schedule 11.2, at its Domestic Lending Office specified
under its name on Schedule 11.2; (iii) if to any Issuing Bank, at its address
specified on Schedule 11.2; (iv) if to any Lender other than a Lender listed on
Schedule 11.2, at its Domestic Lending Office specified in the Assignment and
Assumption pursuant to which it became a Lender; and (v) if to Bank of America
as Administrative Agent or Swingline Lender, at its address specified on
Schedule 11.2; or, as to each party, at such other address as shall be
designated by such party in a written notice to the other parties.  All such
notices and communications shall, when mailed, sent via electronic mail,
telegraphed, telecopied, telexed or cabled, be effective five (5) days after
being deposited in the mails, or when delivered to the telegraph company,
telecopied, confirmed by telex answerback or delivered to the cable company,
respectively, except that notices and communications to the Administrative Agent
and/or any Issuing Bank pursuant to Article II, III, IV or X shall not be
effective until received by the Administrative Agent and/or such Issuing Bank,
as the case may be.


Section 11.3         No Waiver of Remedies.  No failure on the part of the
Borrower, any Lender, the Issuing Banks or the Administrative Agent to exercise,
and no delay in exercising, any right hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial
 
 
 
76

--------------------------------------------------------------------------------

 
 
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right.  The remedies herein provided are cumulative and
not exclusive of any remedies provided by law.


Section 11.4          Costs, Expenses and Indemnification.


(a)           Costs and Expenses.  The Borrower hereby agrees to pay (i) all
reasonable out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Banks in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
Issuing Banks (including the fees, charges and disbursements of any counsel for
the Administrative Agent, any Lender or the Issuing Banks), in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.


(b)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Banks, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims (including, without limitation, any environmental
claims or civil penalties or fines assessed by OFAC), damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee) arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Banks to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Materials of Environmental Concern on or from
any property owned or operated by the Borrower or any of its Subsidiaries, or
any environmental claim related in any way to the Borrower or any of its
Subsidiaries, (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by the Borrower, and
regardless of whether any Indemnitee is a party thereto, or (v) any claim
(including, without limitation, any environmental claims or civil penalties or
fines assessed by OFAC), investigation, litigation or other proceeding (whether
or not the Administrative Agent or any Lender is a party thereto) and the
prosecution and defense thereof, arising out of or in any way connected with the
Loans, this Agreement, any other Loan Document, or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby, including without limitation, reasonable attorneys and consultant’s
fees, provided that such indemnity shall not, as to any Indemnitee, be available
to the extent that such losses, claims, damages, liabilities or related expenses
 are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee.
 
 
 
77

--------------------------------------------------------------------------------

 


(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under clause (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Issuing Banks or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Issuing Banks or such Related Party, as the case may be, such
Lender’s Percentage (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount, provided, that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or the Issuing Banks in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) or Issuing Banks in
connection with such capacity.  The obligations of the Lenders under this clause
(c) are subject to the provisions of Section 5.5.


(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by any Requirement of Law, the Borrower shall not assert, and hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in clause
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.


(e)           Payments.  All amounts due under this Section shall be payable
promptly after demand therefor.


Section 11.5         Right of Set-off; Payments Set Aside.


(a)           If an Event of Default shall have occurred and be continuing, each
Lender, the Issuing Banks and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
any Requirement of Law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final, in whatever currency) at any time
held and other obligations (in whatever currency) at any time owing by such
Lender, the Issuing Banks or any such Affiliate to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
or now or hereafter existing under this Agreement or any other Loan Document to
such Lender or the Issuing Banks, irrespective of whether or not such Lender or
the Issuing Banks shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or the Issuing Banks
different from the branch or office holding such deposit or obligated on such
indebtedness.  The rights of each Lender or the Issuing Banks and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or the Issuing
Banks or their respective Affiliates may have.  Each Lender or the Issuing Banks
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application; provided, that the failure to give such notice
shall not affect the validity of such setoff and application.


(b)           The Borrower agrees that it shall have no right of off set,
deduction or counterclaim in respect of its obligations hereunder, and that the
obligations of the Lenders
 
 
 
78

--------------------------------------------------------------------------------

 
 
hereunder are several and not joint.  Nothing contained herein shall constitute
a relinquishment or waiver of the Borrower’s rights to any independent claim
that the Borrower may have against the Administrative Agent or any Lender for
the Administrative Agent’s or such Lender’s, as the case may be, gross
negligence or willful misconduct, but no Lender shall be liable for any such
conduct on the part of the Administrative Agent or any other Lender, and the
Administrative Agent shall not be liable for any such conduct on the part of any
Lender.


(c)            To the extent that any payment by or on behalf of the Borrower is
made to the Administrative Agent, any Issuing Bank or any Lender, or the
Administrative Agent, any Issuing Bank or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such Issuing Bank or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors or otherwise, then
(i) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (ii)
each Lender and each Issuing Bank severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect.  The obligations of
the Lenders and the Issuing Banks under clause (ii) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.


Section 11.6              Binding Effect.  This Agreement shall become effective
when it shall have been executed by the Borrower and the Administrative Agent
and when the Administrative Agent shall have been notified by each Lender and
each Issuing Bank that such Lender or Issuing Bank, as applicable, has executed
it and thereafter shall be binding upon and inure to the benefit of the
Borrower, the Administrative Agent, each Lender and each Issuing Bank and their
respective successors and assigns, except that the Borrower shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of the Lenders.


Section 11.7               Successors and Assigns; Participations.


(a)           Successors and Assigns Generally.  The provisions of this
Agreement and the other Loan Documents shall be binding upon and inure to the
benefit of the parties hereto and thereto and their respective successors and
assigns permitted hereby, except that the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder or thereunder without the
prior written consent of the Administrative Agent, the Issuing Banks and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void).  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
 
 
 
79

--------------------------------------------------------------------------------

 


(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement and the other Loan Documents (including all or a portion of its
Commitment and the Loans (including for purposes of this subsection (b),
participations in Letters of Credit and in Swingline Loans) at the time owing to
it); provided; that any such assignment shall be subject to the following
conditions:


(i)           Minimum Amounts.


(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender's Commitment and the related Loans at the time owing to it or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and


(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
"Trade Date" is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 in the case of an assignment of a
Commitment unless each of the Administrative Agent and, so long as no Default or
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.


(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all of the assigning Lender's Loans and
Commitments, and rights and obligations with respect thereto, assigned, except
that this clause (ii) shall not apply to the Swingline Lender's rights and
obligations in respect of Swingline Loans;


(iii)           Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:


(A)           the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) a Default or an Event of
Default has occurred and is continuing at the time of such assignment or (2)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;


(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Commitment if such assignment is to a Person that is not a Lender, an
Affiliate of such Lender or an Approved Fund with respect to such Lender;


(C)           the consent of each Issuing Bank (each such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Commitment; and
 
 
 
80

--------------------------------------------------------------------------------

 


(D)           the consent of the Swingline Lender (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Commitment.


(iv)           Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that (x) such processing and recordation fee shall not be
required in the case of any assignment to a Lender, an Affiliate of a Lender or
an Approved Fund and (y) the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The Eligible Assignee, if it shall not be a Lender, shall deliver
to the Administrative Agent an Administrative Questionnaire.


(v)           No Assignment to Borrower.  No such assignment shall be made to
the Borrower or any of the Borrower's Affiliates or Subsidiaries.


(vi)           No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.


(vii)           No Assignment to Defaulting Lender.  No such assignment shall be
made to a Defaulting Lender.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 11.7, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 5.4, 5.6 and 11.4 with respect to
facts and circumstances occurring prior to the effective date of such
assignment).  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the Eligible Assignee.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.


(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent's Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and Letters of Credit owing
to, each Lender pursuant to the terms hereof from time to time (the
"Register").  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.


(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower's Affiliates or Subsidiaries) (each, a "Participant") in all or a
portion of such Lender's rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender's participations in Letters of Credit and/or
 
 
 
81

--------------------------------------------------------------------------------

 
 
Swingline Loans) owing to it); provided; that (i) such Lender's obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrower, the Administrative Agent, the Lenders and
the Issuing Banks shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided, that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in Section 11.1 that affects
such Participant.  Subject to subsection (e) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 5.4,
and 5.6 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to subsection (b) of this Section.  To the extent
permitted by Law, each Participant also shall be entitled to the benefits of
Section 11.5 as though it were a Lender, provided such Participant agrees to be
subject to Section 5.5 as though it were a Lender.


(e)           Limitation on Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 5.4 or 5.6 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower's prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.6 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 5.6 as though it were a Lender.


(f)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.


(g)           Resignation as Issuing Bank or Swingline Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if any
Lender acting as an Issuing Bank or the Swingline Lender assigns all of its
Commitment pursuant to subsection (b) above, such Lender may, (i) upon thirty
(30) days' notice to the Borrower and the Lenders, resign as an Issuing Bank
and/or (ii) upon thirty (30) days' notice to the Borrower, resign as Swingline
Lender.  In the event of any such resignation as an Issuing Bank or Swingline
Lender, the Borrower shall be entitled to appoint from among the Lenders a
successor Issuing Bank or Swingline Lender hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of such Lender as an Issuing Bank or Swingline Lender, as the case
may be.  If a Lender resigns as an Issuing Bank, it shall retain all the rights,
powers, privileges and duties of an Issuing Bank hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as an
Issuing Bank and all LC Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations pursuant
to Article IV).  If Bank of America resigns as Swingline Lender, it shall retain
all the rights of the Swingline Lender provided for hereunder with respect to
Swingline Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swingline Loans pursuant to Section
3.8(c).  Upon the appointment of a successor Issuing Bank and/or Swingline
Lender, (1) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Bank or Swingline
Lender, as the case may be, and (2) the successor Issuing Bank shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
resigning Issuing Bank to effectively assume the obligations of the resigning
Issuing Bank with respect to such Letters of Credit.
 
 
 
82

--------------------------------------------------------------------------------

 


Section 11.8        Confidentiality.  Each of the Administrative Agent, the
Lenders, the Swingline Lender and the Issuing Banks agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, credit insurance providers, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder, under any other Loan Document or Hedge Agreement or Treasury
Management Agreement entered into with a Lender or an Affiliate of a Lender or
any action or proceeding relating to this Agreement, any other Loan Document or
Hedge Agreement or Treasury Management Agreement entered into with a Lender or
an Affiliate of a Lender or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to any Eligible Assignee of or Participant in, or any
prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Agreement, (g)(i) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Borrower
and its obligations, (ii) an investor or prospective investor in securities
issued by an Approved Fund that also agrees that Information shall be used
solely for the purpose of evaluating an investment in such securities issued by
the Approved Fund, (iii) a trustee, collateral manager, servicer, backup
servicer, noteholder or secured party in connection with the administration,
servicing and reporting on the assets serving as collateral for securities
issued by an Approved Fund, or (iv) a nationally recognized rating agency that
requires access to information regarding the Borrower and its Subsidiaries, the
Loans and Loan Documents in connection with ratings issued in respect of
securities issued by an Approved Fund (in each case, it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such information and instructed to keep such information
confidential), (h) with the consent of the Borrower or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
the Swingline Lender, any Issuing Bank or any of their respective Affiliates on
a nonconfidential basis from a source other than the Borrower.


For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender, the
Swingline Lender or any Issuing Bank on a nonconfidential basis prior to
disclosure by any the Borrower or any of its Subsidiaries; provided, that, in
the case of information received from the Borrower or any of its Subsidiaries
after the date hereof, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.


Section 11.9        Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN
 
 
 
83

--------------------------------------------------------------------------------

 
 
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


Section 11.10      Governing Law; Submission to Jurisdiction.  This Agreement
and the Notes shall be governed by, and construed in accordance with, the laws
of the State of New York (without regard to the conflicts of laws principles
thereof).  The Borrower, the Lenders, the Issuing Banks and the Administrative
Agent each (a) irrevocably submits to the jurisdiction of any New York State
court or Federal court sitting in New York, New York in any action arising out
of any Loan Document, (b) agrees that all claims in such action may be decided
in such court, (c) waives, to the fullest extent it may effectively do so, the
defense of an inconvenient forum and (d) consents to the service of process by
mail.  A final judgment in any such action shall be conclusive and may be
enforced in other jurisdictions.  Nothing herein shall affect the right of any
party to serve legal process in any manner permitted by law or affect its right
to bring any action in any other court.


Section 11.11      Relation of the Parties; No Beneficiary.  In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a)(i) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Lenders and
the Joint Lead Arrangers, are arm’s-length commercial transactions between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent, the
Lenders and the Joint Lead Arrangers, on the other hand, (ii) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (iii) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (b)(i) the Administrative
Agent, each Lender and each Joint Lead Arranger is and has been acting solely as
a principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not and will not be acting as an advisor, agent or fiduciary,
for the Borrower or any of Affiliates or any other Person and (ii) neither the
Administrative Agent nor any Lender nor any Joint Lead Arranger has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) the Administrative Agent, each
Lender and each Joint Lead Arranger and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and neither the Administrative Agent
nor any Lender nor any Joint Lead Arranger has any obligation to disclose any of
such interests to the Borrower or its Affiliates.  To the fullest extent
permitted by law, the Borrower hereby waives and releases, any claims that it
may have against the Administrative Agent, any Lender or any Joint Lead Arranger
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.


Section 11.12       Execution in Counterparts.  This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.


Section 11.13       Survival of Agreement.  All covenants, agreements,
representations and warranties made herein and in the certificates pursuant
hereto shall be considered to have been relied
 
 
 
84

--------------------------------------------------------------------------------

 
 
upon by the Administrative Agent, the Issuing Banks and the Lenders and shall
survive the making by the Lenders of the Extensions of Credit and the execution
and delivery to the Lenders of any Notes evidencing the Extensions of Credit and
shall continue in full force and effect so long as any Note or any amount due
hereunder or under any other Loan Document is outstanding and unpaid, any Letter
of Credit is outstanding, or any Commitment of any Lender has not been
terminated.


Section 11.14       Survival of Indemnities.  Notwithstanding any termination of
this Agreement, the indemnities to which the Administrative Agent and the
Lenders are entitled under the provisions of this Article XI and any other
provision of this Agreement and the other Loan Documents shall continue in full
force and effect and shall protect the Administrative Agent and the Lenders
against events arising after such termination as well as before.


Section 11.15       Patriot Act Notice.  Each Lender and the Administrative
Agent (for itself and not on behalf of any other party) hereby notifies the
Borrower that, pursuant to the requirements of the Patriot Act, it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Borrower in accordance with the Patriot Act.


Section 11.16       Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


Section 11.17       Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “signed,” “signature” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.


Section 11.18        Defaulting Lenders.


(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


(i)           Waivers and Amendments.  That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 11.1.


(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to
 
 
 
85

--------------------------------------------------------------------------------

 
 
Section 11.5), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the Issuing Banks or Swingline Lender hereunder; third, if requested by an
Issuing Bank or the Swingline Lender, to be held as Cash Collateral for Fronting
Exposure; fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the Issuing Banks or the Swingline Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, any
Issuing Bank or the Swingline Lender against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided, that if (x) such payment is a payment
of the principal amount of any Loans or LC Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or LC Borrowings were made at a time when the conditions set forth in Section
6.2 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and LC Borrowings owed to, all non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or LC Borrowings
owed to, that Defaulting Lender.  Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to this Section
11.18(a)(ii) shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.


(iii)           Certain Fees.  Such Defaulting Lender (A) shall not be entitled
to receive any Commitment Fee pursuant to Section 2.2(a) for any period during
which such Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
such Defaulting Lender) and (B) shall be limited in its right to receive Letter
of Credit Fees as provided in Section 4.8).


(iv)           Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swingline
Loans, the “Percentage” of each non-Defaulting Lender shall be computed without
giving effect to the Commitment of that Defaulting Lender; provided, that, (i)
each such reallocation shall be given effect only if, at the date the applicable
Lender becomes a Defaulting Lender, no Default or Event of Default exists; and
(ii) the aggregate obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit and Swingline Loans shall
not exceed the positive difference, if any, of (A) the Commitment of that
non-Defaulting Lender minus (B) the aggregate Outstanding Amount of the
Revolving Loans of that Lender.


(b)           Defaulting Lender Cure.  If the Borrower, the Administrative
Agent, the Swingline Lender and the Issuing Banks agree in writing in their sole
discretion that a Defaulting Lender no longer falls under the definition of
“Defaulting Lender”, the Administrative Agent will so notify the parties
 
 
 
86

--------------------------------------------------------------------------------

 
 
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held on a pro rata basis by the Lenders in accordance with
their Percentages (without giving effect to Section 11.18(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender.


Section 11.19        Cash Collateral.


(a)           Certain Credit Support Events.  Upon the request of the
Administrative Agent or an Issuing Bank (i) if an Issuing Bank has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an LC Borrowing or (ii) if, as of the Letter of Credit Expiration
Date, any LC Obligation for any reason remains outstanding, the Borrower shall,
in each case, immediately repay the LC Borrowing or Cash Collateralize the then
Outstanding Amount of all LC Obligations.  At any time that there shall exist a
Defaulting Lender, immediately upon the request of the Administrative Agent, an
Issuing Bank or the Swingline Lender, the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 11.18(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).  If ninety (90) days subsequent
to the Closing Date any Existing Letter of Credit is outstanding, then, promptly
upon the request of Union Bank, as Issuing Bank for the Existing Letters of
Credit, the Borrower shall Cash Collateralize the Outstanding Amount of all LC
Obligations related to such outstanding Existing Letters of Credit. Failure to
promptly provide such Cash Collateral after request by Union Bank shall
constitute an Event of Default.


(b)           Grant of Security Interest.  All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at the Administrative Agent.  The
Borrower, and to the extent provided by any Lender, such Lender, hereby grants
to (and subjects to the control of) the Administrative Agent, for the benefit of
the Administrative Agent, the Issuing Banks and the Lenders (including the
Swingline Lender), and agrees to maintain, a first priority security interest in
all such cash, deposit accounts and all balances therein, and all other property
so provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 11.19(c).  If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent as herein provided, or that the total amount
of such Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.


(c)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 11.19 or
Sections 2.3, 3.8, 5.5, 9.2 or Article IV in respect of Letters of Credit or
Swingline Loans shall be held and applied to the satisfaction of the specific LC
Obligations, Swingline Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.
 
 
 
87

--------------------------------------------------------------------------------

 

 
(d)           Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of the
Borrower shall not be released during the continuance of an Event of Default
(and following application as provided in this Section 11.19 may be otherwise
applied in accordance with Section 9.4), and (y) the Person providing Cash
Collateral and the applicable Issuing Bank or Swingline Lender, as applicable,
may agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.


Section 11.20        Press Releases and Related Matters.  The Borrower and its
Affiliates agree that they will not in the future issue any press releases or
other public disclosure using the name of the Administrative Agent or any Lender
or their respective Affiliates or referring to this Agreement or any of the Loan
Documents without the prior written consent of such Person, unless (and only to
the extent that) the Borrower or such Affiliate is required to do so under law
and then, in any event, the Borrower or such Affiliate will consult with such
Person before issuing such press release or other public disclosure; provided,
however, the Borrower and its Affiliates shall not be required to obtain the
prior written consent of any Person or consult with any Person prior to any
public disclosure required (a) pursuant to any federal securities laws
applicable to the Borrower or any of its Subsidiaries, (b) pursuant to the rules
and regulations governing the New York Stock Exchange or any other stock
exchange or quotation service from time to time applicable to the Borrower or
any of its Subsidiaries or (c) by any other Governmental Authority.  The
Borrower and its Subsidiaries consent to the publication by the Administrative
Agent or any Lender of customary advertising material relating to the
transactions contemplated by this Agreement and the Loan Documents using the
name, product photographs, logo or trademark of the Borrower and its
Subsidiaries.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



 
 
88

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
SIERRA PACIFIC POWER COMPANY d/b/a NV ENERGY





By:
/s/ E. Kevin Bethel
Name:
E. Kevin Bethel
Title:
Interim Chief Financial Officer, Interim Treasurer,
Vice President, Chief Accounting Officer and
Controller

 
 




[Signature pages continue]



 


[Sierra Pacific Power Credit Agreement]
 
 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,
as Administrative Agent


 
By:
/s/ William A. Cessna
Name:
William A. Cessna
Title:
Vice President

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 


 


 
 
 

--------------------------------------------------------------------------------

 


BANK OF AMERICA, N.A.,
as a Lender, Swingline Lender and an Issuing Bank
 


By:
/s/ Patrick Martin
Name:
Patrick Martin
Title:
Senior Vice President




 
 

--------------------------------------------------------------------------------

 
 
 
PNC BANK, NATIONAL ASSOCIATION,
as a Lender





By:
/s/ Philip K. Liebscher
Name:
Philip K. Liebscher
Title:
Senior Vice President

 
 
 

 
 


 
 
 

--------------------------------------------------------------------------------

 


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender and an Issuing Bank


 
By:
/s/ Henry R. Biedrzycki
Name:
Henry R. Biedrzycki
Title:
Director



 


 
 
 

--------------------------------------------------------------------------------

 

THE ROYAL BANK OF SCOTLAND PLC,
as a Lender and an Issuing Bank


 
By:
/s/ Belinda Tucker
Name:
Belinda Tucker
Title:
Senior Vice President

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as a Lender





By:
/s/ Marcus M. Tarkington
Name:
Marcus M. Tarkington
Title:
Director

 
 
By:
/s/ Enrique Landaeta
Name:
Enrique Landaeta
Title:
Vice President

 
 
 
 

--------------------------------------------------------------------------------

 
 
JP MORGAN CHASE BANK, N.A.,
as a Lender





By:
/s/ Nancy R. Barwig
Name:
Nancy R. Barwig
Title:
Vice President

 
 
 
 

--------------------------------------------------------------------------------

 
 
GOLDMAN SACHS BANK USA,
as a Lender





By:
/s/ Mark Walton
Name:
Mark Walton
Title:
Authorized Signatory

 
 
 
 

--------------------------------------------------------------------------------

 
 
UBS LOAN FINANCE LLC,
as a Lender





By:
/s/ Irja R. Otsa
Name:
Irja R. Otsa
Title:
Associate Director

 


By:
/s/ Mary E. Evans
Name:
Mary E. Evans
Title:
Associate Director

 
 
 

--------------------------------------------------------------------------------

 
 
BARCLAYS BANK PLC,
as a Lender





By:
/s/ Sam Yoo
Name:
Sam Yoo
Title:
Assistant Vice President

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender





By:
/s/ Shaheen Malik
Name:
Shaheen Malik
Title:
Vice President

 


By:
/s/ Kevin Buddhdew
Name:
Kevin Buddhdew
Title:
Associate


 
 
 

--------------------------------------------------------------------------------

 
 
BNP PARIBAS,
as a Lender





By:
/s/ Pasquale A. Perraglia IV
Name:
Pasquale A. Perraglia IV
Title:
Vice President

 


By:
/s/ Mark A. Renaud
Name:
Mark A. Renaud
Title:
Managing Director

 
 
 
 

--------------------------------------------------------------------------------

 
 
CITIBANK, N.A.,
as a Lender





By:
/s/ Mary Beth Mandanas
Name:
Mary Beth Mandanas
Title:
Vice President

 
 
 
 

--------------------------------------------------------------------------------

 
 
THE BANK OF NEW YORK MELLON,
as a Lender





By:
/s/ Mark W. Rogers
Name:
Mark W. Rogers
Title:
Vice President

 
 
 

--------------------------------------------------------------------------------

 
 
THE BANK OF NOVA SCOTIA,
as a Lender





By:
/s/ Thane Rattew
Name:
Thane Rattew
Title:
Managing Director

 
 
 
 

--------------------------------------------------------------------------------

 
 
UNION BANK, N.A.,
as a Lender and an Issuing Bank





By:
/s/ Jeff Fesenmaier
Name:
Jeff Fesenmaier
Title:
Vice President

 
 
 

--------------------------------------------------------------------------------

 
 
CIBC, INC.,
as a Lender





By:
/s/ Robert Casey
Name:
Robert Casey
Title:
Executive Director

 
 
 
 

--------------------------------------------------------------------------------

 
 
PNC BANK, NATIONAL ASSOCIATION,
as a Lender





By:
/s/ Philip K. Liebscher
Name:
Philip K. Liebscher
Title:
Senior Vice President

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SOCIÉTÉ GÉNÉRALE
as a Lender





By:
/s/ Yao Wang
Name:
Yao Wang
Title:
Vice President

 
 
 

--------------------------------------------------------------------------------

 
 
SUNTRUST BANK, 
as a Lender





By:
/s/ Andrew Johnson
Name:
Andrew Johnson
Title:
Director

 
 
 

--------------------------------------------------------------------------------

 
 
THE NORTHERN TRUST COMPANY,
as a Lender





By:
/s/ Morgan A. Lyons
Name:
Morgan A. Lyons
Title:
Vice President

 
 
 
 

--------------------------------------------------------------------------------

 
 
U.S. BANK NATIONAL ASSOCIATION,
as a Lender





By:
/s/ Raymond J. Palmer
Name:
Raymond J. Palmer
Title:
Senior Vice President, Utilities Division


 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-1


FORM OF REVOLVING NOTE


FOR VALUE RECEIVED, the undersigned, SIERRA PACIFIC POWER COMPANY d/b/a NV
ENERGY, a Nevada corporation (the “Borrower”), HEREBY PROMISES TO PAY to the
order of _________________ or its registered assigns (the “Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of each Revolving Loan from time to time made by the Lender
to the Borrower under the Credit Agreement.  Capitalized terms used herein and
not otherwise defined herein shall have the respective meanings assigned to such
terms in the Credit Agreement.


The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates, and payable at such times, as are
specified in the Credit Agreement.  All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office.  If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the date thereof until the date of actual payment
(and before as well as after judgment) computed at the rate per annum set forth
in the Credit Agreement.


This Revolving Note is one of the Revolving Notes referred to in, and is
entitled to the benefits of, that certain Credit Agreement, dated as of April
28, 2010 (as amended, restated, modified or supplemented from time to time, the
“Credit Agreement”), among the Borrower, the Lenders and Issuing Banks from time
to time party thereto and Bank of America, N.A., as Administrative Agent,
Swingline Lender and an Issuing Bank.  The Credit Agreement, among other things,
(a) provides for the making of Revolving Loans by the Lender to the Borrower
from time to time, the indebtedness of the Borrower resulting from each such
Revolving Loan being evidenced by this Revolving Note and (b) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments on account of principal hereof prior to
the maturity hereof upon the terms and conditions therein specified.


The Lender may attach schedules to this Revolving Note and endorse thereon the
date, amount and maturity of its Revolving Loans and payments with respect
thereto.


The Indebtedness evidenced by this Revolving Note is senior in right of payment
to all Subordinated Debt.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, demand, protest and notice of any kind.  No failure to exercise,
and no delay in exercising, any rights hereunder on the part of the holder
hereof shall operate as a waiver of such rights.


This Revolving Note shall be governed by, and construed in accordance with, the
laws of the State of New York (without regard to the conflicts of laws
principles thereof).


SIERRA PACIFIC POWER COMPANY d/b/a NV ENERGY, a Nevada corporation




By:   _______________________________________                                                                  
Name:  _____________________________________
Title:    _____________________________________

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A-2
 
FORM OF SWINGLINE NOTE


FOR VALUE RECEIVED, the undersigned, SIERRA PACIFIC POWER COMPANY d/b/a NV
ENERGY, a Nevada corporation (the “Borrower”), HEREBY PROMISES TO PAY to the
order of BANK OF AMERICA, N.A. or its registered assigns (the “Swingline
Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal amount of each Swingline Loan from time to
time made by the Swingline Lender to the Borrower under the Credit
Agreement.  Capitalized terms used herein and not otherwise defined herein shall
have the respective meanings assigned to such terms in the Credit Agreement.


The Borrower promises to pay interest on the unpaid principal amount of each
Swingline Loan from the date of such Swingline Loan until such principal amount
is paid in full, at such interest rates, and payable at such times, as are
specified in the Credit Agreement.  All payments of principal and interest shall
be made directly to the Swingline Lender in Dollars in immediately available
funds.  If any amount is not paid in full when due hereunder, such unpaid amount
shall bear interest, to be paid upon demand, from the due date thereof until the
date of actual payment (and before as well as after judgment) computed at the
rate per annum set forth in the Credit Agreement.


This Swingline Note is the Swingline Note referred to in, and is entitled to the
benefits of, that certain Credit Agreement, dated as of April 28, 2010 (as
amended, restated, modified or supplemented from time to time, the “Credit
Agreement”), among the Borrower, the Lenders and Issuing Banks from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, Swingline
Lender and an Issuing Bank.  The Credit Agreement, among other things, (a)
provides for the making of Swingline Loans by the Swingline Lender to the
Borrower from time to time, the indebtedness of the Borrower resulting from each
such Swingline Loan being evidenced by this Swingline Note and (b) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments on account of principal hereof prior to
the maturity hereof upon the terms and conditions therein specified.


The Swingline Lender may attach schedules to this Swingline Note and endorse
thereon the date, amount and maturity of its Swingline Loans and payments with
respect thereto.


The Indebtedness evidenced by this Swingline Note is senior in right of payment
to all Subordinated Debt.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, demand, protest and notice of any kind.  No failure to exercise,
and no delay in exercising, any rights hereunder on the part of the holder
hereof shall operate as a waiver of such rights.


This Swingline Note shall be governed by, and construed in accordance with, the
laws of the State of New York (without regard to the conflicts of laws
principles thereof).


SIERRA PACIFIC POWER COMPANY d/b/a NV ENERGY, a Nevada corporation




By:   _______________________________________                                                                    
Name:  _____________________________________
Title:    _____________________________________

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A-3
 
FORM OF NOTICE OF REVOLVING BORROWING


Date: __________, 201_


To:           Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:


The undersigned, Sierra Pacific Power Company d/b/a NV Energy, a Nevada
corporation (the “Borrower”), refers to that certain Credit Agreement, dated as
of April 28, 2010 (as amended, restated, modified or supplemented from time to
time, the “Credit Agreement”), among the Borrower, the Lenders and Issuing Banks
from time to time party thereto and Bank of America, N.A., as Administrative
Agent, Swingline Lender and an Issuing Bank, and hereby gives you notice,
irrevocably, pursuant to Section 3.1 of the Credit Agreement that the
undersigned hereby requests a Borrowing of Revolving Loans under the Credit
Agreement, and in connection with such Borrowing sets forth below the
information relating to such Borrowing (the “Proposed Borrowing”) as required by
Section 3.1(a) of the Credit Agreement:


(i)           The Business Day of the Proposed Borrowing is ____________, 201_.


(ii)           The Type of Loans comprising the Proposed Borrowing is [Base Rate
Loans] [LIBOR Rate Loans].


(iii)           The aggregate principal amount of the Proposed Borrowing is
$________.


(iv)           For Proposed Borrowing consisting of LIBOR Rate Loans: with an
Interest Period of ___ months.


Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.


The Borrower hereby represents and warrants that (a) after giving effect to the
Proposed Borrowing, (i) the Total Revolving Outstandings shall not exceed the
Borrowing Limit and (ii) the aggregate Outstanding Amount of the Revolving Loans
of any Lender plus such Lender’s Percentage of all LC Obligations plus such
Lender’s Percentage of the Outstanding Amount of all Swingline Loans shall not
exceed such Lender’s Commitment, (b) each of the conditions set forth in Section
6.2 of the Credit Agreement has been satisfied on and as of the date of such
Proposed Borrowing and (c) the Proposed Borrowing is made in compliance with
Sections 3.3 and 3.4 of the Credit Agreement.


Very truly yours,


SIERRA PACIFIC POWER COMPANY d/b/a NV ENERGY, a Nevada corporation




By:  ________________________________________                                                                     
Name:  ______________________________________
Title:    ______________________________________



 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-4


FORM OF NOTICE OF SWINGLINE BORROWING




Date: ____________, 201_


To:           Bank of America, N.A., as Swingline Lender


cc:           Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:


The undersigned, Sierra Pacific Power Company d/b/a NV Energy, a Nevada
corporation (the “Borrower”), refers to that certain Credit Agreement, dated as
of April 28, 2010 (as amended, restated, modified or supplemented from time to
time, the “Credit Agreement”), among the Borrower, the Lenders and Issuing Banks
from time to time party thereto and Bank of America, N.A., as Administrative
Agent, Swingline Lender and an Issuing Bank, and hereby gives you notice,
irrevocably, pursuant to Section 3.8 of the Credit Agreement that the
undersigned hereby requests a Borrowing of Swingline Loans under the Credit
Agreement (the “Proposed Swingline Borrowing”), and in connection with such
Proposed Swingline Borrowing sets forth below the information relating to such
Proposed Swingline Borrowing as required by Section 3.8(b) of the Credit
Agreement:


(i)           The Business Day of the Proposed Borrowing is ____________, 201_.


(ii)           The aggregate principal amount of the Proposed Borrowing is
$________.


Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.


The Borrower hereby represents and warrants that (a) after giving effect to the
Proposed Swingline Borrowing, (i) the Total Revolving Outstandings shall not
exceed the Borrowing Limit and (ii) the aggregate Outstanding Amount of the
Revolving Loans of any Lender plus such Lender’s Percentage of all LC
Obligations plus such Lender’s Percentage of the Outstanding Amount of all
Swingline Loans shall not exceed such Lender’s Commitment, (b) each of the
conditions set forth in Section 6.2 of the Credit Agreement has been satisfied
on and as of the date of such Proposed Swingline Borrowing and (c) the Proposed
Swingline Borrowing is made in compliance with Sections 3.4 and 3.8 of the
Credit Agreement.


Very truly yours,


SIERRA PACIFIC POWER COMPANY d/b/a NV ENERGY, a Nevada corporation




By:   ________________________________________                                                                    
Name:  ______________________________________
Title:    ______________________________________



 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


FORM OF NOTICE OF CONVERSION


Date: _______, 201_


To:           Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:


The undersigned, Sierra Pacific Power Company d/b/a NV Energy, a Nevada
corporation (the “Borrower”), refers to that certain Credit Agreement dated as
of April 28, 2010 (as amended, restated, modified or supplemented from time to
time, the “Credit Agreement”), among the Borrower, the Lenders and Issuing Banks
from time to time party thereto and Bank of America, N.A., as Administrative
Agent, Swingline Lender and an Issuing Bank, and hereby gives you notice,
irrevocably, pursuant to Section 3.2 of the Credit Agreement that the
undersigned hereby requests a Conversion under the Credit Agreement, and in
connection with such Conversion sets forth below the information relating to
such Conversion (the “Proposed Conversion”) as required by Section 3.2 of the
Credit Agreement:


(i)           The Business Day of the Proposed Conversion is ________________,
201_.


(ii)           The Type of Loans comprising the Proposed Conversion is [Base
Rate Loans] [LIBOR Rate Loans].
 
 
[(iii)           The Interest Period for each Loan to be Converted is
_______months.]1


(iv)           The aggregate amount of the Proposed Conversion is $____________.


(v)           The Type of Loans to which such Loans are proposed to be Converted
is [Base Rate Loans] [LIBOR Rate Loans].


[(vi)           The Interest Period for each Converted Loan made as part of the
Proposed Conversion is ___ month(s).]2


Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.



--------------------------------------------------------------------------------

 
1 To be included for a Proposed Conversion to LIBOR Rate Loans only.
 
2 To be included for a Proposed Conversion to LIBOR Rate Loans only.

 
 

--------------------------------------------------------------------------------

 

The Borrower hereby certifies that its request for the Proposed Conversion is
made in compliance with Sections 3.2, 3.3 and 3.4 of the Credit Agreement.  [The
undersigned hereby acknowledges that the delivery of this Notice of Conversion
shall constitute a representation and warranty by the Borrower that, on the date
of the Proposed Conversion, no Default or Event of Default has occurred and is
continuing or would result from the Proposed Conversion.]3


Very truly yours,


SIERRA PACIFIC POWER COMPANY d/b/a NV ENERGY, a Nevada corporation


By:  ___________________________________________                                                                     
Name:  _________________________________________
Title:    _________________________________________





--------------------------------------------------------------------------------

 
3 Include this bracketed sentence for Proposed Conversions to LIBOR Rate Loans,
and delete if Proposed Conversion is into Base Rate Loans.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C


FORM OF ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Letters of Credit, Guarantees and Swingline
Loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as, the “Assigned
Interest”).  Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.


1.           Assignor:                                ______________________________
 
2.           Assignee:                        ______________________________
                                                                [and is an
Affiliate/Approved Fund of [identify Lender]]
 
3.            Borrower:                                Sierra Pacific Power
Company d/b/a NV Energy, a Nevada corporation


4.            Agent:                                     Bank of America, N.A.,
as the administrative agent under the Credit Agreement


5.           Credit Agreement:                 Credit Agreement dated as of
April 28, 2010 among the Borrower, the Lenders and Issuing Banks from time to
time party thereto and Bank of America, N.A., as Administrative Agent, Swingline
Lender and an Issuing Bank
 
 
 
 

--------------------------------------------------------------------------------

 
 
6.           Assigned Interest:
 



Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned1
Percentage Assigned of Commitment/Loans2
     


7.           Trade Date:                                __________, 201_


8.           Effective Date:                           __________, 201_








The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR:                                                      [NAME OF
ASSIGNOR]


By:______________________________
Name:
Title:


ASSIGNEE:                                                      [NAME OF
ASSIGNEE]


By:______________________________
Name:
Title:



--------------------------------------------------------------------------------

 
4Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
 
5 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 
 

--------------------------------------------------------------------------------

 



[Consented to and]3 Accepted:


BANK OF AMERICA, N.A.,
as Administrative Agent


By_________________________________
Name:
Title:


Consented to:


SIERRA PACIFIC POWER COMPANY d/b/a NV ENERGY,
a Nevada corporation


By________________________________
Name:
Title:


BANK OF AMERICA, N.A.,
as an Issuing Bank and as Swingline Lender


By:______________________________
Name:
Title:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as an Issuing Bank


By________________________________
Name:
Title:


THE ROYAL BANK OF SCOTLAND PLC,
as an Issuing Bank


By________________________________
Name:
Title:







--------------------------------------------------------------------------------

 
3 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 
 

--------------------------------------------------------------------------------

 

Annex 1 to Assignment and Assumption


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.           Representations and Warranties.


1.1.           Assignor.  The Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.


1.2.           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets the requirements to be an assignee under Section 11.7(b)(iii), (v), (vi),
and (vii) of the Credit Agreement (subject to such consents as may be required
under Section 11.7(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 8.1(a) thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.


3.           General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and
Assumption.  This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York (without regard to the
conflicts of laws principles thereof).





 
 

--------------------------------------------------------------------------------

 

EXHIBIT D


SIERRA PACIFIC POWER COMPANY
d/b/a NV ENERGY


FORM OF OFFICER'S CERTIFICATE


April 28, 2010


This Officer’s Certificate is delivered pursuant to Section 6.1(e) of the Credit
Agreement, dated as of April 28, 2010 (the “Credit Agreement”) among Sierra
Pacific Power Company d/b/a NV Energy, a Nevada corporation (the “Borrower”),
the Lenders and Issuing Banks from time to time party thereto and Bank of
America, N.A., as Administrative Agent, Swingline Lender and an Issuing
Bank.  Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit
Agreement.  The undersigned, _________, the _________ of the Borrower hereby
certifies to the Administrative Agent and the Lenders as follows:


1.           The representations and warranties of the Borrower contained in
Article VII of the Credit Agreement or in any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects on and as of
the date hereof, except for representations and warranties expressly stated to
relate to a specific earlier date, in which case such representations and
warranties were true and correct as of such earlier date.
 
2.           No Default exists as of the date hereof, or would result from the
Extensions of Credit to be made on the date hereof or from the application of
the proceeds thereof.


3.           The conditions precedent set forth in Sections 6.1 and 6.2 of the
Credit Agreement are satisfied as of the date hereof.


4.           There are no liquidation or dissolution proceedings pending or to
my knowledge threatened against the Borrower, nor has any other event occurred
adversely affecting or threatening the continued corporate existence of the
Borrower.


5.           The Borrower is a corporation duly incorporated, validly existing
and in good standing under the laws of Nevada.


6.           The NPC Credit Agreement is, or contemporaneously with the
effectiveness of the Credit Agreement will be, effective on and as of the date
hereof.


7.           Attached hereto as Exhibit A is a true and complete copy of the
General and Refunding Mortgage Indenture as in effect on the date hereof, the
General and Refunding Mortgage Bonds and all other documents required to be
delivered pursuant to Section 6.1(g) of the Credit Agreement.


8.           Attached hereto as Exhibit B is a true and complete copy of all
documents required to be delivered pursuant to Section 6.1(l) of the Credit
Agreement.


Woodburn and Wedge and Choate, Hall & Stewart LLP are entitled to rely on this
certificate in connection with the opinions that such firms are rendering
pursuant to clauses (i) and (ii) of Section 6.1(f) of the Credit Agreement.  The
undersigned acknowledges that (a) in entering into the Credit Agreement, the
Administrative Agent, the Lenders and the Issuing Banks are entitled to rely and
have, in fact, relied upon the statements contained herein and (b) any successor
or assign of the Administrative Agent, the
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Lenders and the Issuing Banks is entitled to rely upon the statements contained
herein, such statements being made only as of the date hereof.


[Remainder of Page Intentionally Left Blank]



 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned Responsible Officer of the Borrower has
executed this Officer’s Certificate as of the date first written above.




SIERRA PACIFIC POWER COMPANY d/b/a NV ENERGY,
a Nevada corporation




By:  _________________________________________
Name:           ___________________________________
Title:           ____________________________________





 
 

--------------------------------------------------------------------------------

 

EXHIBIT E


SIERRA PACIFIC POWER COMPANY
d/b/a NV ENERGY


FORM OF SECRETARY’S CERTIFICATE


April 28, 2010


This Secretary’s Certificate is delivered pursuant to Section 6.1(e) of the
Credit Agreement dated as of April 28, 2010 (as amended, modified, supplemented
or extended from time to time, the “Credit Agreement”) among Sierra Pacific
Power Company d/b/a NV Energy, a Nevada corporation (the “Company”), the Lenders
and Issuing Banks from time to time party thereto and Bank of America, N.A., as
Administrative Agent, Swingline Lender and an Issuing Bank.  Capitalized terms
used but not otherwise defined herein have the meanings provided in the Credit
Agreement.  I, _____________, do hereby certify that (a) I am the duly
appointed, qualified and acting Secretary of the Company, (b) I am authorized to
execute this certificate on behalf of the Company, and (c) as follows:


1.  Attached hereto as Exhibit A is a true and complete copy of the Restated
Articles of Incorporation of the Company and all amendments thereto as in effect
on the date hereof.  Such articles have not otherwise been amended, modified,
rescinded or changed in any respect since their date of adoption and are in full
force and effect on and as of the date hereof.


2.  Attached hereto as Exhibit B is a true and complete copy of the Bylaws of
the Company, together with all amendments thereto, as in effect on the date
hereof.  Such Bylaws have not been otherwise amended, modified, rescinded or
changed in any respect since their date of adoption and are in full force and
effect as of the date hereof.


3.  Attached hereto as Exhibit C is a true, complete and correct copy of the
resolutions of the Board of Directors of the Company, duly adopted by said Board
of Directors at a meeting held on October 30, 2009, at which a quorum was
present and acting throughout; such resolutions were duly adopted and constitute
all resolutions of the Board of Directors of the Company with respect to the
authorization of the execution, delivery and performance of the Credit
Agreement, the General and Refunding Mortgage Bonds and the agreements and
transactions contemplated thereby and in connection therewith, and such
resolutions have not been amended, modified, annulled or revoked, and are in
full force and effect on the date hereof; and the instruments referred to in
said resolutions of said Board of Directors were executed pursuant thereto and
in compliance therewith.


4.  Attached hereto as Exhibit D is a true, complete and correct copy of a
certificate of the Company setting forth the true and genuine signatures of the
persons, each being a duly elected and qualified officer of the Company,
authorized to execute and deliver on behalf of the Company each of the Loan
Documents and any certificate or other document to be delivered by the Company
pursuant to the Loan Documents.


5.  Attached hereto as Exhibit D is a true, complete and correct copy of the
order of the Public Utilities Commission of Nevada, Docket No. 09-07024 dated
November 2, 2009, authorizing the execution and delivery by the Company of the
Credit Agreement and the agreements and transactions contemplated thereby and in
connection therewith (including without limitation the issuance of the General
and Refunding Mortgage Bonds), which order has not been rescinded and remains in
full force and effect on the date hereof.
 
 
 
 

--------------------------------------------------------------------------------

 

 
6.  Attached hereto as Exhibit E is a true, complete and correct copy of
Decision 00-03-049 of the California Public Utilities Commission dated March 16,
2000, exempting the Borrower from any requirement to obtain the consent of the
CPUC in connection with any financing transaction or granting of a security
interest, provided that such transaction or grant is subject to regulation by
the Public Utilities Commission of Nevada, and such exemption granted to the
Borrower pursuant to such order has not been rescinded, revoked or otherwise
modified and remains in full force and effect.


Woodburn and Wedge and Choate, Hall & Stewart LLP are entitled to rely on this
certificate in connection with the opinions that such firms are rendering
pursuant to clauses (i) and (ii) of Section 6.1(f) of the Credit Agreement.  The
undersigned acknowledges that (a) in entering into the Credit Agreement, the
Administrative Agent, the Lenders and the Issuing Banks are entitled to rely and
have, in fact, relied upon the statements contained herein and (b) any successor
or assign of the Administrative Agent, the Lenders and the Issuing Banks is
entitled to rely upon the statements contained herein, such statements being
made only as of the date hereof.



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, I hereunder subscribe my name effective as of the 28th day
of April, 2010.
 
 

                            ____________________________________________
                            Secretary of Sierra Pacific Power Company d/b/a NV
Energy,
                            a Nevada corporation

 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT F


SIERRA PACIFIC POWER COMPANY
d/b/a NV ENERGY


FORM OF MARK-TO-MARKET EXPOSURE CERTIFICATE


______, 201_


Reference is made to that certain Credit Agreement dated as of April 28, 2010
(as amended, modified, supplemented or extended from time to time, the “Credit
Agreement”) among Sierra Pacific Power Company d/b/a NV Energy, a Nevada
corporation (the “Borrower”), the Lenders and Issuing Banks from time to time
party thereto and Bank of America, N.A., as Administrative Agent, Swingline
Lender and an Issuing Bank.  Capitalized terms used but not otherwise defined
herein have the meanings provided in the Credit Agreement.  This Mark-to-Market
Exposure Certificate is delivered pursuant to [Section 6.1(i)] [Section
8.1(b)(iii)] of the Credit Agreement.  The undersigned Responsible Officer of
the Borrower hereby certified as follows:


1.
[No Aggregate Negative Mark-to Market Exposure exists as of [March 31, 2010]
[the most recently ended calendar month.]



[Aggregate Negative Mark-to-Market Exposure as of [March 31, 2010] [the most
recently ended calendar month] equals $___.]


2.
Schedule 1 hereto sets forth calculations of the Borrower’s Aggregate Negative
Mark-to-Market Exposure or calculations demonstrating the absence of Aggregate
Negative Mark-to-Market Exposure, as the case may be, as of [March 31, 2010]
[the most recently ended calendar month].


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Responsible Officer of the Borrower has
executed this Mark-to-Market Exposure Certificate as of the date first written
above.


SIERRA PACIFIC POWER COMPANY d/b/a NV ENERGY, a Nevada corporation




By:  _____________________________________
Name:  ___________________________________
Title:    ___________________________________





 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1




Monthly Period End Date:  [_____], 201_
$ amounts actual



 
Lender or Lender Affiliate ISDA1
   
Counterparty
Interest Rate Mark-to-Market
Commodities Mark-to-Market
Netting2
Negative Mark-to-Market
 
$[              ]
$[              ]
[Y/N]
$[              ]
 
$[              ]
$[              ]
[Y/N]
$[              ]
 
$[              ]
$[              ]
[Y/N]
$[              ]
 
$[              ]
$[              ]
[Y/N]
$[              ]
 
$[              ]
$[              ]
[Y/N]
$[              ]
 
$[              ]
$[              ]
[Y/N]
$[              ]
 
$[              ]
$[              ]
[Y/N]
$[              ]
 
$[              ]
$[              ]
[Y/N]
$[              ]
 
$[              ]
$[              ]
[Y/N]
$[              ]
 
$[              ]
$[              ]
[Y/N]
$[              ]
 
$[              ]
$[              ]
[Y/N]
$[              ]
Aggregate Negative Mark-to-Market Exposure3
$[              ]
$[              ]
 
$[              ]






--------------------------------------------------------------------------------

 
 Indicate Negative Mark-to-Market by placing the dollar amount in
parentheticals.
 
 Netting of exposure calculated in accordance with the terms of the Credit
Agreement, which permits netting between two or more Hedge Agreements each by
and between the Borrower and any Subsidiary, on the one hand, and the same legal
entity (or any Affiliate thereof), on the other hand, that is contractually
available to the Borrower or such Subsidiary.  For the avoidance of doubt, the
Borrower and the Administrative Agent agree that netting between and among
transactions within a Hedge Agreement is permitted (to the extent permitted by
the terms of such Hedge Agreement).  Capitalized terms used but not defined in
this footnote 1 shall have the meanings ascribed thereto in the Credit
Agreement.
 
 Excludes netting across Counterparties.

 
 

--------------------------------------------------------------------------------

 
 


















SIERRA PACIFIC POWER COMPANY


Schedules to Credit Agreement, dated as of April 28, 2010, by and among Sierra
Pacific Power Company, as Borrower, Bank of America, N.A., as Administrative
Agent, Swingline Lender and an Issuing Bank and the Lenders and Issuing Banks
party thereto.






SCHEDULE 1.1(A)                                           Existing Letters of
Credit
SCHEDULE 1.1(B)                                           Commitments and
Percentages
SCHEDULE 7.1(c)                                            Legal Name, Etc.
SCHEDULE 7.1(d)                                           Consents,
Authorizations, Filings and Notices
SCHEDULE 7.1(f)                                            Material Litigation
SCHEDULE 7.1(p)                                           Subsidiaries
SCHEDULE 8.1(d)                                           Contractual
Obligations, Compliance with Law
SCHEDULE 8.2(b)(vi)                                     Existing Liens
SCHEDULE 8.2(d)                                           Disposition of
Property
SCHEDULE 8.2(g)                                          Affiliate Transactions
SCHEDULE 11.2                                             Certain Addresses for
Notices; Applicable Lending Offices

 
1

--------------------------------------------------------------------------------

 

 
Schedule 1.1(A)



 
Existing Letters of Credit








Issuing Bank
Beneficiary
No.
Date of Issue
Date of Expiry
Face Amount
Reason
Note
               
1) Union Bank of CA
NOVA Gas
Transmission Ltd.
S300878M
6/1/07
5/29/10
$2,016,300.85
Transmission Deposit
Financial
2) Union Bank of CA
Gas Transmission
NW Corp.
306S236768
2/6/06
5/28/10
$4,200,000
Transportation Service Agreement
Financial
3) Union Bank of CA
CA Independent
System Operator Corp
306S237371
2/16/07
9/30/10
$100,000
Transmission Deposit
Financial
4) Union Bank of CA
Tuscarora Gas
Transmission Company
306S237372
2/20/07
2/15/11
$6,000,000
Precedent Agreement
Financial
5) Union Bank of CA
California Power
Exchange
S302891M
10/17/07
10/8/10
$2,000,000
Transmission Service Agreement
Performance
6) Union Bank of CA
Foothills Pipe Lines Ltd.
306S237451
5/4/07
4/30/10
$1,008,150.42
Transportation Service Agreement
Performance
7) Union Bank of CA
Idaho Power Company
S303788M
12/20/07
12/20/10
$500,000
Transmission Service Agreement
Performance
8) Union Bank of CA
SPPC Funding LLC
306S236219
3/7/05
3/7/11
$500,000
Servicing Agreement
Financial




 
2

--------------------------------------------------------------------------------

 



 
Schedule 1.1(B)



 
Commitments and Percentages



 
Lender
 
Commitment
Percentage of Commitments
Bank of America, N.A.
$17,647,058.82
7.058823528%
Wells Fargo Bank, National Association
$17,647,058.82
7.058823528%
The Royal Bank of Scotland, plc
$17,647,058.82
7.058823528%
Deutsche Bank Trust Company Americas
$17,647,058.82
7.058823528%
JPMorgan Chase Bank, N.A.
$17,647,058.82
7.058823528%
Goldman Sachs Bank USA
$16,176,470.59
6.470588236%
UBS Loan Finance LLC
$16,176,470.59
6.470588236%
Barclays Bank PLC
$13,235,294.12
5.294117648%
Credit Suisse AG, Cayman Islands Branch
$13,235,294.12
5.294117648%
BNP Paribas
$11,764,705.88
4.705882352%
Citibank, N.A.
$11,764,705.88
4.705882352%
The Bank of New York Mellon
$11,764,705.88
4.705882352%
The Bank of Nova Scotia
$11,764,705.88
4.705882352%
Union Bank, N.A.
$11,764,705.88
4.705882352%

 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
CIBC Inc.
$7,352,941.18
2.941176472%
PNC Bank, National Association
$7,352,941.18
2.941176472%
Société Générale
$7,352,941.18
2.941176472%
SunTrust Bank
$7,352,941.18
2.941176472%
The Northern Trust Company
$7,352,941.18
2.941176472%
U.S. Bank National Association
$7,352,941.18
2.941176472%
TOTAL
$250,000,000.00
100.000000000%






 
4

--------------------------------------------------------------------------------

 

Schedule 7.1(c)


Legal Name, Etc.


Legal Name of Borrower:  Sierra Pacific Power Company
State of Incorporation:  Nevada
Chief Executive Office and Principal Place of Business:  6100 Neil Road, Reno,
Nevada 89511
Jurisdictions in which Borrower is qualified to do business:  California
Federal Tax Identification Number:  88-0044418
Organizational Identification Number:  C63-1965

 
5

--------------------------------------------------------------------------------

 

Schedule 7.1(d)


Consents, Authorizations, Filings and Notices


Order of the Public Utilities Commission of Nevada, Docket No. 09-07024, dated
November 2, 2009.





 
6

--------------------------------------------------------------------------------

 

Schedule 7.1(f)


Material Litigation


The litigation that is described in “Legal Proceedings” and Note 13 to the
financial statements, in each case as included in the Borrower’s and NV Energy,
Inc.’s Annual Report on Form 10-K and/or Form 10-K/A for the year ended December
31, 2009 and the Borrower’s Current Reports on Form 8-K filed on February 23,
2010 and March 15, 2010.





 
7

--------------------------------------------------------------------------------

 

Schedule 7.1(p)


Subsidiaries




Company
State of Formation
   
Piñon Pine Company, LLC
Nevada
   

The Subsidiary listed above is a wholly-owned subsidiary of the Borrower.




Company
State of Incorporation/Formation
Piñon Pine Investment Company
Nevada
GPSF-B
 
Piñon Pine Corporation
Delaware
 
Nevada
   

Each of the Subsidiaries listed above are wholly-owned subsidiaries of Piñon
Pine Company LLC.



 
8

--------------------------------------------------------------------------------

 

Schedule 8.1(d)


Contractual Obligations, Compliance with Law


None.





 
9

--------------------------------------------------------------------------------

 

Schedule 8.2(b)(vi)


Existing Liens


None.



 
10

--------------------------------------------------------------------------------

 

Schedule 8.2(g)


Affiliate Transactions




1.  
Portfolio Energy Credit (PEC) Pooling Arrangement between Nevada Power Company
(“NPC”) and the Borrower (approved by Public Utilities Commission of Nevada in
its Docket No. 09-04002 on October 7, 2008)



2.  
NVE Insurance Company, Inc. (Board of Director’s resolutions May, 2009 and
Articles of Incorporation October, 2009)

  
3.  
Master Services Agreement between NPC, the Borrower and NV Energy, Inc.
(December 23, 2009) as updated from time to time



4.  
Any current or prospective related Purchase Power Agreements between NPC and the
Borrower



5.  
Ely Energy Center Memorandum of Understanding between NPC and the Borrower (May
2, 2006)



6.  
Prospective Agreement or Public Utilities Commission of Nevada determination
governing cost allocation and usage for ONLine between NPC and the Borrower



7.  
Prospective vendor agreements and/or cost sharing agreement between NPC, the
Borrower and/or NV Energy, Inc. in connection with the award of the Smart Grid
Investment Grant in 2010



  8. 
Any prospective pooling arrangements to share spare generating station parts
among the Borrower, NPC and third party vendors.  These arrangements shall be on
fair and reasonable terms no less favorable to the Borrower than it would obtain
in a comparable arm’s length transaction with a Person that is not an Affiliate.



   9. 
Memorandum of Understanding and Term Sheet among the Borrower, NPC and Great
Basin Transmission, LLC regarding the ONLine Project.  This arrangement is on
fair and reasonable terms no less favorable to the Borrower than it would obtain
in a comparable arm’s length transaction with a Person that is not an Affiliate.



   10. 
The transfer of assets of Sierra Pacific Communications to the Borrower.






 
11

--------------------------------------------------------------------------------

 

Schedule 11.2


Certain Addresses for Notices; Applicable Lending Offices


A.           CERTAIN ADDRESSES FOR NOTICES


1.  Address for Borrower:


Sierra Pacific Power Company
c/o Nevada Power Company
  d/b/a NV Energy
6226 West Sahara Avenue
Las Vegas, Nevada 89146
Attention:  E. Kevin Bethel, Interim Chief Financial Officer and Treasurer, or
any duly appointed successor(s)
Copy to:  Joseph E. Orfano, Assistant Treasurer and Director of Capital Markets
Telephone: (702) 402-5622 (Bethel) or (702) 402-5722 (Orfano)
Facsimile:  (702) 402-0020 (Bethel) or (702) 402-2250 (Orfano)
Electronic mail: kbethel@nvenergy.com; jorfano@nvenergy.com
U.S. Taxpayer Identification Number: 88-0044418


with a copy (which shall not constitute notice) to:


Choate, Stewart & Hall LLP
Two International Place
Boston, Massachusetts 02110
Attention: Andrew J. Hickey, Esq.
Telephone: (617) 218-5267
Facsimile: (617) 248-4000




2.  Addresses for Administrative Agent and Swingline Lender:


Administrative Agent’s Office:
(for payments and Requests for Credit Extensions)


Bank of America, N.A.
901 Main Street
Mail Code: TX1-492-14-14
Dallas, Texas 75202-3714
Attention: Joseph Carelock
Telephone: (214) 209-1219
Facsimile: (214) 290-9414
Electronic mail: joseph.carelock@baml.com


Remittance Instructions:
Bank of America, N.A., Charlotte, NC
ABA #: 026-009-593, New York, NY
Account #: 1292000883
Attention: Corporate Credit Services, Dallas, Texas
Reference: Sierra Pacific Power Company
 
 
 
12

--------------------------------------------------------------------------------

 
 


Other Notices as Administrative Agent:
(for financial statements, certificates, etc.)


Bank of America, N.A.
Agency Management
Bank of America Plaza
101 South Tryon Street
Mail Code: NC1-002-15-36
Charlotte, NC 28255-0001
Attention: William (Bill) A. Cessna
Telephone: (980) 388-1639
Facsimile: (704) 264-2501
Electronic mail: william.a.cessna@bankofamerica.com


Swingline Lender’s Office:


Bank of America, N.A.
901 Main Street
Mail Code: TX1-492-14-14
Dallas, Texas 75202-3714
Attention: Joseph Carelock
Telephone: (214) 209-1219
Facsimile: (214) 290-9414
Electronic mail: joseph.carelock@baml.com


Remittance Instructions:
Bank of America, N.A., Charlotte, NC
ABA #: 026-009-593, New York, NY
Account #: 1292000883
Attention: Corporate Credit Services, Dallas, Texas
Reference: Sierra Pacific Power Company




3.  Addresses for Issuing Banks:


a.           Bank of America, N.A.
Trade Operations
1 Fleet Way
Mail Code: PA6-580-02-30
Scranton, PA 18507
Attention: Mary J. Cooper
Telephone: (570)330-4235
Facsimile: (570) 330-4186
Electronic Mail: mary.j.cooper@bankofamerica.com


Remittance Instructions:
Bank of America, N.A. Charlotte, NC
ABA #: 026-009-593 New York, NY
Account #: 04535-883980
Attn: Scranton Standby
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
Reference: Sierra Pacific Power Company & Letter of Credit #


b.            Wells Fargo Bank, National Association
1525 W WT Harris Boulevard
Charlotte, NC 28262
Mail Code: NC0680
Telephone: (704) 590-2706
Facsimile: (704) 590-2790


c.           The Royal Bank of Scotland plc
600 Washington Boulevard
Stamford, CT 06901
Attention: Richard Emmich
Telephone: (203) 897-7619
Facsimile: (212) 401-1494




B.           APPLICABLE LENDING OFFICES


1.           Domestic Lending Offices


a.  
Bank of America, N.A.

901 Main St
Mail Code: TX1-492-14-14
Dallas, TX 75202-3714
Attention: Joseph Carelock
Telephone:  (214) 209-1219
Facsimile:  (214) 290-9414
Electronic Mail: joseph.carelock@baml.com


Remittance Instructions:
Bank of America, N.A., Charlotte, NC
ABA #: 026-009-593, New York, NY
Account #: 1292000883
Attn: Corporate Credit Services, Dallas, TX
Reference: Sierra Pacific Power Company


b.  
Wells Fargo Bank, National Association

1525 W WT Harris Boulevard
Charlotte, NC 28262
Mail Code: NC0680
Attention: Syndication Agency Services
Telephone: (704) 590-2706
Facsimile: (704) 590-2790


Remittance Instructions:
Wachovia Bank
ABA # : 121-000-248
Account # : 029-6950720
Name: MEMSYN/Commercial Banking Service Center
Reference: Sierra Pacific Power
 
 
 
 
14

--------------------------------------------------------------------------------

 
 


c.  
The Royal Bank of Scotland plc

600 Washington Boulevard
Stamford, CT 06901
Attention: Nagarajan Seshadri
Telephone: (312) 338-7330
Facsimile: (203) 873-5019
                Electronic Mail: nagarajan.krishnaswamy.seshadri@rbs.com


Remittance Instructions:
JP Morgan Chase, New York, New York
ABA # : 021000021
Account # : 802906651
Name: Comm. Loans
Reference: Sierra Pacific Power Co


d.             Barclays Bank PLC
745 7th Avenue
New York, NY 10019
Attention: Tunde Malomo
Telephone: (201) 499-9072
Facsimile: (917) 522-0568
Electronic Mail: xrausloanops4@barclayscapital.com


Remittance Instructions:
Barclays Bank PLC
ABA #: 026002574
Account #: 050-019104
Name: Clad Control Account
Reference: Nevada Energy


e.             BNP Paribas
787 Seventh Avenue
New York, NY 10019
Attention: Luis Monanti
Telephone: (201) 850-6618
Facsimile: (201) 850-4020
Electronic Mail: luis.montanti@americas.bnparibas.com


Remittance Instructions:
BNP Paribas, New York, NY
ABA #: 026-007-689
Account #: 103-130-00103
Name: BNPP, Loan Servicing Clearing Account
Reference: Sierra Pacific Power Company


f.              The Bank of New York Mellon
6023 Airport Road
Oriskany, NY 13424
Attention: Commercial Loan Department- Melissa M. Morgan
Telephone: (315) 765-4277
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
Facsimile: (315) 765-4537
Electronic Mail: Melissa.m.morgan@bnymellon.com


Remittance Instructions:
The Bank of New York Mellon, Oriskany, NY
ABA #: 21000018
Account #: GLA 11556
Name: Commercial Loan Department- Melissa M. Morgan
Reference: NV Energy- Sierra Pacific Power


g.             Citibank, N.A.
388 Greenwich Street
New York, NY 10013
Attention: Vince Napoli
Telephone: (302) 894-6052
Facsimile: (212) 994-0847
Electronic Mail: GLOriginationsOps@citigroup.com


Remittance Instructions:
Citibank, N.A., New York, NY
ABA #: 021000089
Account #: 4078-4524
Name: SSB
Reference: NV Energy Revolving Credit Facility


h.             Credit Suisse AG, Cayman Islands Branch
Eleven Madison Avenue
New York, NY 10010
Attention: Lillian Cortes
Telephone: (212) 325-9042
Facsimile: (212) 743-2375
Electronic Mail: Lillian.cortes@credit-suisse.com


Remittance Instructions:
The Bank of New York, New York, NY
ABA #: 021 000 018
Account #: 890-0492-627
Name: CS Agency Cayman
Reference: NV Energy


i.              Deutsche Bank Trust Company Americas
60 Wall Street
New York, NY 10005
Attention: Casey Farmer
Telephone: (904) 527-6537
Facsimile: (904) 494-6836
Electronic Mail: Casey.farmer@db.com


Remittance Instructions:
Deutsche Bank Trust Company Americas, New York, NY
ABA #: 021001033
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
Account #: 99401268
Name: Commercial Loan Division
Reference: Sierra Pacific Power Company


j.              Goldman Sachs Bank USA
200 West Street
New York, NY 10282
Attention: Andrew Caditz
Telephone: (212) 902-1099
Facsimile: (917) 966-3966
Electronic Mail: gs-sbd-admin-contacts@ny.email.gs.com
**Remit all notices to Facsimile number


Remittance Instructions:
Citibank, N.A., New York
ABA #: 021000089
Account #: 30627664
Name: Goldman Sachs Bank USA


k.             JPMorgan Chase Bank, N.A.
10 South Dearborn
Mail Code IL1-0010
Chicago, IL 60603
Attention: Non-Agented Servicing Team
Telephone: (312) 385-7072
Facsimile: (312) 256-2608
Electronic Mail: cls.chicago.non.agented.servicing@chase.com


Remittance Instructions:
JPMorgan Chase Bank, N.A., Chicago, IL
ABA #: 021000021
Account #: 9008113381C3383
Name: Loan Processing DP
Reference: Sierra Pacific Power Company


l.              The Northern Trust Company
50 S. LaSalle Street
Chicago, IL 60675
Attention: Sharon Jackson
Telephone: (312) 630-1609
Facsimile: (312) 630-1566
Electronic Mail: smj@ntrs.com


Remittance Instructions:
The Northern Trust Bank
ABA #: 071000152
Account #: 5186401000
Name: Commercial Loan Dept.
Reference: NV Energy


m.            PNC Bank, National Association
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
249 Fifth Avenue
Pittsburgh, PA 15222
Attention: Maja Kuljic
Telephone: (440) 546-7364
Facsimile: (866) 641-2747
Electronic Mail: Maja.Kuljic@pnc.com


Remittance Instructions:
PNC Bank NA, Pittsburgh, PA
ABA #: 043000096
Account #: 130760016803
Name: Commercial Loans Operations
Reference: Sierra Pacific Power Company


n.             Société Générale
1221 Avenue of the Americas
New York, NY 10020
Attention: Grace Lai
Telephone: (201) 839-8445
Facsimile: (201) 839-8117
Electronic Mail: grace.lai@sgcib.com


Remittance Instructions:
Société Générale, New York Branch
ABA #: 026004226
Account #: 9051422
Name: Loan Servicing Group
Reference: Sierra Pacific Power Company


o.            U.S. Bank National Association
461 Fifth Avenue
New York, NY
Attention: Cindy Hanks
Telephone: (503) 275-8188
Facsimile: (503) 973-6900
Electronic Mail: Complex.credits.portland@usbank.com


Remittance Instructions:
U.S. Bank National Association, Portland Oregon
ABA #: 123000220
Account #: 00340012160600
Name: Complex Credits Dept.
Reference: NV Energy


p.             SunTrust Bank
303 Peachtree St.
Atlanta, GA 30308
Attention: Nicole Barry
Telephone: (404) 658-4777
Facsimile: (404) 558-4401
Electronic Mail: Nicole.d.barry@suntrust.com
 
 
 
18

--------------------------------------------------------------------------------

 
 

 
Remittance Instructions:
SunTrust Bank, Atlanta, GA
ABA #: 061000104
Account #: 9088000112
Name: Wire Clearing
Reference: NV Energy


q.             Union Bank, N.A.
Commercial Loan Operations
1980 Saturn St.
Monterey Park, CA 91754
Attention: Maria Suncin
Telephone: (323) 720-2870
Facsimile: (800) 446-9951
Electronic Mail: #closynd@unionbank.com


Remittance Instructions:
Union Bank, N.A.
ABA #: 122-000-496
Account #: 77070-196431
Name: Wire Transfer Clearing CLO
Reference: Sierra Pacific Power Company


r.              The Bank of Nova Scotia
One Liberty Plaza
New York, NY 10006
Attention: Vesna Vukelich
Telephone: (212) 225-5705
Facsimile: (212) 225-5709
Electronic Mail: Vesna_Vukelich@scotiacapital.com


Remittance Instructions:
The Bank of Nova Scotia New York Agency
(Swift Code: NOSCUS33)
ABA #: 026-002532
Account #: 2308363CORBK77
Name: Loan Operations
Reference: Nevada Power Energy


s.             UBS Loan Finance, LLC
677 Washington Blvd.
Stamford, CT 06901
Attention: Heidi Benalcazar
Telephone: (203) 719-3158
Facsimile: (203) 719-3888
Electronic Mail: Heidi.benalcazar@ubs.com


Remittance Instructions:
UBS Loan Finance, LLC, Stamford, CT
ABA #: 026007993
 
 
 
19

--------------------------------------------------------------------------------

 
 
 
Account #: WA-894001-001
Name: BPS Loan Finance Acct.
Reference: NV Energy- Nevada Power


t.              CIBC Inc.
425 Lexington Avenue, 4th Floor
New York, NY 10017
Attention: Angela Tom
Telephone: (416) 542-4446
Facsimile: (905) 948- 1934
Email: Angela.Tom@cibc.com


Remittance Instructions:
Bank of New York
ABA #: 021-000-018
Account #: 890-0331-046
Name: Account CIBC New York
Reference: Nevada Power Company


2.           Eurodollar Lending Offices


a.            
Bank of America, N.A.

901 Main St
Mail Code: TX1-492-14-14
Dallas, TX 75202-3714
Attention: Joseph Carelock
Telephone:  (214) 209-1219
Facsimile:  (214) 290-9414
Electronic Mail: joseph.carelock@baml.com


Remittance Instructions:
Bank of America, N.A., Charlotte, NC
ABA #: 026-009-593, New York, NY
Account #: 1292000883
Attn: Corporate Credit Services, Dallas, TX
Reference: Sierra Pacific Power Company


b.              
Wells Fargo Bank, National Association

1525 W WT Harris Boulevard
Charlotte, NC 28262
Mail Code: NC0680
Attention: Syndication Agency Services
Telephone: (704) 590-2706
Facsimile: (704) 590-2790


Remittance Instructions :
Wachovia Bank
ABA # : 053000219, Charlotte, NC
Acct # : 01459670001944
Name: Agency Services Syndicated Clearing Acct
Reference: Sierra Pacific Power
 
 
 
20

--------------------------------------------------------------------------------

 
 


c.             The Royal Bank of Scotland plc
600 Washington Boulevard
Stamford, CT 06901
Attention: Nagarajan Seshadri
Telephone: (312) 338-7330
Facsimile: (203) 873-5019
Electronic Mail: nagarajan.krishnaswamy.seshadri@rbs.com


Remittance Instructions:
JP Morgan Chase, New York, New York
ABA # : 021000021
Account #: 802906651
Name: Comm. Loans
Reference: Sierra Pacific Power Co


d.             Barclays Bank PLC
745 7th Avenue
New York, NY 10019
Attention: Tunde Malomo
Telephone: (201) 499-9072
Facsimile: (917) 522-0568
Electronic Mail: xrausloanops4@barclayscapital.com


Remittance Instructions:
Barclays Bank PLC
ABA #: 026002574
Account #: 050-019104
Name: Clad Control Account
Reference: Nevada Energy


e.             BNP Paribas
787 Seventh Avenue
New York, NY 10019
Attention: Luis Monanti
Telephone: (201) 850-6618
Facsimile: (201) 850-4020
Electronic Mail: luis.montanti@americas.bnparibas.com


Remittance Instructions:
BNP Paribas, New York, NY
ABA #: 026-007-689
Account #: 103-130-00103
Name: BNPP, Loan Servicing Clearing Account
Reference: Sierra Pacific Power Company


f.              The Bank of New York Mellon
6023 Airport Road
Oriskany, NY 13424
Attention: Commercial Loan Department- Melissa M. Morgan
Telephone: (315) 765-4277
 
 
 
21

--------------------------------------------------------------------------------

 
 
 
Facsimile: (315) 765-4537
Electronic Mail: Melissa.m.morgan@bnymellon.com


Remittance Instructions:
The Bank of New York Mellon, Oriskany, NY
ABA #: 21000018
Account #: GLA 11556
Name: Commercial Loan Department- Melissa M. Morgan
Reference: NV Energy- Sierra Pacific Power


g.            Citibank, N.A.
388 Greenwich Street
New York, NY 10013
Attention: Vince Napoli
Telephone: (302) 894-6052
Facsimile: (212) 994-0847
Electronic Mail: GLOriginationsOps@citigroup.com


Remittance Instructions:
Citibank, N.A., New York, NY
ABA #: 021000089
Account #: 4078-4524
Name: SSB
Reference: NV Energy Revolving Credit Facility


h.            Credit Suisse AG, Cayman Islands Branch
Eleven Madison Avenue
New York, NY 10010
Attention: Lillian Cortes
Telephone: (212) 325-9042
Facsimile: (212) 743-2375
Electronic Mail: Lillian.cortes@credit-suisse.com


Remittance Instructions:
The Bank of New York, New York, NY
ABA #: 021 000 018
Account #: 890-0492-627
Name: CS Agency Cayman
Reference: NV Energy


i.              Deutsche Bank Trust Company Americas
60 Wall Street
New York, NY 10005
Attention: Casey Farmer
Telephone: (904) 527-6537
Facsimile: (904) 494-6836
Electronic Mail: Casey.farmer@db.com


Remittance Instructions:
Deutsche Bank Trust Company Americas, New York, NY
ABA #: 021001033
 
 
 
22

--------------------------------------------------------------------------------

 
 
 
Account #: 99401268
Name: Commercial Loan Division
Reference: Sierra Pacific Power Company


j.              Goldman Sachs Bank USA
200 West Street
New York, NY 10282
Attention: Andrew Caditz
Telephone: (212) 902-1099
Facsimile: (917) 966-3966
Electronic Mail: gs-sbd-admin-contacts@ny.email.gs.com
**Remit all notices to Facsimile number


Remittance Instructions:
Citibank, N.A., New York
ABA #: 021000089
Account #: 30627664
Name: Goldman Sachs Bank USA


k.             JPMorgan Chase Bank, N.A.
10 South Dearborn
Mail Code IL1-0010
Chicago, IL 60603
Attention: Non-Agented Servicing Team
Telephone: (312) 385-7072
Facsimile: (312) 256-2608
Electronic Mail: cls.chicago.non.agented.servicing@chase.com


Remittance Instructions:
JPMorgan Chase Bank, N.A., Chicago, IL
ABA #: 021000021
Account #: 9008113381C3383
Name: Loan Processing DP
Reference: Sierra Pacific Power Company


l.              The Northern Trust Company
50 S. LaSalle Street
Chicago, IL 60675
Attention: Sharon Jackson
Telephone: (312) 630-1609
Facsimile: (312) 630-1566
Electronic Mail: smj@ntrs.com


Remittance Instructions:
The Northern Trust Bank
ABA #: 071000152
Account #: 5186401000
Name: Commercial Loan Dept.
Reference: NV Energy


m.            PNC Bank NA
 
 
 
23

--------------------------------------------------------------------------------

 
 
 
249 Fifth Avenue
Pittsburgh, PA 15222
Attention: Maja Kuljic
Telephone: (440) 546-7364
Facsimile: (866) 641-2747
Electronic Mail: Maja.Kuljic@pnc.com


Remittance Instructions:
PNC Bank NA, Pittsburgh, PA
ABA #: 043000096
Account #: 130760016803
Name: Commercial Loans Operations
Reference: Sierra Pacific Power Company


n.             Société Générale
1221 Avenue of the Americas
New York, NY 10020
Attention: Grace Lai
Telephone: (201) 839-8445
Facsimile: (201) 839-8117
Electronic Mail: grace.lai@sgcib.com


Remittance Instructions:
Société Générale, New York Branch
ABA #: 026004226
Account #: 9051422
Name:  Loan Servicing Group
Reference: Sierra Pacific Power Company


o.             U.S. Bank National Association
461 Fifth Avenue
New York, NY
Attention: Cindy Hanks
Telephone: (503) 275-8188
Facsimile: (503) 973-6900
Electronic Mail: Complex.credits.portland@usbank.com


Remittance Instructions:
U.S. Bank National Association, Portland Oregon
ABA #: 123000220
Account #: 00340012160600
Name: Complex Credits Dept.
Reference: NV Energy


p.             SunTrust Bank
303 Peachtree St.
Atlanta, GA 30308
Attention: Nicole Barry
Telephone: (404) 658-4777
Facsimile: (404) 558-4401
Electronic Mail: Nicole.d.barry@suntrust.com
 
 
 
24

--------------------------------------------------------------------------------

 
 

 
Remittance Instructions:
SunTrust Bank, Atlanta, GA
ABA #: 061000104
Account #: 9088000112
Name: Wire Clearing
Reference: NV Energy


q.            Union Bank, N.A.
Commercial Loan Operations
1980 Saturn St.
Monterey Park, CA 91754
Attention: Maria Suncin
Telephone: (323) 720-2870
Facsimile: (800) 446-9951
Electronic Mail: #closynd@unionbank.com


Remittance Instructions:
Union Bank, N.A.
ABA #: 122-000-496
Account #: 77070-196431
Name: Wire Transfer Clearing CLO
Reference: Sierra Pacific Power Company


r.             The Bank of Nova Scotia
One Liberty Plaza
New York, NY 10006
Attention: Vesna Vukelich
Telephone: (212) 225-5705
Facsimile: (212) 225-5709
Electronic Mail: Vesna_Vukelich@scotiacapital.com


Remittance Instructions:
The Bank of Nova Scotia New York Agency
(Swift Code: NOSCUS33)
ABA #: 026-002532
Account #: 2308363CORBK77
Name: Loan Operations
Reference: Sierra Pacific Power Energy


s.             UBS Loan Finance, LLC
677 Washington Blvd.
Stamford, CT 06901
Attention: Heidi Benalcazar
Telephone: (203) 719-3158
Facsimile: (203) 719-3888
Electronic Mail: Heidi.benalcazar@ubs.com


Remittance Instructions:
UBS Loan Finance, LLC, Stamford, CT
ABA #: 026007993
 
 
 
25

--------------------------------------------------------------------------------

 
 
 
Account #: WA-894001-001
Name: BPS Loan Finance Acct.
Reference: NV Energy- Sierra Pacific Power


t.              CIBC Inc.
425 Lexington Avenue, 4th Floor
New York, NY 10017
Attention: Angela Tom
Telephone: (416) 542-4446
Facsimile: (905) 948- 1934
Email: Angela.Tom@cibc.com


Remittance Instructions:
Bank of New York
ABA #: 021-000-018
Account #: 890-0331-046
Name: Account CIBC New York
Reference: Sierra Pacific Power Company

 
26

--------------------------------------------------------------------------------

 

